Exhibit 10.1

 

 

 

EXECUTION COPY

 

LOGO [g805398g37m51.jpg]

THIRD AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

dated as of

September 16, 2019

among

SNAP-ON INCORPORATED

The Subsidiary Borrowers From Time to Time Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITIBANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agents

and

BARCLAYS BANK PLC, MIZUHO BANK, LTD. and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A., and

U.S. BANK NATIONAL ASSOCIATION

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I DEFINITIONS      1  

SECTION 1.01. DEFINED TERMS

     1  

SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS

     33  

SECTION 1.03. TERMS GENERALLY

     33  

SECTION 1.04. ACCOUNTING TERMS; GAAP

     33  

SECTION 1.05. AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT

     34  

SECTION 1.06. LUXEMBOURG TERMS

     35  

SECTION 1.07. INTEREST RATES; LIBOR NOTIFICATION

     35  

SECTION 1.08. CERTAIN CALCULATIONS

     35  

SECTION 1.09. DIVISIONS

     36  

SECTION 1.10. LEVERAGE RATIOS

     36   ARTICLE II THE CREDITS      36  

SECTION 2.01. COMMITMENTS

     36  

SECTION 2.02. LOANS AND BORROWINGS

     36  

SECTION 2.03. REQUESTS FOR REVOLVING BORROWINGS

     37  

SECTION 2.04. DETERMINATION OF DOLLAR AMOUNTS

     38  

SECTION 2.05. SWINGLINE LOANS

     38  

SECTION 2.06. LETTERS OF CREDIT

     40  

SECTION 2.07. FUNDING OF BORROWINGS

     45  

SECTION 2.08. INTEREST ELECTIONS

     46  

SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS

     48  

SECTION 2.10. REPAYMENT OF LOANS; EVIDENCE OF DEBT

     49  

SECTION 2.11. PREPAYMENT OF LOANS

     49  

SECTION 2.12. FEES

     50  

SECTION 2.13. INTEREST

     52  

SECTION 2.14. ALTERNATE RATE OF INTEREST

     53  

SECTION 2.15. INCREASED COSTS

     55  

SECTION 2.16. BREAK FUNDING PAYMENTS

     56  

SECTION 2.17. TAXES

     57  

SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

     64  

SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     65  

SECTION 2.20. EXPANSION OPTION

     67  

SECTION 2.21. MARKET DISRUPTION

     68  

SECTION 2.22. JUDGMENT CURRENCY

     69  

SECTION 2.23. DESIGNATION OF SUBSIDIARY BORROWERS

     69  

SECTION 2.24. DEFAULTING LENDERS

     70  

SECTION 2.25. EXTENSION OF MATURITY DATE

     72  

SECTION 2.26. COMPETITIVE BID PROCEDURE

     74  

SECTION 2.26. USE OF PROCEEDS

     76   ARTICLE III REPRESENTATIONS AND WARRANTIES      76  

SECTION 3.01. EXISTENCE, ETC

     76  

SECTION 3.02. POWER AND AUTHORITY

     76  

SECTION 3.03. NO CONTRAVENTION

     76  

SECTION 3.04. EXECUTION, DELIVERY AND ENFORCEABILITY

     76  

SECTION 3.05. FINANCIAL STATEMENTS

     77  



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 3.06. LITIGATION

     77  

SECTION 3.07. MARGIN STOCK

     77  

SECTION 3.08. INVESTMENT COMPANY

     77  

SECTION 3.09. ANTI-CORRUPTION LAWS AND SANCTIONS

     77  

SECTION 3.10. DUTCH FISCAL UNITY; WORKS COUNCIL

     78  

SECTION 3.11. DOMICILIATION; CENTRE OF MAIN INTERESTS

     78  

SECTION 3.12. EEA FINANCIAL INSTITUTION

     78  

SECTION 3.13. BENEFICIAL OWNERSHIP CERTIFICATIONS

     78  

ARTICLE IV CONDITIONS

     79  

SECTION 4.01. EFFECTIVE DATE

     79  

SECTION 4.02. EACH CREDIT EVENT

     80  

SECTION 4.03. DESIGNATION OF A SUBSIDIARY BORROWER

     80  

ARTICLE V AFFIRMATIVE COVENANTS

     81  

SECTION 5.01. COMPLIANCE WITH LAWS, ETC

     81  

SECTION 5.02. PAYMENT OF TAXES, ETC

     81  

SECTION 5.03. MAINTENANCE OF INSURANCE

     82  

SECTION 5.04. PRESERVATION OF CORPORATE EXISTENCE, ETC

     82  

SECTION 5.05. VISITATION RIGHTS

     82  

SECTION 5.06. KEEPING OF BOOKS

     82  

SECTION 5.07. MAINTENANCE OF PROPERTIES, ETC

     82  

SECTION 5.08. REPORTING REQUIREMENTS

     83  

SECTION 5.09. DUTCH FISCAL UNITY

     84  

ARTICLE VI NEGATIVE COVENANTS

     84  

SECTION 6.01. LIENS, ETC

     84  

SECTION 6.02. MERGERS, ETC

     86  

SECTION 6.03. ACCOUNTING CHANGES

     87  

SECTION 6.04. [INTENTIONALLY OMITTED]

     87  

SECTION 6.05. FINANCIAL COVENANTS

     87  

SECTION 6.06. OFAC AND ANTI-CORRUPTION LAWS

     88  

ARTICLE VII EVENTS OF DEFAULT

     88  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     91  

SECTION 8.01. AUTHORIZATION AND ACTION

     91  

SECTION 8.02. ADMINISTRATIVE AGENT’S RELIANCE, INDEMNIFICATION, ETC

     94  

SECTION 8.03. POSTING OF COMMUNICATIONS

     95  

SECTION 8.04. THE ADMINISTRATIVE AGENT INDIVIDUALLY

     96  

SECTION 8.05. SUCCESSOR ADMINISTRATIVE AGENT

     96  

SECTION 8.06. ACKNOWLEDGEMENTS OF LENDERS AND ISSUING BANKS

     97  

SECTION 8.07. CERTAIN ERISA MATTERS

     98  

ARTICLE IX MISCELLANEOUS

     99  

SECTION 9.01. NOTICES

     99  

SECTION 9.02. WAIVERS; AMENDMENTS

     100  

SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER

     102  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 9.04. SUCCESSORS AND ASSIGNS

     104  

SECTION 9.05. SURVIVAL

     109  

SECTION 9.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     109  

SECTION 9.07. SEVERABILITY

     110  

SECTION 9.08. RIGHT OF SETOFF

     110  

SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     110  

SECTION 9.10. WAIVER OF JURY TRIAL

     112  

SECTION 9.11. HEADINGS

     112  

SECTION 9.12. CONFIDENTIALITY

     112  

SECTION 9.13. USA PATRIOT ACT

     113  

SECTION 9.14. INTEREST RATE LIMITATION

     114  

SECTION 9.15. NO ADVISORY OR FIDUCIARY RESPONSIBILITY

     114  

SECTION 9.16. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS

     115  

SECTION 9.17. ATTORNEY REPRESENTATION

     115  

SECTION 9.18. ACKNOWLEDGEMENT REGARDING ANY SUPPORTED OFCS

     115  

ARTICLE X COMPANY GUARANTEE

     116  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page   SCHEDULES:         Schedule 2.01   —    Commitments   
Schedule 2.05   —    Swingline Sublimits    Schedule 6.01   —    List of
Existing Liens    EXHIBITS:         Exhibit A   —    Form of Assignment and
Assumption    Exhibit B-1   —    Form of Opinion of Foley & Lardner LLP   
Exhibit B-2   —    Form of Opinion of General Counsel of the Company    Exhibit
C-1   —    Form of Increasing Lender Supplement    Exhibit C-2   —    Form of
Augmenting Lender Supplement    Exhibit D-1   —    Form of Competitive Bid Note
   Exhibit D-2   —    Form of Revolving Credit Note    Exhibit E   —    List of
Closing Documents    Exhibit F-1   —    Form of Borrowing Subsidiary Agreement
   Exhibit F-2   —    Form of Borrowing Subsidiary Termination    Exhibit G-1  
—    Form of Borrowing Request    Exhibit G-2   —    Form of Interest Election
Request    Exhibits H-1-4   —    Form of U.S. Tax Compliance Certificates   

 

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT (this “Agreement”) dated
as of September 16, 2019 among SNAP-ON INCORPORATED, a Delaware corporation, the
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK,
N.A. and U.S. BANK NATIONAL ASSOCIATION, as Syndication Agents and BARCLAYS BANK
PLC, MIZUHO BANK, LTD. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Documentation Agents.

WHEREAS, the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Second Amended
and Restated Five Year Credit Agreement, dated as of December 15, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”).

WHEREAS, the Company, the Lenders, the Departing Lenders (as hereafter defined)
and the Administrative Agent have agreed (a) to enter into this Agreement in
order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrowers and (b) that each Departing Lender shall
cease to be a party to the Existing Credit Agreement as evidenced by its
execution and delivery of its Departing Lender Signature Page.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Company outstanding thereunder, which shall
be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Company to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Acquisition” means, with respect to any Person, the purchase or other
acquisition by such Person, by any means whatsoever (including by merger,
amalgamation or consolidation (where the Company or any of its Subsidiaries is
ultimately the surviving or continuing entity), devise, bequest, gift, through a
dividend or otherwise), of (a) stock of, or other equity securities of, any
other Person if, immediately thereafter, such other Person would be a Subsidiary
of such Person, (b) any business, going concern or division or segment of any
other Person, or (c) the property of any other Person other than in the ordinary
course of business, provided, however, that no acquisition of substantially all
of the assets of such other Person shall be deemed to be in the ordinary course
of business. “Acquired” shall have a correlative meaning. Notwithstanding the
foregoing, “Acquisition” shall not include any transaction or series of related
transactions solely among the Company and/or one or more of its Subsidiaries.

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20.

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.25(d).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) in the case of any
Eurocurrency Borrowing denominated in a LIBOR Quoted Currency, (i) the LIBO Rate
for such LIBOR Quoted Currency for such Interest Period multiplied by (ii) the
Statutory Reserve Rate, (b) in the case of any Eurocurrency Borrowing
denominated in Australian Dollars, the AUD Rate for such Interest Period and
(c) in the case of any Eurocurrency Borrowing denominated in Canadian Dollars,
the CDOR Rate for such Interest Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates) in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent arising under Section 9.04.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person at any date, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person as of such date. For purposes of this definition, the term “control”
(including the terms “controlling”, “controlled by” and “under common control
with”) of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$800,000,000.

“Agreed Currencies” means with respect to (a) Revolving Loans, Agreed Loan
Currencies, (b) Letters of Credit, Agreed LC Currencies, and (c) any Competitive
Loan, Agreed Loan Currencies and any other currency that is requested by the
Borrower and agreed to by the Lender providing such Competitive Loan.

“Agreed LC Currencies” means (a) the Agreed Loan Currencies and (b) any other
currency that is (i) readily available and freely transferable and convertible
into Dollars and (ii) agreed to by the Company, the Administrative Agent and the
relevant Issuing Bank.

“Agreed Loan Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Swiss Francs, (v) Canadian Dollars, (vi) Australian Dollars, (vii) Japanese
Yen and (viii) any other currency that is (A) a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars and (B) agreed to by the Administrative Agent and each of the Lenders.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the introductory paragraph.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate (or if the LIBO Rate is not available for such one month Interest Period,
the LIBO Interpolated Rate) at approximately 11:00 a.m. London time on such day.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its affiliated companies concerning
or relating to bribery or corruption.

“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $16,666,667, (ii) with
respect to U.S. Bank National Association, in its capacity as an Issuing Bank
under this Agreement, $16,666,667, (iii) with respect to Citibank, N.A., in its
capacity as an Issuing Bank under this Agreement, $16,666,667, and (iv) with
respect to any other Person that becomes an Issuing Bank pursuant to the terms
of this Agreement, such amount as agreed to in writing by the Company, the
Administrative Agent and such Person at the time such Person becomes an Issuing
Bank pursuant to the terms of the Agreement, as each of the foregoing amounts
may be decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank shall
only require the consent of the Company and such Issuing Bank).

“Applicable Parties” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread” or “ABR Spread” or “Facility Fee Rate”, as the case may
be, based upon the Pricing Level applicable on such date:

 

Pricing Level

   Facility Fee Rate     Eurocurrency Spread     ABR Spread  

Level I

     0.045 %      0.58 %      0 % 

Level II

     0.055 %      0.695 %      0 % 

Level III

     0.065 %      0.81 %      0 % 

Level IV

     0.08 %      0.92 %      0 % 

Level V

     0.10 %      1.025 %      0.025 % 

For purposes hereof: (i) Pricing Level I, Leverage Level 1 and Ratings Level A
are equivalent and correspond to each other, (ii) Pricing Level II, Leverage
Level 2 and Ratings Level B are equivalent and correspond to each other,
(iii) Pricing Level III, Leverage Level 3 and Ratings Level C are equivalent and
correspond to each other, (iv) Pricing Level IV, Leverage Level 4 and Ratings
Level D are equivalent and correspond to each other and (v) Pricing Level V,
Leverage Level 5 and Ratings Level E are equivalent and correspond to each
other.

At any time of determination, the Pricing Level shall be determined by reference
to the Leverage Level or the Ratings Level, as the Company shall from time to
time elect by written notice to the Administrative Agent, and any change in
Pricing Level resulting from such election by the Company shall be effected as
promptly as practicable by the Administrative Agent after receiving such written
election from the Company.

Leverage Level Determination

 

Leverage Level

  

Consolidated Net Debt to

        EBITDA Ratio        

Level 1

   < 0.50 to 1.00

Level 2

  

³ 0.50 to 1.00 but

< 0.75 to 1.00

Level 3

  

³ 0.75 to 1.00 but

< 1.25 to 1.00

Level 4

  

³ 1.25 to 1.00 but

< 2.00 to 1.00

Level 5

   ³ 2.00 to 1.00

If at any time the Company fails to deliver the quarterly or annual financial
statements or compliance certificates required under Section 5.08 on or before
the date such statements or certificates are due, Leverage Level 5 shall be
deemed applicable for the period commencing three (3) Business Days after such
required date of delivery and ending on the date which is three (3) Business
Days after such statements or certificates are actually delivered, after which
the Leverage Level shall be determined in accordance with this definition.

 

4



--------------------------------------------------------------------------------

Except as otherwise provided in the paragraph below or in the immediately
preceding paragraph, adjustments, if any, to the Leverage Level then in effect
shall be effective three (3) Business Days after the Administrative Agent has
received the applicable financial statements and certificates (it being
understood and agreed that each change in Leverage Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

Notwithstanding anything to the contrary set forth in this definition, Leverage
Level 3 shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Company’s first full
fiscal quarter ending after the date of this Agreement and adjustments to the
Leverage Level then in effect shall thereafter be effected in accordance with
the terms of this definition.

Ratings Level Determination

 

Ratings Level

  

Public Debt Ratings

(S&P / Moody’s / Fitch)

Level A

   AA- / Aa3 / AA- or higher

Level B

   A+ / A1 / A+

Level C

   A / A2 / A

Level D

   A- / A3 / A-

Level E

   BBB+ / Baa1 / BBB+ or lower

For purposes of the foregoing, (a) if only one of S&P, Moody’s or Fitch shall
have in effect a Public Debt Rating, the Ratings Level shall be determined by
reference to the available rating; (b) if none of S&P, Moody’s or Fitch shall
have in effect a Public Debt Rating, the Ratings Level will be set in accordance
with Level E; (c) if the Company is rated by all three rating agencies and the
ratings established by each of S&P, Moody’s and Fitch shall fall within three
different Levels in the immediately foregoing table (such Level A, Level B,
Level C, Level D and Level E, collectively, the “Levels” and each a “Level”),
the Ratings Level shall be based upon the intermediate Level; (d) if the Company
is rated by all three rating agencies and two out of the three ratings of S&P,
Moody’s and Fitch are at the same Level, then the Ratings Level shall be based
on such Level, (e) if only two ratings from S&P, Moody’s and Fitch are available
and such ratings fall within different Levels, then the Ratings Level shall be
based on the higher rating unless such ratings differ by two or more Levels, in
which case the applicable Ratings Level will be deemed to be one Level below the
higher of such Levels, (f) if any rating established by S&P, Moody’s or Fitch
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change;
(g) if S&P, Moody’s or Fitch shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P, Moody’s
or Fitch, as the case may be, shall refer to the then equivalent rating by S&P,
Moody’s or Fitch, as the case may be (and if there is no such equivalent rating,
to the rating most recently in effect prior to such change); and (h) if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect the unavailability of ratings from such rating agency
and, pending the effectiveness of such amendment, the Ratings Level shall be
determined by reference to the rating (and the Level applicable thereto) most
recently in effect prior to such cessation.

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(a).

 

5



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Approved Jurisdictions” means the United States, Germany, Luxembourg, the
Netherlands, Canada and England and Wales.

“Arrangers” means each of JPMorgan Chase Bank, N.A., Citibank, N.A. and U.S.
Bank National Association in its capacity as a joint bookrunner and joint lead
arranger hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“AUD Interpolated Rate” means, at any time, with respect to Australian Dollars,
for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the AUD Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent demonstrable error)
to be equal to the rate that results from interpolating on a linear basis
between: (a) the AUD Screen Rate for the longest period (for which the AUD
Screen Rate is available for Australian Dollars) that is shorter than the
Impacted AUD Rate Interest Period; and (b) the AUD Screen Rate for the shortest
period (for which the AUD Screen Rate is available for Australian Dollars) that
exceeds the Impacted AUD Rate Interest Period, in each case, at such time;
provided that if any AUD Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“AUD Rate” means, with respect to any Eurocurrency Borrowing denominated in
Australian Dollars and for any Interest Period, the AUD Screen Rate, at or about
11:00 a.m. (Sydney, Australia time) on the first day of the applicable Interest
Period; provided that if the AUD Screen Rate shall not be available at such time
for such Interest Period (an “Impacted AUD Rate Interest Period”) then the AUD
Rate shall be the AUD Interpolated Rate.

“AUD Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in Australian Dollars and for any Interest Period, the
average bid reference rate administered by ASX Benchmarks Pty Limited (ACN 616
075 417) (or any other Person that takes over the administration of such rate)
for Australian Dollar bills of exchange with a tenor equal in length to such
Interest Period as displayed on page BBSY of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion) at or about 11:00 a.m. (Sydney, Australia time) on the first day of
such Interest Period; provided that if the AUD Screen Rate as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Augmenting Lender” is defined in Section 2.20.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

6



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bail-In Lender” is defined in Section 2.19(b).

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action for the purpose
of effecting, or indicating its consent to, approval of, or acquiescence in, any
such proceeding or appointment or has had any order for relief in such
proceeding entered in respect thereof, provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocking Regulation” is defined in Section 3.09(c).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date as to which a single
Interest Period is in effect or (c) a Swingline Loan.

 

7



--------------------------------------------------------------------------------

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in substantially the form attached hereto as
Exhibit G-1 or such other form as the Administrative Agent may approve from time
to time.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro and (c) a
Eurocurrency Loan or Letter of Credit denominated in a Foreign Currency other
than euro, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Foreign Currency in the interbank
market in the principal financial center of the country whose lawful currency is
such Foreign Currency.

“Canadian Borrower” means any Canadian Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Pension Event” means (i) the occurrence of any event which would
entitle any Person to wind-up or terminate in full or in part any Canadian
Pension Plan, (ii) the institution of any steps by any Person to initiate the
wind-up or termination, in full or in part, of any Canadian Pension Plan,
(iii) receipt by any Borrower of any notice, order or other correspondence from
any Person relating to a potential or actual, partial or full, wind-up or
termination of any Canadian Pension Plan, or (iv) the occurrence of any event
which would entitle the Canada Revenue Agency, or any successor thereto, to
revoke the registration under the Income Tax Act (Canada) of any Canadian
Pension Plan.

“Canadian Pension Plan” means a “registered pension plan”, as defined in the
Income Tax Act (Canada), sponsored, administered or contributed to by any
Borrower or in respect of which any Borrower has any liability.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

“CDOR Interpolated Rate” means, at any time, with respect to Canadian Dollars,
for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the CDOR Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent demonstrable error)
to be equal to the rate that results from interpolating on a linear basis
between: (a) the CDOR Screen Rate for the longest period (for which the CDOR
Screen Rate is available for Canadian Dollars) that is shorter than the Impacted
CDOR Rate Interest Period; and (b) the CDOR Screen Rate for the shortest period
(for which the CDOR Screen Rate is available for Canadian Dollars) that exceeds
the Impacted CDOR Rate Interest Period, in each case, at such time; provided
that if any CDOR Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

“CDOR Rate” means, with respect to any Eurocurrency Borrowing denominated in
Canadian Dollars and for any Interest Period, the Canadian dollar offered rate
which, in turn means on any day the CDOR Screen Rate, at or about 10:15 a.m.
Toronto local time on the first day of the applicable Interest Period and, if
such day is not a Business Day, then on the immediately preceding Business Day
(as adjusted by the Administrative Agent after 10:15 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest); provided that if the CDOR Screen Rate is not available on the
Reuters Screen CDOR Page on any particular day for any particular Interest
Period (an “Impacted CDOR Rate Interest Period”), then the CDOR Rate shall be
the CDOR Interpolated Rate as of such time on such day; or if such day is not a
Business Day, then as so determined on the immediately preceding Business Day.

“CDOR Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in Canadian Dollars and for any Interest Period, the
annual rate of interest determined with reference to the arithmetic average of
the discount rate quotations of all institutions listed in respect of the
relevant Interest Period for Canadian Dollar-denominated bankers’ acceptances
displayed and identified as such on the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service Reuters Screen, or, in the
event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion; provided that
if the CDOR Screen Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, except to the extent they are merely proposed and not in
effect, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Combination” has the meaning assigned to such term in Section 2.09(c).

“Combined Lender” has the meaning assigned to such term in Section 2.09(c).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to

 

9



--------------------------------------------------------------------------------

Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) as provided in Section 9.04(b)(ii)(C) or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

“Company” means Snap-on Incorporated, a Delaware corporation.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.26.

“Competitive Bid Note” means a promissory note of any Borrower payable to any
Lender, in substantially the form of Exhibit D-1 hereto, evidencing the
indebtedness of such Borrower to such Lender resulting from a Competitive Loan
made by such Lender.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Company for Competitive Bids in
accordance with Section 2.26.

“Competitive Loan” means a Loan made pursuant to Section 2.26.

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Debt to EBITDA Ratio” is defined in Section 6.05(b).

“Country Risk Event” means:

(i)    any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:

(a)    changing the obligations of any Issuing Bank or the Lenders under the
relevant Letter of Credit, the Agreement or any of the other Loan Documents as
originally agreed or otherwise creating any additional liability, cost or
expense to any Issuing Bank, the Lenders or the Administrative Agent from that
which exists on the Effective Date,

(b)    changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or

 

10



--------------------------------------------------------------------------------

(c)    preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

(ii)    force majeure; or

(iii)    any similar event

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or such Issuing Bank and freely available to the
Administrative Agent or such Issuing Bank.

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.18.

“Credit Event” means a Borrowing, the issuance or extension of a Letter of
Credit, the amendment of a Letter of Credit that increases the face amount
thereof, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lenders or any other Lender.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade and similar
accounts payables that do not constitute “Debt” under any other clause in this
definition, (ii) accrued expenses arising in the ordinary course of business,
employee compensation and pension obligations and other obligations arising from
employee benefit agreements and programs, (iii) earn-outs and holdbacks and
(iv) customer advances), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all non-contingent
reimbursement obligations of such Person in respect of acceptances, letters of
credit (other than trade letters of credit) or similar extensions of credit, to
the extent such non-contingent reimbursement obligations exceed $25,000,000 in
the aggregate, (g) all net obligations of such Person in respect of Hedge
Agreements, (h) all Debt of others referred to in clauses (a) through (g) above
or clause (i) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including

 

11



--------------------------------------------------------------------------------

any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, provided that, if the guaranty or other agreement
provides for limited recourse to such Person for such Debt, it shall be taken
into account only to the extent of such recourse, and (i) all Debt referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt, provided that, if such Person has not assumed or become
liable for the payment of such Debt, it shall be taken into account only to the
extent of the lesser of the outstanding amount of such Debt and the book value
or fair market value, whichever is greater, of the property subject to such
Lien; provided, further, however, that the term “Debt” shall not include
(x) obligations incurred in connection with a Permitted Receivables Financing,
(y) indebtedness that has been defeased and/or discharged in accordance with its
terms, provided that funds in an amount equal to all such Debt (including
interest and any other amounts required to be paid to the holders thereof in
order to give effect to such defeasance and/or discharge) have been irrevocably
deposited with a trustee for the benefit of the relevant holders of such Debt
and (z) interest, fees, make-whole amounts, premium, charges or expenses, if
any, relating to the principal amount of Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Company or the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event and/or (ii) a
Bail-In Action.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means the signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

 

12



--------------------------------------------------------------------------------

“Designated Foreign Subsidiary Borrower” means, unless otherwise specified by
the Administrative Agent to the Company and the Lenders, any Foreign Subsidiary
Borrower that is organized under the laws of Luxembourg or any other
jurisdiction designated from time to time by the Administrative Agent due to
operational limitations relating to the ability to fund ABR Loans to such
Foreign Subsidiary Borrower.

“Designated Loan” means a Loan denominated in Dollars to a Designated Foreign
Subsidiary Borrower.

“Designated Persons” means any Person listed on a Sanctions List.

“Disqualified Institutions” means (i) those Persons identified by the Company to
the Administrative Agent and the Lenders in writing prior to the Effective Date,
(ii) those Persons that are reasonably determined by the Company to be
competitors of the Company or any of its Subsidiaries and that have been
specifically identified by the Company to the Administrative Agent and the
Lenders in writing prior to the Effective Date and (iii) in the case of each of
clauses (i) and (ii) (and any supplements thereto as contemplated below), any of
their respective Affiliates, to the extent any such Affiliate (x) is clearly
identifiable as an Affiliate of the applicable Person solely by similarity of
such Affiliate’s name and (y) is not a bona fide debt investment fund that is an
Affiliate of such Person; provided that, the Company, by notice to the
Administrative Agent and the Lenders after the Effective Date, shall be
permitted to supplement from time to time in writing by name the list of Persons
that are Disqualified Institutions to the extent that the Persons added by such
supplements are competitors of the Company or any of its Subsidiaries (or
Affiliates of competitors that are not bona fide debt investment funds). Each
such supplement shall become effective three (3) Business Days after delivery
thereof to the Administrative Agent and the Lenders (including through an
Approved Electronic Platform) in accordance with Section 9.01, but shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans (but solely with respect to
such Loans). It is understood and agreed that (A) the Administrative Agent shall
have no responsibility or liability to determine or monitor whether any Lender
or potential Lender is a Disqualified Institution, (B) the Company’s failure to
deliver such list (or supplement thereto) in accordance with Section 9.01 shall
render such list (or supplement) not received and not effective and (C)
“Disqualified Institution” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time in accordance with
Section 9.01.

“Disregarded Entity” means an entity that, pursuant to Treas. Reg.
§ 301.7701-2(c)(2), is disregarded for U.S. federal income Tax purposes as an
entity separate from its owner.

“Documentation Agent” means each of Barclays Bank PLC, Mizuho Bank, Ltd. and
Wells Fargo Bank, National Association, in its capacity as documentation agent
for the credit facility evidenced by this Agreement.

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as reasonably

 

13



--------------------------------------------------------------------------------

determined by the Administrative Agent, in consultation with the Company, using
any reasonable method of determination it deems reasonably appropriate) and
(c) if such amount is denominated in any other currency, the equivalent of such
amount in Dollars as reasonably determined by the Administrative Agent, in
consultation with the Company, using any reasonable method of determination it
deems reasonably appropriate.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, or any state thereof or
the District of Columbia.

“DQ List” has the meaning specified in Section 9.04(e)(iv) hereof.

“Dutch Borrower” means any Borrower that is incorporated under the laws of the
Netherlands or otherwise exists in the Netherlands.

“Dutch CRR” means the Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the Dutch CRR by the competent authority/ies: an
entity which (x) assumes existing rights and/or obligations vis-à-vis a Dutch
Borrower, the value of which is at least €100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least
€100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term “public” as referred to in the Dutch CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.

“EBITDA” means, for any period of four consecutive fiscal quarters, net income
(or net loss) plus the sum of (a) interest expense, (b) taxes on or measured by
income (including franchise taxes imposed in lieu of income taxes), (c)
depreciation expense, (d) amortization expense, (e) all non-cash losses,
expenses and charges (including non-cash losses due to fluctuations in foreign
currency exchange rates), (f) all non-recurring and/or unusual cash costs,
expenses, charges, losses and other items deducted in the calculation of net
income (including for the avoidance of doubt casualties and condemnation events,
restructurings, discontinued operations and dispositions) up to an aggregate
amount per four consecutive fiscal quarters of the greater of (i) $100,000,000
and (ii) an amount equal to 10% of EBITDA of the Company and its Subsidiaries
for such period of four consecutive fiscal quarters before giving effect to this
clause (f), (g) fees, costs, expenses, charges and losses incurred during such
period in an aggregate amount not to exceed $50,000,000 in connection with the
revolving credit facility evidenced by this Agreement, any issuance, incurrence,
repayment or other satisfaction of indebtedness, any issuance of equity
interests and any Acquisition or other investment permitted hereunder and
(h) with respect to each Acquisition, demonstrable cost savings and cost
synergies (in each case, net of continued associated expenses) that, as of the
date of calculation with respect to such period, are anticipated by the Company
in good faith to be realized within 18 months following such Acquisition, net of
the amount of any such cost savings and cost synergies otherwise included, or
added back, pursuant to this definition, provided that (A) the amount added back
under this clause (h) with respect to any period may not exceed five percent
(5%) of EBITDA for such period (as calculated without giving effect to this
clause (h)), (B) such cost savings and cost synergies have been reasonably
detailed by the Company in the applicable compliance certificate furnished by
the Company pursuant to clauses (i) or (ii) of Section 5.08, and (C) if any cost
savings or cost synergies included in any pro forma calculations based on the
anticipation that such cost synergies or cost savings will be achieved within
such 18-month period shall at any time cease to be reasonably anticipated by the
Company

 

14



--------------------------------------------------------------------------------

to be so achieved, then on and after such time pro forma calculations required
to be made hereunder shall not reflect such cost synergies or cost savings,
minus (1) non-cash gains due to fluctuations in foreign currency exchange rates
and (2) all non-recurring and/or unusual non-cash gains (including for the
avoidance of doubt casualties and condemnation events, restructurings,
discontinued operations and dispositions), all determined in accordance with
GAAP for such period. For the purposes of calculating EBITDA for any period, if
during such period the Company or any Subsidiary shall have made an acquisition
or a disposition, EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such acquisition or disposition occurred on the first
day of such period.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Subsidiary” means any (i) Subsidiary organized under the laws of an
Approved Jurisdiction and (ii) Foreign Subsidiary that is approved from time to
time by the Administrative Agent and each of the Lenders.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health or safety
with respect to the environment or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, provincial, territorial,
municipal, local or foreign statute, law, ordinance, rule, regulation, code,
order, judgment, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health or safety with
respect to the environment or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental

 

15



--------------------------------------------------------------------------------

Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination is made that any Plan is in “at risk” status (within
the meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EU” means the European Union.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (or, in the case of Competitive Loans, the
LIBO Rate) (except pursuant to clause (c) of the definition of “Alternate Base
Rate”).

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies which is a Foreign Currency and each Designated Loan,
the office, branch, affiliate or correspondent bank of the Administrative Agent
for such currency or Designated Loan, as applicable, as specified from time to
time by the Administrative Agent to the Company and each Lender.

 

16



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII;
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition has been satisfied.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower or any guarantor under any Loan
Document, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed by the
jurisdiction under the laws of which such recipient is organized or in which it
has a principal office or, in the case of any Lender, in which its applicable
lending office is located or (ii) that are Other Connection Taxes, (b) in the
case of a Lender, any U.S. federal withholding Tax that is imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan, Letter of Credit or Commitment pursuant to a law in effect
on the date on which (i) such Lender becomes a party to this Agreement (other
than pursuant to an assignment request by the Company or any other Borrower
under Section 2.19(b)) or (ii) such Lender designates a new lending office,
except in each case to the extent that such Lender (or its assignor, if any) was
entitled, immediately before the designation of a new lending office (or an
assignment), to receive additional amounts pursuant to Section 2.17(a), (c)
other than in respect of payments from a Loan Party incorporated in the United
Kingdom (to which the provisions of Section 2.17(i) shall apply), Taxes
attributable to such recipient’s failure to comply with Section 2.17(d), (d) any
withholding Tax that is imposed under FATCA and (e) any Luxembourg registration
duties (droits d’enregistrement) payable in the case of a voluntary registration
of any Loan Documents by the Lenders with the Administration de l’Enregistrement
et des Domaines in Luxembourg, when such registration is not required to enforce
their rights under the Loan Documents.

“Existing Credit Agreement” is defined in the recitals hereof.

“Extended Maturity Date” has the meaning assigned to such term in
Section 2.25(a).

“Extending Lender” has the meaning assigned to such term in Section 2.25(b).

“Extension Availability Period” means the period beginning on the Effective Date
and ending on the five year anniversary thereof.

“Extension Date” has the meaning assigned to such term in Section 2.25(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

“Financial Officer” means the Chief Financial Officer, the Controller, any
Assistant Controller, the Treasurer or any Assistant Treasurer, in each case of
the Company.

“Fitch” means Fitch Ratings, Inc.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Currencies” means each Agreed Currency other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn, available and unexpired amount of all
outstanding Foreign Currency Letters of Credit at such time plus (b) the
aggregate principal Dollar Amount of all LC Disbursements in respect of Foreign
Currency Letters of Credit that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means a Lender that is neither a U.S. Person nor a Disregarded
Entity that is treated for U.S. federal income Tax purposes as having as its
sole owner a Person that is a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Borrower that is a Foreign Subsidiary.

“GAAP” means generally accepted accounting principles as from time to time in
effect in the United States of America.

“German Borrower” means any Borrower that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of Section 2 paragraph 15
German Foreign Trade Act (Außenwirtschaftsgesetz) (including its directors,
managers, officers, agents and employees).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting generally applicable financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

18



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“IBA” has the meaning assigned to such term in Section 1.07.

“Impacted AUD Rate Interest Period” has the meaning assigned to such term in the
definition of “AUD Rate”.

“Impacted CDOR Rate Interest Period” has the meaning assigned to such term in
the definition of “CDOR Rate”.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by any Loan Party or guarantor under any Loan
Document and (b) Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Insolvency Regulation” shall mean the Regulation EU 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in
substantially the form attached hereto as Exhibit G-2 or such other form as the
Administrative Agent may approve from time to time.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date, (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing and (d) with respect to any Swingline Loan, the day that such
Loan is required to be repaid and the Maturity Date.

 

19



--------------------------------------------------------------------------------

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the day that is
one week thereafter or the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter (or such other period of time
as is acceptable to each of the Lenders), as the applicable Borrower (or the
Company on behalf of the applicable Borrower) may elect and (b) with respect to
any Fixed Rate Borrowing, the period (which shall not be less than seven
(7) days or more than the later of (i) one hundred and eighty (180) days after
the date of such Fixed Rate Borrowing and (ii) the Maturity Date) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period), other than a one-week Interest Period, shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., U.S.
Bank National Association, and each other Lender designated by the Company as an
“Issuing Bank” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates or branches of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate or
branch, as applicable, with respect to Letters of Credit issued by such
Affiliate or branch, as applicable. Each reference herein to the “Issuing Bank”
in connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto, and, further,
references herein to “the Issuing Bank” shall be deemed to refer to each of the
Issuing Banks or the relevant Issuing Bank, as the context requires.

“Japanese Yen” or “JPY” means the lawful currency of Japan.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time which are then
available plus (b) the aggregate Dollar Amount of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Company at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

“Lender Notice Date” has the meaning assigned to such term in Section 2.25(b).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

20



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders and the
Issuing Banks. For the avoidance of doubt, the term “Lenders” excludes the
Departing Lender.

“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

“Leverage Ratio” means the ratio of Consolidated Net Debt to the sum of
Consolidated Net Debt plus total equity excluding any accumulated other
comprehensive income or loss.

“LIBO Interpolated Rate” means, at any time, with respect to any LIBOR Quoted
Currency, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBOR Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
demonstrable error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable LIBOR Quoted
Currency) that is shorter than the Impacted LIBO Rate Interest Period; and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable LIBOR Quoted Currency) that exceeds the
Impacted LIBO Rate Interest Period, in each case, at such time; provided that if
any LIBO Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
LIBOR Quoted Currency and for any Interest Period, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency; provided that if the LIBOR Screen Rate shall not be available
at such time for such Interest Period (an “Impacted LIBO Rate Interest Period”)
with respect to such LIBOR Quoted Currency then the LIBO Rate shall be the LIBO
Interpolated Rate.

“LIBOR Quoted Currency” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Swiss Francs and (v) Japanese Yen.

“LIBOR Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any LIBOR Quoted Currency and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such LIBOR Quoted Currency for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBOR Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means any lien, mortgage, hypothec, pledge, security interest or other
charge or encumbrance of any kind, or any other type of similar preferential
arrangement, including, without limitation, the lien or retained security title
of a conditional vendor (excluding operating leases) and any easement, right of
way or other encumbrance on title to real property.

 

21



--------------------------------------------------------------------------------

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20.

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes executed and delivered
pursuant to Section 2.10(d), each Borrowing Request and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

“Loan Parties” means, collectively, the Borrowers.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, it being understood that conversions and continuations of Loans are
not Loans hereunder.

“Local Time” means (i) Chicago time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans) and (ii) local
time in the case of a Loan, Borrowing or LC Disbursement denominated in a
Foreign Currency and Designated Loans (it being understood that such local time
shall mean London, England time unless otherwise notified by the Administrative
Agent).

“Luxembourg” means the Grand-Duchy of Luxembourg.

“Luxembourg Borrower” means a Subsidiary Borrower that (i) is organized under
the laws of Luxembourg, (ii) has its center of main interests, within the
meaning of the Insolvency Regulation, in Luxembourg or (iii) has an
establishment, within the meaning of the Insolvency Regulation, in Luxembourg.

“Luxembourg Debtor Relief Laws” means (i) bankruptcy (faillite) within the
meaning of Articles 437 et seq. of the Luxembourg Commercial Code,
(ii) controlled management (gestion contrôlée) within the meaning of the
Luxembourg grand-ducal regulation of May 24, 1935 on controlled management,
(iii) voluntary arrangement with creditors (concordat préventif de la faillite)
within the meaning of the Luxembourg law of April 14, 1886 on arrangements to
prevent insolvency amended, (iv) suspension of payments (sursis de paiement)
within the meaning of Articles 593 et seq. of the Luxembourg Commercial Code,
and (v) voluntary or compulsory liquidation pursuant to the Luxembourg law of
August 10, 1915 on commercial companies.

“Luxembourg Relief” means bankruptcy (faillite), controlled management (gestion
contrôlée), voluntary arrangement with creditors (concordat préventif de
faillite), suspension of payments (sursis de paiement) and voluntary or
compulsory liquidation, as such terms are understood within the Luxembourg
Debtor Relief Laws, and also means any other proceedings affecting the rights of
creditors generally or the appointment of an interim administrator
(administrateur provisoire).

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Company and its Subsidiaries taken as a whole.

 

22



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Company and its Subsidiaries taken as a whole (except for specific events (and
not general economic or industry conditions) specifically applicable to the
Company and/or its Subsidiaries as disclosed in the Company’s reports on Form
10-K, 10-Q or 8-K filed with the SEC prior to the Effective Date), (b) the
rights and remedies of the Administrative Agent or any Lender against the
Company under this Agreement or any Note or (c) the ability of the Company to
perform its obligations under this Agreement or any Note.

“Material Subsidiary” means (i) each Subsidiary Borrower and (ii) any other
Subsidiary of the Company having, as of the end of the Company’s most recently
completed fiscal year, (a) assets (after elimination of intercompany assets)
with a book value of not less than 10% of the total book value of the assets of
the Company and its Subsidiaries, taken as a whole, or (b) gross revenue (after
elimination of intercompany revenues) of not less than 10% of the total (gross)
revenue of the Company and its Subsidiaries, taken as a whole.

“Maturity Date” means September 16, 2024, as extended (in the case of each
Lender consenting thereto) pursuant to Section 2.25; provided, however, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Debt” means Consolidated Debt of the Company and its Subsidiaries, minus
(x) 100% of domestic cash and cash equivalents and (y) 100% of foreign cash and
cash equivalents that, in the case of this clause (y), are unrestricted,
unencumbered (other than by any Liens contemplated by clause (i) below) and
freely transferable to the United States (it being understood and agreed that
the transfer of cash and cash equivalents being subject to (i) any procedures or
limitations which are solely within the control of the Company or the applicable
Subsidiary, (ii) any approval, filing, consent or the like of any third party or
Governmental Authority (A) that is merely of a routine or administrative nature,
(B) that is routinely and ordinarily provided or accepted by such third party or
Governmental Authority in the ordinary course and (C) the most recent of which,
at the time of determination, has not been denied or rejected by such third
party or Governmental Authority and/or (iii) the imposition of any nominal
governmental stamp, documentary or similar nominal tax, charge or similar levy,
in each case, shall not cause such cash and cash equivalents not to be
“unrestricted, unencumbered and freely transferable” within the meaning of the
foregoing), in each case, to the extent that such cash and cash equivalents
(i) are not subject to any Lien in favor of any creditor (other than any Lien of
the type contemplated by clause (a) of the definition of “Permitted Lien” or by
Section 6.01(viii)) and (ii) exceed, in the aggregate after giving effect to
clause (i), $15,000,000.

 

23



--------------------------------------------------------------------------------

“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower occurring by reason of (i) any law, action or
requirement of any Governmental Authority in such Borrower’s or such Letter of
Credit beneficiary’s country, or (ii) any agreement in relation to clause (i),
in each case to the extent calculated by reference to the aggregate Revolving
Credit Exposures outstanding prior to such increase.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(b).

“Note” means a Revolving Credit Note or a Competitive Bid Note.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not so published
for any day that is a Business Day, the term “NYFRB Rate” means the rate quoted
for such day for a federal funds transaction at 11:00 a.m., New York City time,
on such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Obligations” means all indebtedness (including interest and fees accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Company and its Subsidiaries to any of
the Lenders, any of the Issuing Banks, any indemnified party and the
Administrative Agent, individually or collectively, under this Agreement or any
of the other Loan Documents or in respect of any of the Loans made or
reimbursement obligations incurred or any of the Letters of Credit or other
instruments at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan, Letter of Credit or Loan Document).

“Other Taxes” means any and all present or future stamp, registration or
documentary Taxes or any other excise or property Taxes, charges or similar
Taxes or levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document, but
excluding Excluded Taxes.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

24



--------------------------------------------------------------------------------

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other relevant period of time) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Credit Event.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” has the meaning assigned to such term in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies if the same
shall not be delinquent for more than 60 days or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate action and for
which appropriate reserves are being maintained; (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, landlord’s, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are either (i) not overdue for a period of more than
90 days or (ii) are being contested in good faith and by appropriate action and
as to which appropriate reserves are being maintained; (c) Liens to secure
obligations under workers’ compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation or to secure public or statutory obligations (including any Lien
created in connection with pension liabilities or partial retirement liabilities
(Altersteilzeitverpflichtungen) pursuant to the German Partial Retirement Act
(Altersteilzeitgesetz) or in connection with time credits (Wertguthaben)
pursuant to section 7(e) of the German Social Code (Sozialgesetzbuch IV)); and
(d) easements, restrictions, rights of way, minor defects or irregularities in
title and other encumbrances on title to real property that do not render title
to the property encumbered thereby unmarketable or materially adversely affect
the use of such property for its present purposes.

“Permitted Receivables Financing” means any financing pursuant to which the
Company or any Subsidiary or Subsidiaries of the Company may sell, convey or
otherwise transfer to a Receivables Subsidiary or any other Person, or grant a
security interest in, any accounts receivable, general intangibles, chattel
paper or other financial assets (and related rights and assets) of the Company
or such Subsidiary or Subsidiaries, provided that such financing shall be with
limited or no recourse to the Company and its Subsidiaries (other than the
Receivables Subsidiary) except to the extent customary (in the reasonable
judgment of the Company) for such transactions.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

25



--------------------------------------------------------------------------------

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined reasonably and in good faith by the Administrative
Agent) or any similar release by the Board (as determined reasonably and in good
faith by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means the rating that has been most recently announced by
S&P, Moody’s or Fitch, as the case may be, for any class of non-credit enhanced
long-term senior unsecured debt issued by the Company (or if no such rating is
then in effect with respect to such debt, then the corporate, issuer or similar
rating with respect to the Company that has been most recently announced by S&P,
Moody’s or Fitch, as the case may be) or, if any such rating agency shall have
issued more than one such rating, the lowest such rating issued by such rating
agency.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Quotation Day” means, with respect to any Eurocurrency Borrowing denominated in
a LIBOR Quoted Currency for any Interest Period, (i) if the currency is Pounds
Sterling, the first day of such Interest Period, (ii) if the currency is euro,
the day that is two (2) TARGET2 Days before the first day of such Interest
Period, and (iii) for any other currency, two (2) Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

“Receivables Subsidiary” means a bankruptcy remote, special purpose wholly owned
Subsidiary of the Company (or another wholly-owned Subsidiary of the Company)
formed in connection with a Permitted Receivables Financing.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
five decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

26



--------------------------------------------------------------------------------

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company, in a manner consistent with that applied
by the Administrative Agent generally to substantially similar credit facilities
for which it acts as administrative agent. No Lender shall be obligated to be a
Reference Bank without its consent.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Replacement Lender” has the meaning assigned to such term in Section 2.09(c).

“Required Lenders” means, subject to Section 2.24, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article VII or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposures
and Unfunded Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time, provided that,
solely for purposes of declaring the Loans to be due and payable pursuant to
Article VII, (i) the Unfunded Commitment of each Lender shall be deemed to be
zero and (ii) the outstanding Competitive Loans of the Lenders shall be included
in their respective Revolving Credit Exposures and in the Total Revolving Credit
Exposure in determining the Required Lenders; and (b) for all purposes after the
Loans become due and payable pursuant to Article VII or the Commitments expire
or terminate, Lenders having Revolving Credit Exposures and Competitive Loans
representing more than 50% of the sum of the Total Revolving Credit Exposure and
the aggregate outstanding principal amount of the Competitive Loans at such
time; provided that, in the case of clauses (a) and (b) above, (x) the Revolving
Credit Exposure of any Lender that is a Swingline Lender shall be deemed to
exclude any amount of its Swingline Exposure in excess of its Applicable
Percentage of all outstanding Swingline Loans, adjusted to give effect to any
reallocation under Section 2.24 of the Swingline Exposures of Defaulting Lenders
in effect at such time, and the Unused Commitment of such Lender shall be
determined on the basis of its Revolving Credit Exposure excluding such excess
amount and (y) for the purpose of determining the Required Lenders needed for
any waiver, amendment, modification or consent of or under this Agreement or any
other Loan Document, any Lender that is the Borrower or an Affiliate of the
Borrower shall be disregarded.

“Retired Commitments” has the meaning assigned to such term in Section 2.09(c).

“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Credit Note” means a promissory note of any Borrower payable to any
Lender, delivered pursuant to a request made under Section 2.10(d) in
substantially the form of Exhibit D-2 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Loans
made by such Lender.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

27



--------------------------------------------------------------------------------

“Sanctioned Country” means a country, region or territory which is at any
relevant time subject to Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria).

“Sanctions” means:

(a)    economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by the US government and administered by OFAC; and

(b)    economic or financial sanctions imposed, administered or enforced from
time to time by the US State Department, the US Department of Commerce, the US
Department of the Treasury or other relevant sanctions authority.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or the United Nations Security Council or any
similar list maintained by any other U.S. government entity or other relevant
sanctions authority, in each case as the same may be amended, supplemented or
substituted from time to time.

“Screen Rate” means the AUD Screen Rate, the CDOR Screen Rate or the LIBOR
Screen Rate, as applicable.

“SEC” means the Securities and Exchange Commission of the United States or such
other Governmental Authority succeeding to the functions thereof.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Specified Quarter” means a fiscal quarter of the Company during which an
Acquisition has been consummated and the aggregate consideration paid or to be
paid in respect of such Acquisition (including liabilities to be assumed as part
of the purchase consideration) is equal to or greater than $250,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage, liquid asset, fees or
similar requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement, and the Administrative Agent
shall notify the Company promptly of any such adjustment.

 

28



--------------------------------------------------------------------------------

“Subsidiary” of any Person at any date means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) as of
such date more than 50% of (a) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such limited liability company, partnership or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Borrower” means any Eligible Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

“Supported QFC” has the meaning assigned to it in Section 9.18.

“Surviving Commitment” has the meaning assigned to such term in Section 2.09(c).

“Surviving Lender” has the meaning assigned to such term in Section 2.09(c).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum, without duplication, of (a) its Applicable
Percentage of the aggregate principal amount of all Swingline Loans outstanding
at such time (excluding, in the case of any Lender that is a Swingline Lender,
Swingline Loans made by it that are outstanding at such time to the extent that
the other Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.24 of the
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such Lender outstanding at such time, less the
amount of participations funded by the other Lenders in such Swingline Loans.

“Swingline Lenders” means initially each of JPMorgan Chase Bank, N.A., Citibank,
N.A. and U.S. Bank National Association, each in its capacity as a lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Sublimit” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.05 hereof or (ii) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Sublimit in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(iv) (provided that, in the case of each of the
foregoing clauses (i) and (ii), any increase in the Swingline Sublimit with
respect to any Lender shall only require the consent of the Company and such
Lender).

“Swiss Francs” means the lawful currency of Switzerland.

“Syndication Agent” means each of Citibank, N.A. and U.S. Bank National
Association in its capacity as syndication agent for the credit facility
evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

29



--------------------------------------------------------------------------------

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, value added taxes, or any other goods and services, use or
sales taxes, assessments, charges or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“The Netherlands” means the European part of the Kingdom of the Netherlands and
“Dutch” means in or of the Netherlands.

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time.

“Trade Date” has the meaning specified in Section 9.04(e)(i) hereof.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“UK Bankruptcy Event” means:

(a)    a UK Relevant Entity is unable or admits inability to pay its debts (as
defined in section 123(1)(a) of the Insolvency Act 1986) generally as they fall
due or is unable to pay its debts generally under applicable law, or suspends
making payments on its debts generally by reason of actual or anticipated
financial difficulties; or

(b)    any corporate action authorizing legal proceedings or other similar
formal procedure or similar formal step for (i) the suspension of payments
generally, a moratorium of indebtedness generally, winding-up, dissolution,
administration or reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise) of any UK Relevant Entity; (ii) a composition,
compromise, general assignment or arrangement with creditors generally of any UK
Relevant Entity; or (iii) the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any UK Relevant Entity, or any of the material assets of
any UK Relevant Entity; save that this paragraph (b) shall not apply to any
action, proceeding, procedure or formal step which is frivolous or vexatious and
is discharged, stayed or dismissed within 30 days of commencement.

“UK Borrower” means any Subsidiary Borrower incorporated in the United Kingdom.

“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly
completed and filed by the relevant UK Borrower, which:

(a)    where it relates to a UK Treaty Lender that is a Lender on the day this
Agreement is entered into (or any amendment hereto), contains the scheme
reference number and jurisdiction of tax

 

30



--------------------------------------------------------------------------------

residence stated on its signature page to this Agreement (or any amendment
hereto) or as otherwise notified to the Company by that UK Treaty Lender in
writing, and:

(i)    where the UK Borrower is a Borrower on the day this Agreement (or any
amendment hereto) is entered into, is filed with HM Revenue & Customs within 30
days of the date of this Agreement (or any amendment hereto); or

(ii)    where the UK Borrower is not a Borrower on the day this Agreement is
entered into, is filed with HM Revenue & Customs within 30 days of the date on
which that UK Borrower becomes a Borrower; or

(b)    where it relates to a UK Treaty Lender that is not a party to this
Agreement on the date on which this Agreement (or any amendment hereto) is
entered into, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement or any
other documentation which the Lender executes on becoming a party to this
Agreement, as the case may be, or as otherwise notified to the Company in
writing, and:

(i)    where the UK Borrower is a Borrower as at the relevant assignment date or
the date on which the increase to the Commitments and/or the Incremental Term
Loans described in the relevant Increasing Lender Supplement or Augmenting
Lender Supplement take effect or otherwise the date on which the Lender becomes
a party to this Agreement (as applicable) is filed with HM Revenue & Customs
within 30 days of that date; or

(ii)    where the UK Borrower is not a Borrower as at the relevant assignment
date or the date on which the increase to the Commitments and/or the Incremental
Term Loans described in the relevant Increasing Lender Supplement or Augmenting
Lender Supplement take effect or otherwise the date on which the Lender becomes
a party to this Agreement (as applicable) is filed with HM Revenue & Customs
within 30 days of the date on which that UK Borrower becomes a Borrower.

“UK Companies Act” means the Companies Act 2006 of the United Kingdom.

“UK CTA 2009” means the United Kingdom Corporation Tax Act 2009.

“UK ITA 2007” means the United Kingdom Income Tax Act 2007.

“UK Loan Party” means any UK Borrower.

“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (i) a Lender (A) which is a bank (as defined for the purpose of section
879 of the UK ITA 2007) making an advance under a Loan Document and is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the UK CTA 2009; or (B) in
respect of an advance made under a Loan Document by a person that was a bank (as
defined for the purpose of section 879 of the UK ITA 2007) at the time that that
advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or (ii) a
Lender which is: (A) a company resident in the United Kingdom for United Kingdom
tax purposes or (B) a partnership each member of which is (x) a company so
resident in the United Kingdom or (y) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in

 

31



--------------------------------------------------------------------------------

computing its chargeable profits (within the meaning of section 19 of the UK CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK CTA 2009 or (C) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the UK CTA 2009) of that company; or (iii) a UK Treaty
Lender, or (b) a Lender which is a building society (as defined for the purposes
of section 880 of the UK ITA 2007) making an advance under a Loan Document.

“UK Relevant Entity” means any Borrower or Material Subsidiary that is
incorporated in England and Wales, or any other Borrower or Material Subsidiary
capable of becoming subject of an order for winding-up or administration under
the Insolvency Act 1986.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes or (b) a partnership each member of
which is (i) a company so resident in the United Kingdom or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.

“UK Tax Deduction” means a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Loan Document, other than a
FATCA Deduction.

“UK Treaty” has the meaning assigned to such term in the definition of “UK
Treaty State”.

“UK Treaty Lender” means a Lender which is (i) treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty, (ii) does not carry on
a business in the United Kingdom through a permanent establishment with which
that Lender’s participation in the Loan is effectively connected, and
(iii) subject to the completion of procedural formalities, fulfills any other
conditions which must be fulfilled under the relevant UK Treaty to obtain
exemption from Tax imposed by the United Kingdom on payments of interest.

“UK Treaty State” means a jurisdiction having a double taxation agreement with
the United Kingdom (a “UK Treaty”) which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.

“U.S. Lender” means a Lender that is not a Foreign Lender.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18.

 

32



--------------------------------------------------------------------------------

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above, or imposed elsewhere.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Works Council” means each works council (ondernemingsraad) or central or group
works council (centrale of groeps ondernemingsraad) within the meaning of the
Works Councils Act of the Netherlands (Wet op de ondernemingsraden) having
jurisdiction over that person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company

 

33



--------------------------------------------------------------------------------

requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied without
giving effect to such change until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein (including computations in respect of compliance with Section 6.05) shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of the Company or any Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Debt in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof, (iii) without giving effect
to any change to, or modification of, GAAP (including any future phase-in of
changes to GAAP that have been approved as of December 1, 2018) which would
require the capitalization of leases characterized as “operating leases” as of
December 1, 2018 (it being understood and agreed, for the avoidance of doubt,
financial statements delivered pursuant to Sections 5.08(i) and 5.08(ii) shall
be prepared without giving effect to this sentence) and (iv) without giving
effect to the one-time adjustment to implement Accounting Standards
Update 2016-13, Measurement of Credit Losses on Financial Instruments.

SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” (the “Existing
Loans”) made and “Obligations” incurred under the Existing Credit Agreement
which are outstanding on the Effective Date shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) the Administrative Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit exposure under the Existing Credit Agreement as are necessary in
order that each such Lender’s Revolving Credit Exposure and outstanding
Revolving Loans hereunder reflects such Lender’s Applicable Percentage of the
outstanding aggregate Revolving Credit Exposures on the Effective Date (without
the necessity of executing and delivering any Assignment and Assumption or the
payment of any processing or recordation fee), (c) the Existing Loans of each
Departing Lender shall be repaid in full (accompanied by any accrued and unpaid
interest and fees thereon), each Departing Lender’s “Commitment” under the
Existing Credit Agreement shall be terminated and the Departing Lenders shall
not be a Lender hereunder (provided, however, that the Departing Lenders shall
continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03)
and (d) the Company hereby agrees to compensate each Lender (and the Departing
Lenders) for any and all losses, costs and expenses incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement) and such reallocation
(and any repayment or prepayment of each Departing Lender’s Loan) described
above, in each case on the terms and in the manner set forth in Section 2.16
hereof.

 

34



--------------------------------------------------------------------------------

SECTION 1.06. Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to a Luxembourg
Borrower, a reference to: (a) a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors, compulsory manager or other
similar officer includes a juge délégué, commissaire, juge-commissaire,
mandataire ad hoc, administrateur provisoire, liquidateur or curateur;
(b) liquidation, bankruptcy, insolvency, reorganization, moratorium or any
similar proceeding shall include (i) insolvency/bankruptcy (faillite) within the
meaning of Articles 437 ff. of the Luxembourg Commercial Code, (ii) controlled
management (gestion contrôlée) within the meaning of the grand ducal regulation
of 24 May 1935 on controlled management, (iii) voluntary arrangement with
creditors (concordat préventif de la faillite) within the meaning of the law of
14 April 1886 on arrangements to prevent insolvency, as amended, (iv) suspension
of payments (sursis de paiement) within the meaning of Articles 593 ff. of the
Luxembourg Commercial Code or (v) voluntary or compulsory winding-up pursuant to
the law of 10 August 1915 on commercial companies, as amended, (c) a lien or
security interest includes any hypothèque, nantissement, gage, privilège, sûreté
réelle, droit de rétention, and any type of security in rem (sûreté réelle) or
agreement or arrangement having a similar effect and any transfer of title by
way of security; (d) a person being unable to pay its debts includes that person
being in a state of cessation of payments (cessation de paiements) or having
lost or meeting the criteria to lose its commercial creditworthiness
(ébranlement de crédit); (e) attachments or similar creditors process means an
executory attachment (saisie exécutoire) or conservatory attachment (saisie
arrêt); and (f) a “set-off” includes, for purposes of Luxembourg law, legal
set-off.

SECTION 1.07. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans denominated in LIBOR Quoted Currencies is determined by
reference to the LIBO Rate for the applicable LIBOR Quoted Currency, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.14(c) of this
Agreement, such Section 2.14(c) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Company,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
availability of the London interbank offered rate or other rates in the
definition of “LIBO Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.14(c),
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability (other than, for the
avoidance of doubt, with respect to its obligation to apply the definition of
such rate in accordance with its terms and comply with its obligations in
Article II (including Section 2.14) of this Agreement).

SECTION 1.08. Certain Calculations. No Default or Event of Default shall arise
as a result of any limitation or threshold set forth in Dollars in Articles VI
and VII under this Agreement being exceeded solely as a result of changes in
currency exchange rates from those rates applicable on the last day of the
fiscal quarter of the Company immediately preceding the fiscal quarter of the
Company in which the applicable transaction or occurrence requiring a
determination occurs.

 

35



--------------------------------------------------------------------------------

SECTION 1.09. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.

SECTION 1.10. Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any pro forma leverage ratio
herein in connection with the incurrence of any Debt, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Debt and (b) to the extent the Debt to be incurred is
revolving Debt, such incurred revolving Debt (or if applicable, the portion (and
only such portion) of the increased commitments thereunder) shall be treated as
fully drawn.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrowers in Agreed Loan Currencies from time to time during the Availability
Period in an aggregate principal amount that will not, subject to fluctuations
in currency exchange rates and Section 2.11.2 and subject to any application of
proceeds of such Borrowing to any Swingline Loans outstanding pursuant to
Section 2.10(a), result in (a) subject to Section 2.04, the Dollar Amount of
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(b) subject to Section 2.04, the Dollar Amount of the Total Revolving Credit
Exposure plus the aggregate principal amount of outstanding Competitive Loans
exceeding the Aggregate Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a)    Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.26. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith and (ii) each Competitive Borrowing shall be comprised
entirely of Eurocurrency Loans or Fixed Rate Loans as the Company may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars
and no ABR Loan shall be made to a Designated Foreign Subsidiary Borrower. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of any Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

36



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in (i) Japanese
Yen, JPY100,000,000 or (ii) a Foreign Currency other than Japanese Yen,
1,000,000 units of such currency) and not less than $5,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY500,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 5,000,000 units of such currency). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 1,000,000 units of such currency) and not less
than $5,000,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY500,000,000 or (ii) a Foreign Currency other than Japanese Yen, 5,000,000
units of such currency). Each Swingline Loan shall be in an amount that is an
integral multiple of $25,000 and not less than $100,000. Borrowings of more than
one Type and Class may be outstanding at the same time.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) Notwithstanding any provision of this Agreement to the contrary, any Credit
Event to any Dutch Borrower shall at all times be provided by a Lender that is a
Dutch Non-Public Lender.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by such Borrower, or the Company on its behalf) not later than three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of the proposed Borrowing or
(b) by irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower) in the
case of an ABR Borrowing, not later than 12:00 noon, Chicago time, on the
Business Day of the proposed Borrowing. Each such Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

37



--------------------------------------------------------------------------------

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars (other than a Designated Loan), the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the relevant Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) any Loan denominated in a Foreign Currency, on each of the following:
(i) the date of the Borrowing of such Loan and (ii) each date of a conversion or
continuation of such Loan pursuant to the terms of this Agreement,

(b) any Letter of Credit denominated in a Foreign Currency, on each of the
following: (i) the date on which such Letter of Credit is issued, (ii) the first
Business Day of each calendar month and (iii) the date of any amendment of such
Letter of Credit that has the effect of increasing the face amount thereof, and

(c) any Credit Event, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day, and the Administrative Agent shall notify
the Company of all such determinations and related computations on such
Computation Date.

SECTION 2.05. Swingline Loans. (a)    Subject to the terms and conditions set
forth herein, each Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans made
by such Swingline Lender exceeding such Swingline Lender’s Swingline Sublimit,
except to the extent otherwise agreed by such Swingline Lender and the Company,
with notice to be concurrently given to the Administrative Agent, (ii) any
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment, (iii) the
aggregate principal amount of the outstanding Swingline Loans exceeding
$75,000,000, or (iv) the Dollar Amount of the Total Revolving Credit Exposure
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the Aggregate Commitment; provided that a Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by irrevocable written notice (via a written Borrowing
Request signed by the Company), not later than 12:00 noon, Chicago time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan and the Swingline Lender to make such Swingline
Loan. The Administrative Agent will promptly advise such Swingline Lender of any
such notice received from the Company. Unless otherwise directed by the Company,
each Swingline Lender shall (subject to such Swingline Lender’s

 

38



--------------------------------------------------------------------------------

discretion to make Swingline Loans as set forth in Section 2.05(a)) make each
Swingline Loan to be made by it available to the Company by means of a credit to
an account of the Company with the Administrative Agent designated for such
purpose (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e), by remittance to the
relevant Issuing Bank) by 3:00 p.m., Chicago time, on the requested date of such
Swingline Loan.

(c) Any Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 noon, Chicago time, on a Business
Day, no later than 4:00 p.m., Chicago time, on such Business Day and if received
after 12:00 noon, Chicago time, on a Business Day, no later than 9:00 a.m.,
Chicago time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of such Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company promptly of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to such
Swingline Lender. Any amounts received by a Swingline Lender from the Company
(or other party on behalf of the Company) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Company for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Company of any default in the payment thereof.

(d) Any Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent and the successor Swingline Lender. The
Administrative Agent shall notify the Lenders of any such replacement of the
relevant Swingline Lender. At the time any such replacement shall become
effective, the Company shall pay all unpaid interest accrued for the account of
the replaced Swingline Lender pursuant to Section 2.13(a). From and after the
effective date of any such replacement, (i) the successor Swingline Lender shall
have all the rights and obligations of the replaced Swingline Lender under this
Agreement with respect to Swingline Loans made thereafter and (ii) references
herein to the term “Swingline Lender” shall be deemed to refer to such successor
or to any previous Swingline Lender, or to such successor and all previous
Swingline Lenders, as the context shall require. After the replacement of a
Swingline Lender hereunder, the replaced Swingline Lender shall remain a party
hereto and shall continue to have all the rights and obligations of a Swingline
Lender under this Agreement with respect to Swingline Loans made by it prior to
its replacement, but shall not be required to make additional Swingline Loans.

 

39



--------------------------------------------------------------------------------

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

SECTION 2.06. Letters of Credit. (a)    General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit (or the amendment or extension of any outstanding Letter of Credit)
denominated in Agreed LC Currencies for its own account, as the applicant
thereof for the support of its or its Subsidiaries’ obligations, in a form
reasonably acceptable to the Administrative Agent, the Company and the Issuing
Bank issuing such Letter of Credit, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control;
provided, however, if any Issuing Bank is requested to issue Letters of Credit
with respect to a jurisdiction such Issuing Bank deems, in its reasonable
judgment applied generally to substantially similar credit facilities for which
it acts as an issuing bank, may at any time subject it to a New Money Credit
Event or a Country Risk Event, the Issuing Bank shall promptly notify the
Company of such determination prior to the issuance of any Letter of Credit, and
the Company shall either withdraw its request to issue such Letter of Credit or,
at the request of such Issuing Bank, guaranty and indemnify such Issuing Bank
against any and all costs, liabilities and losses resulting from such New Money
Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to such Issuing Bank. Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue any
Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Designated Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, in each case to the extent prohibited for a Person required to comply
with Sanctions, (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement or (iii) in any manner that would
result in a violation of one or more policies of such Issuing Bank applicable to
letters of credit generally. The Company unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Company will be fully responsible for the reimbursement of LC Disbursements
in accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit), the Company shall hand deliver, email or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by such Issuing Bank) to the applicable Issuing Bank (selected by the
Company in its sole discretion) and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment or extension, but in any
event no less than three (3) Business Days in advance thereof unless a shorter
period is acceptable to the applicable Issuing Bank in its sole discretion) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed LC Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend or extend such Letter of
Credit. In addition, if required by such Issuing Bank, as a condition to any
such Letter of Credit issuance, the Company shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of letters of
credit and/or shall submit a letter of credit application, in a form agreed to
by the Company and the applicable Issuing Bank in connection with any request
for a Letter of Credit (each, a “Letter of Credit

 

40



--------------------------------------------------------------------------------

Agreement”). A Letter of Credit shall be issued, amended to increase the amount
or extended only if (and upon issuance, amendment to increase the amount or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment or extension, but
allowing for fluctuations in currency exchange rates and subject to
Section 2.11.2, (i) subject to Section 2.04, the Dollar Amount of the LC
Exposure shall not exceed $50,000,000, (ii) subject to Section 2.04, the Dollar
Amount of the aggregate face amount of all Letters of Credit issued and then
outstanding by any Issuing Bank shall not exceed such Issuing Bank’s Applicable
LC Sublimit, (iii) subject to Section 2.04, the sum of the Dollar Amount of the
Total Revolving Credit Exposure plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the Aggregate Commitment and
(iv) subject to Section 2.04, the Dollar Amount of each Lender’s Revolving
Credit Exposure shall not exceed such Lender’s Commitment.

(c) Expiration Date. Each Letter of Credit shall expire (or, if set forth in
such Letter of Credit, be subject to termination by notice from the Issuing Bank
to the beneficiary thereof) at or prior to the close of business on the earlier
of (i) the date three years after the date of the issuance of such Letter of
Credit (or, in the case of any extension thereof, three years after such
extension), unless the Required Lenders and the applicable Issuing Bank, in
their discretion, have approved a later expiry date in writing and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that,
notwithstanding clauses (i) and (ii) above, upon the Company’s request and
subject to the approval, in its reasonable discretion, by the Administrative
Agent and the applicable Issuing Bank that has issued such Letter of Credit, any
such Letter of Credit may have a later expiry date (but in any event not later
than three (3) years after the Maturity Date) if cash collateralized or covered
by standby letter(s) of credit in compliance with Section 2.06(j) below.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the Company
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed LC Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, subject to the

 

41



--------------------------------------------------------------------------------

conditions to borrowing set forth herein, (i) to the extent such LC Disbursement
was made in Dollars, such payment shall, automatically and without notice, be
financed with (x) if the LC Disbursement is equal to or greater than $1,000,000,
an ABR Revolving Borrowing in Dollars or, at the Company’s election, a Swingline
Loan, or (y) if the LC Disbursement is equal to or greater than $100,000 but
less than $1,000,000, a Swingline Loan, in each case in an amount equal to such
LC Disbursement or (ii) to the extent such LC Disbursement was made in a Foreign
Currency, the Company may request in accordance with Section 2.03 that such
payment be financed with (i) an ABR Revolving Borrowing or Eurocurrency
Revolving Borrowing in Dollars in the Dollar Amount of such LC Disbursement or
(ii) to the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Borrowing in such Foreign Currency (in the event such
Foreign Currency is an Agreed Loan Currency) in an amount equal to such LC
Disbursement, and, in each case, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Swingline Loan or Eurocurrency Revolving
Borrowing, as applicable. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders, provided that, with respect to any such payment in respect of a Letter
of Credit denominated in an Agreed LC Currency that is not an Agreed Loan
Currency, any Lender may make such payment in Dollars in the Dollar Amount of
such LC Disbursement), and the Administrative Agent shall promptly pay to such
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse any Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans, Eurocurrency Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Company of its obligation to reimburse such LC Disbursement. If the
Company’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Administrative Agent shall promptly notify the Company prior to payment by the
Company, and the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Amount thereof calculated
on the date such LC Disbursement is made.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by any Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any

 

42



--------------------------------------------------------------------------------

payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the relevant Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, within the time period
stipulated by the terms and conditions of the applicable Letter of Credit
following its receipt thereof (and, if no time period is so stipulated,
promptly), examine all documents purporting to represent a demand for payment
under a Letter of Credit. After such examination, such Issuing Bank shall
promptly notify the Administrative Agent and the Company by telephone (confirmed
by telecopy or email in accordance with Section 9.01) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Company of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement in accordance with
Section 2.06(e).

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed LC Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(b) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the relevant Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse any Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement and Resignation of Issuing Bank. (A) Each Issuing Bank may be
replaced at any time by written agreement among the Company, the Administrative
Agent and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an

 

43



--------------------------------------------------------------------------------

Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

(j) Cover. If (x) any Event of Default shall occur and be continuing, on the
Business Day that the Company receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph or (y) the
Company requests the issuance of a Letter of Credit with an expiry date that is
later than the expiry date prescribed in clause (c) of this Section 2.06 (an
“Extended Letter of Credit”), the Company shall either (A) cover by arranging
for the issuance of one or more standby letters of credit issued by an issuer,
and otherwise on terms and conditions, satisfactory to the Administrative Agent
and the relevant Issuing Bank or (B) deposit cash in an account with the
Administrative Agent, in each case in the name of the Administrative Agent and
for the benefit of the Administrative Agent, the Issuing Banks and the Lenders,
and in an amount equal to (1) with respect to a Letter of Credit denominated in
Dollars, 100% and (2) with respect to a Foreign Currency Letter of Credit, 105%,
in each case of the Dollar Amount of the LC Exposure in respect of such Extended
Letter of Credit (in the case of the foregoing clause (y)) or in the aggregate
(in the case of the foregoing clause (x)) as of such date plus any accrued and
unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Company is not late in reimbursing shall be
covered or deposited in the applicable Foreign Currencies in an amount equal to
105% of the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to provide such letter(s) of credit cover
or deposit such cash collateral shall become effective immediately, and such
cover or deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (e) of Article VII. For the purposes
of this paragraph, the Foreign Currency LC Exposure shall be calculated using
the Dollar Amount thereof on the date notice demanding letter of credit cover or
cash collateralization is delivered to the Company. The Company also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11.2. Any such deposits shall be held by the Administrative Agent
as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Such deposits shall bear
interest, and such deposits shall be invested by the Administrative Agent in
direct short term obligations of, or in other short term obligations which are
unconditionally guaranteed with respect to all principal thereof and interest
thereon by, the United States of America, in each case maturing no later than
the expiry date of the Letter of Credit giving rise to LC Exposure. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations; provided that at any time
that the money remaining in such account exceeds the LC Exposure by $100,000 or
more, the Administrative Agent will, promptly after request therefor by the
Company at any time that no Default shall exist, deliver such excess to the
Company. If the Company is required to provide an amount of cash collateral or
letter of credit cover hereunder as a result of the occurrence of an Event of
Default, such amount or letter of credit (to the extent not applied as
aforesaid) shall be returned to the Company or the issuer of such letter of
credit (as applicable) within three (3) Business Days after all Events of
Default have been cured or waived.

 

44



--------------------------------------------------------------------------------

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Company is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has provided letter of credit cover, or deposited cash collateral, pursuant to
paragraph (j) above, if such letter of credit was issued, or cash collateral was
deposited, in the applicable Foreign Currency to the extent so deposited or
applied), (ii) that the Lenders are at the time or thereafter become required to
pay to the Administrative Agent and the Administrative Agent is at the time or
thereafter becomes required to distribute to any Issuing Bank pursuant to
paragraph (e) of this Section in respect of unreimbursed LC Disbursements made
under any Foreign Currency Letter of Credit and (iii) of each Lender’s
participation in any Foreign Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount thereof, calculated on such date
(or in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.

(l) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions and amendments,
all expirations and cancellations and all disbursements and reimbursements,
(ii) on or prior to each Business Day on which such Issuing Bank expects to
issue, amend or extend any Letter of Credit, the date of such issuance,
amendment or extension, and the aggregate face amount of the Letters of Credit
to be issued, amended or extended by it and outstanding after giving effect to
such issuance, amendment or extension occurred (and whether the amount thereof
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

(m) LC Exposure Determination. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the amount of such Letter
of Credit available to be drawn at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Letter of Credit
Agreement related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time.

SECTION 2.07. Funding of Borrowings. (a)    Each Lender shall make each Loan to
be made by it hereunder on the proposed date specified in accordance with the
terms hereof in the Borrowing Request or Competitive Bid Request, as applicable,
solely by wire transfer of immediately available funds (i) in the case of Loans
denominated in Dollars (other than a Designated Loan), by 1:00 p.m., Chicago
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders and (ii) in the case of each Loan
denominated in a Foreign Currency and Designated Loans, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall

 

45



--------------------------------------------------------------------------------

be made as provided in Section 2.05. Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Administrative
Agent will make such Loans available to the relevant Borrower by promptly
crediting, on the date specified in accordance with the terms hereof in the
Borrowing Request or the Competitive Bid Request, as applicable, funds so
received in the aforesaid account of the Administrative Agent to (x) an account
of the Company maintained with the Administrative Agent in New York City or
Chicago and designated by the relevant Borrower in the applicable Borrowing
Request or Competitive Bid Request, in the case of Loans denominated in Dollars
and (y) an account of such Borrower maintained in the relevant jurisdiction and
designated by such Borrower in the applicable Borrowing Request or Competitive
Bid Request, in the case of Loans denominated in a Foreign Currency; provided
that Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., Chicago time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a)    Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request (or, if not
so specified, as provided in Section 2.03) and, in the case of a Eurocurrency
Revolving Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request (or, if not so specified, as provided in Section 2.03).
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings or Swingline
Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by
irrevocable written notice in the case of a Borrowing denominated in Dollars
(other than Designated Loans) or by irrevocable written notice (via an Interest
Election Request signed by such Borrower, or the Company on its behalf) in the
case of a Borrowing denominated in a Foreign Currency or a Designated Loan) by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.    Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

 

46



--------------------------------------------------------------------------------

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars (other than Designated Loans), such Borrowing
shall be converted to an ABR Borrowing; provided that if the Company shall have
delivered to the Administrative Agent its customary standard documentation
pre-authorizing automatic continuations, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in Dollars with an Interest Period of one
month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11 and (ii) in the case of a Borrowing denominated in a Foreign
Currency or a Designated Loan in respect of which the applicable Borrower shall
have failed to deliver an Interest Election Request prior to the third (3rd)
Business Day preceding the end of such Interest Period, such Borrowing shall
automatically continue as a Eurocurrency Borrowing in the same Agreed Currency
with an Interest Period of one month unless such Eurocurrency Borrowing is or
was repaid in accordance with Section 2.11. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing denominated in Dollars (other than Designated Loans) may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in Dollars (other than Designated
Loans) shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency and each Designated Loan shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.

 

47



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date (subject to Section 2.25).

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $500,000 and not less than $5,000,000 and
(ii) the Company shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the Total Revolving Credit Exposure plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
Aggregate Commitment.

(c) Notwithstanding the foregoing, upon the acquisition of one Lender by another
Lender, or the merger, consolidation or other combination of any two or more
Lenders (any such acquisition, merger, consolidation or other combination being
referred to hereinafter as a “Combination” and each Lender which is a party to
such Combination being hereinafter referred to as a “Combined Lender”), the
Company may notify the Administrative Agent that it desires to reduce the
Commitment of the Lender surviving such Combination (the “Surviving Lender”) to
an amount equal to the Commitment of that Combined Lender which had the largest
Commitment of each of the Combined Lenders party to such Combination (such
largest Commitment being the “Surviving Commitment” and the Commitments of the
other Combined Lenders being hereinafter referred to, collectively, as the
“Retired Commitments”). If the Required Lenders (determined as set forth below)
and the Administrative Agent agree to such reduction in the Surviving Lender’s
Commitment, then (i) the aggregate amount of the Commitments shall be reduced by
the Retired Commitments effective upon the effective date of the Combination (or
such later date as the Company may specify in its request), provided, that, on
or before such date the Borrowers have paid in full the outstanding principal
amount of the Loans of each of the Combined Lenders other than the Combined
Lender whose Commitment is the Surviving Commitment, (ii) from and after the
effective date of such reduction, the Surviving Lender shall have no obligation
with respect to the Retired Commitments, and (iii) the Company shall notify the
Administrative Agent whether it wants such reduction to be a permanent reduction
or a temporary reduction. If such reduction is to be a temporary reduction, then
the Company shall be responsible for finding one or more financial institutions
(which for the avoidance of doubt may be an existing Lender) (each, a
“Replacement Lender”), acceptable to the Administrative Agent (such acceptance
not to be unreasonably withheld, conditioned or delayed), willing to assume the
obligations of a Lender hereunder with aggregate Commitments up to the amount of
the Retired Commitments. The Administrative Agent may require the Replacement
Lenders to execute such documents, instruments or agreements as the
Administrative Agent reasonably deems necessary or desirable to evidence such
Replacement Lenders’ agreement to become parties hereunder. For purposes of this
Section 2.09(c), Required Lenders shall be determined as if the reduction in the
aggregate amount of the Commitments requested by the Company had occurred (i.e.,
the Combined Lenders shall be deemed to have a single Commitment equal to the
Surviving Commitment and the aggregate amount of the Commitments shall be deemed
to have been reduced by the Retired Commitments).

(d) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination or
reduction of the Commitments delivered by the Company may state that such notice
is conditioned upon the effectiveness of other credit facilities or other
matters specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

48



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan, (ii) to the Administrative Agent for the account of each
Lender with an outstanding Competitive Loan the then unpaid principal amount of
each such Competitive Loan on the last day of the Interest Period applicable to
such Loan and (iii) in the case of the Company, to the Administrative Agent for
the account of the relevant Swingline Lender the then unpaid principal amount of
each Swingline Loan made by such Swingline Lender on the earlier of the Maturity
Date and the fifteenth Business Day after the date such Swingline Loan is made;
provided that on each date that a Revolving Borrowing or Competitive Borrowing
is made, the Company shall repay all Swingline Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form attached hereto as Exhibit D-1 or D-2, as applicable. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.

SECTION 2.11. Prepayment of Loans.

SECTION 2.11.1. Voluntary Prepayments.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section; provided that (i) the Borrowers shall not
have the right to prepay any Competitive Loans without the prior consent of the
Lender thereof, unless, and then only on the terms, specified by the Company for
such Competitive Loan in the related Competitive Bid Request, (ii) each
prepayment of a Eurocurrency Borrowing (other than in connection with a
prepayment of all outstanding Eurocurrency Borrowings and/or a prepayment of a

 

49



--------------------------------------------------------------------------------

Eurocurrency Borrowing made to refinance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(e)) shall be in an amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency) and (ii) each prepayment of an ABR Borrowing (other than in connection
with a prepayment of all outstanding ABR Borrowings and/or a prepayment of an
ABR Borrowing made to refinance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e)) shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000.

(b) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent by telephone (confirmed by
telecopy or email in accordance with Section 9.01) of any prepayment hereunder
(other than a prepayment of a Swingline Loan) (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing and any Designated Loan, not later than
1:00 p.m., Local Time, three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
1:00 p.m., Chicago time, on the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., Chicago time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, (A) if a notice of prepayment is given in connection
with a conditional notice of termination or reduction of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09 and (B) a
notice of prepayment by any Borrower, or the Company on behalf of any Borrower,
may state that such notice is conditioned upon the effectiveness of other credit
facilities or other matters specified therein, in which case such notice may be
revoked by the applicable Borrower, or the Company on behalf of the applicable
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Revolving Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments required by Section 2.16.

SECTION 2.11.2. Mandatory Prepayments.

If at any time, (i) other than as a result of fluctuations in currency exchange
rates, the aggregate principal Dollar Amount of the Total Revolving Credit
Exposure plus the aggregate principal amount of outstanding Competitive Loans
(in each case, calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment or (ii) solely as a result
of fluctuations in currency exchange rates, the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure plus the aggregate principal
amount of outstanding Competitive Loans (as so calculated) exceeds 105% of the
Aggregate Commitment, the Borrowers shall, promptly after receipt of written
notice from the Administrative Agent, repay Borrowings and, if no Borrowings are
then outstanding, cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j) in an aggregate principal
amount sufficient to eliminate any such excess.

SECTION 2.12. Fees.     (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the average daily amount of the Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such

 

50



--------------------------------------------------------------------------------

facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
the fifteenth (15th) Business Day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable LC Fee Rate (as defined below) on
the average daily Dollar Amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank for its own
account a fronting fee, which shall accrue at a rate per annum separately agreed
upon between the Company and such Issuing Bank on the average daily Dollar
Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
relevant Issuing Bank during the period from and including the Effective Date to
but excluding the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifteenth (15th)
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable promptly after demand
accompanied by an invoice in reasonable detail. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within thirty (30) days
after demand accompanied by an invoice in reasonable detail. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in Dollars in the Dollar Amount thereof. As
used above, “Applicable LC Fee Rate” means at any time (x) in the case of
standby Letters of Credit (other than those described in the following clause
(y)), the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans at such time and (y) in the case of commercial
Letters of Credit and standby Letters of Credit issued to ensure the performance
of services and/or delivery of goods, in each case at a per annum rate equal to
50% of the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans at such time.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in Dollars (except as expressly provided in this Section), to
the Administrative Agent (or to the relevant Issuing Bank, in the case of fees
payable to it) for distribution, in the case of facility fees and participation
fees, to the Lenders. Fees paid shall not be refundable under any circumstances.

 

51



--------------------------------------------------------------------------------

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (other than any Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate. Each
Swingline Loan shall bear interest at a rate per annum agreed upon between the
Company and the applicable Swingline Lender (or, if such a rate per annum is not
agreed upon between the Company and the applicable Swingline Lender in respect
of a Swingline Loan, such Swingline Loan shall bear interest at the Alternate
Base Rate plus the Applicable Rate). The Loans comprising each Eurocurrency
Borrowing shall bear interest (i) in the case of a Eurocurrency Revolving Loan,
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate, or (ii) in the case of a Eurocurrency Competitive
Loan, at the LIBO Rate for the Interest Period in effect for such Borrowing plus
(or minus, as applicable) the Margin applicable to such Loan. Each Fixed Rate
Loan shall bear interest at the Fixed Rate applicable to such Loan.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by any Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any interest or fee, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(c) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (b) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) (A) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, (B) computed by
reference to the AUD Rate and (C) computed by reference to the CDOR Rate, in
each case shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent demonstrable error.

(e) Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.

(f) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
by a Canadian Borrower is to be calculated on the basis of a 360-, 365- or
366-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360, 365 or 366, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

(g) Each Canadian Borrower acknowledges and confirms that: (i) paragraph (f) of
this Section 2.13 above satisfies the requirements of Section 4 of the Interest
Act (Canada) to the extent it applies to the expression or statement of any
interest payable under any Loan Document; and (ii) each Canadian Borrower is
able to calculate the yearly rate or percentage of interest payable under any
Loan Document based upon the methodology set out in paragraph (f) of this
Section 2.13.

 

52



--------------------------------------------------------------------------------

(h) If any provision of this Agreement would oblige a Canadian Borrower to make
any payment of interest or other amount payable to any holder of Obligations in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by that holder of Obligations of “interest” at a “criminal
rate” (as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that holder of Obligations of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the LIBO Interpolated
Rate (or the AUD Interpolated Rate or the CDOR Interpolated Rate, as applicable)
(which conclusion shall be conclusive and binding absent demonstrable error),
then the Reference Bank Rate shall be the LIBO Rate (or the AUD Rate or the CDOR
Rate, as applicable) for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate (or the AUD Rate
or the CDOR Rate, as applicable) for such Eurocurrency Borrowing, (i) if such
Borrowing shall be requested in Dollars (other than Designated Loans), then such
Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
(disregarding clause (c) of the definition thereof) and (ii) if such Borrowing
shall be requested in any Foreign Currency or if such Borrowing is a Designated
Loan, the LIBO Rate (or the AUD Rate or the CDOR Rate, as applicable) shall be
equal to the rate determined by the Administrative Agent in its sole reasonable
discretion and consented to in writing by the Company and the Required Lenders
(any such rate, the “Alternative Rate”); provided, however, that (i) until such
time as the applicable Alternative Rate shall be determined for the applicable
Foreign Currency and so consented to by the Company and the Required Lenders,
Borrowings shall not be available in such Foreign Currency or as a Designated
Loan, as the case may be and (ii) if the Alternative Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. It is
hereby understood and agreed that, notwithstanding anything to the contrary set
forth in this Section 2.14(a), if at any time the conditions set forth in
Section 2.14(c)(i) or (ii) are in effect, the provisions of this Section 2.14(a)
shall no longer be applicable for any purpose of determining any alternative
rate of interest under this Agreement and Section 2.14(c) shall instead be
applicable for all purposes of determining any alternative rate of interest
under this Agreement.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent demonstrable error) that adequate and reasonable means do not
exist for

 

53



--------------------------------------------------------------------------------

ascertaining the Adjusted LIBO Rate, the LIBO Rate, the AUD Rate or the CDOR
Rate, as applicable (including, without limitation, because the applicable
Screen Rate is not available or published on a current basis), for a Loan in the
applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurocurrency Competitive Loan, the Lender that is required to make
such Loan) that the Adjusted LIBO Rate, the LIBO Rate, the AUD Rate or the CDOR
Rate, as applicable, for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for the applicable currency and such Interest Period;

then the Administrative Agent shall give notice (in reasonable detail) thereof
to the applicable Borrower and the Lenders prior to the commencement of such
Interest Period by telephone, telecopy or email in accordance with Section 9.01
as promptly as practicable thereafter and, until the Administrative Agent
notifies the applicable Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist (which notice the Administrative Agent
hereby agrees to provide promptly after its determination of such circumstances
ceasing to exist), (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing in the applicable currency or for the
applicable Interest Period, as the case may be, shall be ineffective, (ii) if
any Borrowing Request requests a Eurocurrency Revolving Borrowing in Dollars
(other than a Designated Loan), such Borrowing shall be made as an ABR
Borrowing, (iii) any request by the Borrowers for a Eurocurrency Competitive
Borrowing shall be ineffective and (iv) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency or a Designated Loan, then the LIBO
Rate (or the AUD Rate or the CDOR Rate, as applicable) for such Eurocurrency
Borrowing shall be the applicable Alternative Rate; provided that (A) if the
circumstances giving rise to such notice do not affect all Lenders, then
requests by any Borrower for Eurocurrency Competitive Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

(c) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent demonstrable error),
or the Company notifies the Administrative Agent that the Company has
determined, that (i) the circumstances set forth in Section 2.14(b)(i) have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in Section 2.14(b)(i) have not arisen but (w) the
supervisor for the administrator of the applicable Screen Rate has made a public
statement that the administrator of the applicable Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the
applicable Screen Rate), (x) the administrator of the applicable Screen Rate has
made a public statement identifying a specific date after which such applicable
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of such
applicable Screen Rate), (y) the supervisor for the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which such applicable Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the applicable
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which such applicable Screen Rate may no longer be used for determining
interest rates for loans, then the Administrative Agent and the Company shall
endeavor to establish an alternate rate of interest to the LIBO Rate (or the AUD
Rate or the CDOR Rate, as applicable) that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this

 

54



--------------------------------------------------------------------------------

Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment and the
basis for such objection. Notwithstanding anything to the contrary in this
Agreement, until an alternate rate of interest shall be determined in accordance
with this Section 2.14(c) (but, in the case of the circumstances described in
clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
Section 2.14(c), only to the extent the applicable Screen Rate for the
applicable currency and such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (y) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (z) if any Borrowing Request requests a Eurocurrency Borrowing
in a Foreign Currency, then such request shall be ineffective.

SECTION 2.15. Increased Costs. (a)    If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of “Excluded Taxes” and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations of the type that such Lender has hereunder, or its deposits,
reserves, other liabilities or capital attributable thereto

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to the Administrative Agent, such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Administrative Agent, such
Lender or Issuing Bank hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to the Administrative Agent, such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent, such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender or such Issuing Bank (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender or the applicable
Issuing Bank under agreements having provisions similar to this Section 2.15
after consideration of such factors as such Lender or such Issuing Bank then
reasonably determines to be relevant).

(b) If any Lender or Issuing Bank reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a

 

55



--------------------------------------------------------------------------------

consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by such Lender or such Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender or the
applicable Issuing Bank under agreements having provisions similar to this
Section 2.15 after consideration of such factors as such Lender or such Issuing
Bank then reasonably determines to be relevant).

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the computation of the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company
contemporaneously with any demand for payment hereunder and shall be conclusive
absent clearly demonstrable error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 30 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or an Issuing Bank pursuant
to this Section for any increased costs or reductions if such Lender or such
Issuing Bank fails to notify the Company within 90 days after it obtains actual
knowledge (or, in the exercise of ordinary due diligence, should have obtained
actual knowledge) and such Lender and such Issuing Bank shall only be entitled
to receive such compensation for any losses incurred by it or amounts to which
it would otherwise be entitled from and after the date 90 days prior to the date
such Lender or such Issuing Bank provided notice thereof to the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s claim for compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan or (e) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19 or
9.02(c), then, in any such event, the applicable Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued

 

56



--------------------------------------------------------------------------------

on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth the computation in reasonable detail of
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower contemporaneously with the
demand for payment and shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

SECTION 2.17. Taxes. Any and all payments by or on account of any obligation of
each Borrower or any guarantor under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower or guarantor or the Administrative Agent shall be
required (as determined in its reasonable good faith discretion) to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
such Borrower or guarantor, as applicable, shall be increased as necessary so
that after making all required deductions or withholding (including deductions
or withholding applicable to additional sums payable under this Section) the
Administrative Agent, Lender, Issuing Bank, or any other recipient of such
payments (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholding been made, (ii) such Borrower or
guarantor or Administrative Agent shall make such deductions or withholding and
(iii) such Borrower or guarantor or Administrative Agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law; provided, however, in no event will a payment be increased under
this paragraph (iii) by reason of a deduction on account of Taxes imposed by
Luxembourg on payments by or on behalf of a Borrower organized or incorporated
in Luxembourg, if on the date on which the payment falls due a deduction is
required in respect of the Luxembourg law of 23 December 2005, as amended,
introducing in Luxembourg a 20% withholding tax as regards Luxembourg resident
individuals. In the event that any such Luxembourg deduction or withholding can
be reduced or nullified as a result of the application of any relevant double
taxation convention, the Lenders, the Issuing Banks and the Administrative Agent
will, at the expense of the Company, reasonably cooperate with the Company in
making application to the relevant taxing authorities seeking to obtain such
reduction or nullification, provided, however, that the Lenders, the Issuing
Banks and the Administrative Agent shall have no obligation to (i) engage in
litigation with respect thereto, (ii) disclose any tax return or other
confidential information or (iii) take any such action which would materially
prejudice the legal or commercial position of such Lender, Issuing Bank or the
Administrative Agent, as applicable.

(a) In addition, each Borrower or guarantor shall pay any Other Taxes related to
such Borrower or guarantor to the relevant Governmental Authority in accordance
with applicable law.

(b) The relevant Borrower or guarantor shall indemnify the Administrative Agent,
each Lender and each Issuing Bank, within 30 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of such
Borrower or guarantor under any Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability together with a
supporting document shall be delivered to the Company by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank contemporaneously with any demand for payment, and shall be
conclusive absent demonstrable error.

 

57



--------------------------------------------------------------------------------

This Section 2.17(b) shall not apply to the extent such Taxes would have been
compensated for by an increased payment under Section 2.17(i)(i) but were not so
compensated solely because one of the exclusions set forth in
Section 2.17(i)(iii) applied.

(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a copy of a receipt issued, if available,
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by such
Borrower or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(d)(ii)(A) and (ii)(B) and Section 2.17(g) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. For the avoidance of doubt, this Section 2.17(d)(i) shall not
apply to UK Treaty Lenders (to which the provisions of Section 2.17(i)(vi) and
Section 2.17(i)(vii) shall apply).

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any U.S. Lender shall deliver to such Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

58



--------------------------------------------------------------------------------

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI
or W-8EXP;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(5) for purposes of furnishing the U.S. Tax Compliance Certificate as described
in the foregoing clauses (3) and (4), if a Foreign Lender (or a foreign
Participant) is a Disregarded Entity, the Foreign Lender will submit such
certificate based on the status of the Person that is treated for U.S. federal
income tax purposes as being the sole owner of such Lender or Participant; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(e) If the Administrative Agent or a Lender determines, in its discretion
exercised reasonably and in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrowers or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund, net of all reasonable and documented out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender and
without interest, to such Borrower (but only to the extent of the indemnity
payments made under this Section 2.17 with respect to the Taxes giving rise to
such refund). This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Borrower or any other
Person.

(f) Each Lender shall severally indemnify (i) the Administrative Agent, within
30 days after demand therefor, for (A) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified

 

59



--------------------------------------------------------------------------------

Taxes or Other Taxes and without limiting the obligation of the Loan Parties to
do so) and (B) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (ii) the Administrative Agent and the Loan Parties, within 30 days
after demand therefor, for any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent or the
applicable Loan Party (as applicable) in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or the applicable
Loan Party (as applicable) shall be conclusive absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 2.17(f).

(g) If a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(h) For purposes of determining withholding Taxes imposed under FATCA the Loan
Parties and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(i) United Kingdom Withholding Matters.

(i)    If a UK Tax Deduction is required by law to be made by any Loan Party or
guarantor, the amount of the payment due from that Loan Party or guarantor shall
be increased to an amount which (after making any UK Tax Deduction) leaves an
amount equal to the payment which would have been due if no UK Tax Deduction had
been required.

(ii)    The Company shall promptly upon becoming aware that a Loan Party or
guarantor must make a UK Tax Deduction (or that there is any change in the rate
or the basis of a UK Tax Deduction) notify the Administrative Agent accordingly.
Similarly, a Lender or Issuing Bank shall promptly notify the Administrative
Agent on becoming so aware in respect of a payment payable to that Lender or
Issuing Bank. If the Administrative Agent receives such notification from a
Lender or Issuing Bank it shall promptly notify the Company.

(iii)    In the case of a Lender advancing a Loan to a UK Borrower, a payment by
a UK Borrower shall not be increased pursuant to the first paragraph of this
Section 2.17 or Section 2.17(i)(i) by reason of a UK Tax Deduction on interest
if on the date on which the payment falls due (A) the payment could have been
made to the relevant Lender without a UK Tax Deduction if the Lender had been a
UK Qualifying Lender, but on that date that Lender is not or has ceased to be a
UK Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or UK Treaty, or any published
practice or

 

60



--------------------------------------------------------------------------------

published concession of any relevant taxing authority or (B) the relevant Lender
is a UK Treaty Lender and the UK Borrower making the payment is able to
demonstrate that the payment could have been made to the Lender without the UK
Tax Deduction had that Lender complied with its obligations under
Section 2.17(i)(vi) or Section 2.17(i)(vii), as applicable, or (C) the relevant
Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of the
definition of “UK Qualifying Lender” and (x) an officer of H.M. Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the UK ITA 2007 which relates to the payment and that Lender has received
from the Borrower making the payment a certified copy of that Direction and
(y) the payment could have been made to the Lender without any UK Tax Deduction
if that Direction had not been made, or (D) the relevant Lender is a UK
Qualifying Lender solely by virtue of clause (a)(ii) of the definition of “UK
Qualifying Lender” and (x) the relevant Lender has not given a UK Tax
Confirmation to the relevant UK Borrower or the Company and (y) the payment
could have been made to the relevant Lender without any UK Tax Deduction if the
Lender had given a UK Tax Confirmation to the relevant UK Borrower or the
Company, on the basis that the UK Tax Confirmation would have enabled the UK
Borrower to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the UK ITA 2007.

(iv)    Within thirty days of making either a UK Tax Deduction or any payment
required in connection with that UK Tax Deduction the Loan Party or guarantor
making that UK Tax Deduction shall deliver to the Administrative Agent for the
Credit Party entitled to the payment a statement under section 975 of the UK ITA
2007 or other evidence reasonably satisfactory to such Credit Party that the UK
Tax Deduction has been made or (as applicable) any appropriate payment paid to
HM Revenue & Customs.

(v)    If a Loan Party or guarantor is required to make a UK Tax Deduction, that
Loan Party or guarantor shall make that UK Tax Deduction and any payment
required in connection with that UK Tax Deduction within the time allowed and
the minimum amount required by law.

(vi)    In the case of a Lender advancing a Loan to a UK Borrower:

(A)    Subject to (B) below, each UK Treaty Lender and each Loan Party or
guarantor which makes a payment to which that UK Treaty Lender is entitled shall
cooperate in completing any procedural formalities necessary for such Loan Party
or guarantor to obtain authorization to make such payment without a UK Tax
Deduction.

(B)    (1) A UK Treaty Lender which becomes a party to this Agreement (a
“Party”) on the day on which this Agreement (or any amendment hereto) is entered
into that (x) holds a passport under the HM Revenue & Customs DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent on its signature page to this Agreement
(or any amendment hereto) or otherwise on such day in writing to the Company;
and

(2)    a Lender which becomes a Lender hereunder after the day on which this
Agreement (or any amendment hereto) is entered into that (x) holds a passport
under the HM Revenue & Customs DT Treaty Passport scheme and (y) wishes such
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence in the Assignment and Assumption, Increasing
Lender Supplement or Augmenting Lender Supplement or any other documentation it
executes on becoming a Party, as the case may be, or otherwise on such day in
writing to the Company;

and having done so, that Lender shall not be under any obligation pursuant to
paragraph (A) above.

 

61



--------------------------------------------------------------------------------

(C)    Upon satisfying either paragraph (A), (B)(1) or (B)(2) above, such Lender
shall have satisfied its obligations under Section 2.17(d)(i) (in respect of a
UK Tax Deduction).

(vii)    If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(i)(vi)(B) above,
the UK Borrower(s) making payments to that UK Treaty Lender shall promptly make
a UK Borrower DTTP filing with respect to such Lender, and shall promptly
provide such Lender with a copy of such filing; provided that, if a UK Borrower
making a payment to that UK Treaty Lender has made a UK Borrower DTTP Filing in
respect of that UK Treaty Lender but:

(A)    such UK Borrower DTTP Filing has been rejected by HM Revenue & Customs;
or

(B)    HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a UK Tax Deduction within 60 days of the date of
such UK Borrower DTTP Filing;

and in each case, such UK Borrower has notified that UK Treaty Lender in writing
of either (A) or (B) above, then such UK Treaty Lender and such UK Borrower
shall co-operate in completing any additional procedural formalities necessary
for such UK Borrower to obtain authorization to make that payment without a UK
Tax Deduction.

(viii)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 2.17(i)(vi)(B) above,
no Loan Party or guarantor shall make a UK Borrower DTTP Filing or file any
other form relating to the HM Revenue & Customs DT Treaty Passport scheme in
respect of that Lender’s Commitment(s) or its participation in any Loan unless
the Lender otherwise agrees.

(ix)    Each Lender which becomes a Party after the date of this Agreement (a
“New Lender”) shall indicate in the relevant Assignment and Assumption,
Increasing Lender Supplement or Augmenting Lender Supplement (as applicable)
which it executes on becoming a Party, and for the benefit of the Administrative
Agent and the Loan Parties, which of the following categories it falls in:
(i) not a UK Qualifying Lender; (ii) a UK Qualifying Lender (other than a UK
Treaty Lender); or (iii) a UK Treaty Lender, and if the New Lender fails to
indicate its status in accordance with this Section 2.17(i)(ix) then such New
Lender shall be treated for the purposes of this Agreement (including by each
Loan Party or guarantor) as if it is not a UK Qualifying Lender until such time
as it notifies the Administrative Agent which category applies (and the
Administrative Agent, upon receipt of such notification, shall inform the
relevant UK Borrower). For the avoidance of doubt, an Assignment and Assumption,
Increasing Lender Supplement or Augmenting Lender Supplement shall not be
invalidated by any failure of a Lender to comply with this Section 2.17(i)(ix).

(x)    Each UK Borrower shall pay and, within three (3) Business Days of demand,
accompanied by a statement with an explanation of the basis therefor and
calculation thereof, indemnify each Credit Party against any cost, loss or
liability that Credit Party incurs in relation to all United Kingdom stamp duty,
registration and other similar Taxes payable in respect of any Loan Document.

(j) VAT.

(i) All amounts set out or expressed in a Loan Document to be payable by any
Party to any Credit Party which (in whole or in part) constitute the
consideration for any supply or supplies for VAT

 

62



--------------------------------------------------------------------------------

purposes shall be deemed to be exclusive of any VAT which is chargeable on such
supply or supplies, and accordingly, subject to Section 2.17(j)(ii) below, if
VAT is or becomes chargeable on any supply made by any Credit Party to any Party
under a Loan Document and such Credit Party is required to account to the
relevant tax authority for the VAT, that Party shall pay to such Credit Party,
as applicable, (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Credit Party, as applicable, shall promptly provide an appropriate VAT
invoice to such Party).

(ii) If VAT is or becomes chargeable on any supply made by any Credit Party (the
“Supplier”) to any other Credit Party (the “VAT Recipient”) under a Loan
Document, and any Party other than the VAT Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the VAT Recipient in respect of that consideration):

(A) where the Supplier is the person required to account to the relevant tax
authority for the VAT, the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The VAT Recipient will, where this Section 2.17(j)(ii)(A)
applies, promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the VAT Recipient from the relevant tax authority which
the VAT Recipient reasonably and in good faith determines relates to the VAT
chargeable on that supply; and

(B) where the VAT Recipient is the person required to account to the relevant
tax authority for the VAT, the Subject Party shall promptly, following demand
from the VAT Recipient, pay to the VAT Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the VAT Recipient
reasonably and in good faith determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of that VAT.

(iii) Where a Loan Document requires any Party to reimburse or indemnify a
Credit Party for any cost or expense, that Party shall upon demand reimburse or
indemnify (as the case may be) such Credit Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that the Credit Party reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 2.17(j) to any Party shall, at any time when
such Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

(v) In relation to any supply made by a Credit Party to any Party under a Loan
Document, if reasonably requested by such Credit Party, that Party must promptly
provide details of its VAT registration and such other information as is
reasonably requested in connection with such Credit Party’s VAT reporting
requirements in relation to such supply.

 

63



--------------------------------------------------------------------------------

(k) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(l) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars (other
than in respect of Designated Loans), 1:00 p.m., Chicago time and (ii) in the
case of payments denominated in a Foreign Currency or in respect of Designated
Loans, 1:00 p.m., Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency or Designated Loan, as applicable,
in each case on the date when due or the date fixed for any prepayment
hereunder, in immediately available funds, without set-off, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency or a Designated Loan, the Administrative Agent’s Eurocurrency
Payment Office for such currency or Designated Loan, as applicable, except
payments to be made directly to an Issuing Bank or a Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of

 

64



--------------------------------------------------------------------------------

the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that such
Borrower will not make such payment or prepayment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lenders or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion; it being understood
that the Administrative Agent shall, to the extent permitted by law, apply any
cash collateral to such obligations when due.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a)    If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 ,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and

 

65



--------------------------------------------------------------------------------

(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender (or any of its Participants) requests compensation under
Section 2.15, (ii) any Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender (or any of its Participants) or any Governmental
Authority for the account of any Lender (or any of its Participants) pursuant to
Section 2.17 (other than amounts in respect of VAT), (iii) any Lender (A) or its
Lender Parent has become the subject of a Bail-In Action (or any case or other
proceeding in which a Bail-In Action may occur), (B) is an EEA Financial
Institution that is rated lower than BBB- by S&P (or an applicable Affiliate
thereof) and lower than Baa3 by Moody’s (or an applicable Affiliate thereof),
(C) is or becomes a Defaulting Lender or a Disqualified Institution, (D) is not
a Dutch Non-Public Lender or (E) rejects the designation of an Agreed Currency
or of a Foreign Subsidiary as an Eligible Subsidiary if, in each case, such
Agreed Currency or designation of a Foreign Subsidiary as an Eligible Subsidiary
has otherwise been approved by the Required Lenders, (iv) any Lender shall
determine that any law, regulation or treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Eurocurrency Loans as contemplated by this
Agreement, (v) any Lender shall enter into, or purport to enter into, any
assignment or participation with a Disqualified Institution in violation of this
Agreement or (vi) any Lender that is a Swingline Lender or an Issuing Bank shall
(A) resign in its capacity as such, (B) fail to promptly approve the assignment
of a Commitment that the Administrative Agent has approved as contemplated by
clause (i) of the proviso below or (C) fail to promptly approve a New Lender
that the Administrative Agent has approved in the case of an increase in the
Commitments as contemplated by Section 2.20, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) such Lender is reasonably acceptable to the Administrative
Agent (and if a Commitment is being assigned, the Issuing Banks and the
Swingline Lenders) and (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans (other than Competitive Loans)
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts). Each party hereto
agrees that (1) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (2) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto. Notwithstanding any other provision of this Agreement to the
contrary, if a Lender has become the subject of a Bail-In Action (or any case or
other proceeding in which a Bail-In Action may occur) (each, a “Bail-In
Lender”), then the Company may terminate such Bail-In Lender’s Commitment
hereunder, provided that (A) no Default or Event of Default shall have occurred
and be continuing at the time of such Commitment termination, (B) in the case of
a Bail-In Lender, the Company shall concurrently terminate the Commitment of
each other Lender that is a Bail-In Lender at such time, (C) the Administrative
Agent and the Required Lenders shall have consented to each such Commitment
termination (such consents not to be unreasonably withheld, conditioned or
delayed, but may include consideration of the adequacy of the liquidity of the
Company and

 

66



--------------------------------------------------------------------------------

its Subsidiaries) and (D) such Bail-In Lender shall have been paid all amounts
then due to it under this Agreement and each other Loan Document (which, for the
avoidance of doubt, the respective Borrowers may pay in connection with any such
termination without making ratable payments to any other Lender (other than
another Lender that has a Commitment that concurrently is being terminated under
this Section 2.19(b))).

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $25,000,000,
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $400,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender shall be subject to the approval of the Company, the Administrative
Agent, and in the case of an increase in the Commitments, each Issuing Bank and
each Swingline Lender (each such consent, not to be unreasonably withheld,
conditioned or delayed) and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C-1 hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit C-2 hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.20. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a pro forma basis)
with the covenants contained in Section 6.05 and (ii) the Administrative Agent
shall have received (x) documents and opinions consistent with those delivered
on the Effective Date as to the organizational power and authority of the
Borrowers to borrow hereunder after giving effect to such increase or
Incremental Term Loans, as the case may be and (y) a reaffirmation from the
Company; provided that, with respect to any Incremental Term Loans incurred for
the purpose of financing an acquisition for which the Company has determined, in
good faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition” and such Incremental Term
Loans, “Acquisition-Related Incremental Term Loans”), (x) clause (i)(A) of this
sentence shall be deemed to have been satisfied so long as (1) as of the date of
execution of the definitive acquisition documentation in respect of a Limited
Conditionality Acquisition (a “Limited Conditionality Acquisition Agreement”) by
the parties thereto, no Default or Event of Default shall have occurred and be
continuing or would result from entry into such documentation, (2) as of the
date of the borrowing of such Acquisition-Related Incremental Term Loans, no
Event of Default under clause (a) or (e) of Article VII is in existence
immediately before or immediately after giving effect (including on a pro forma
basis) to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) as of the date of execution of the applicable Limited Conditionality
Acquisition Agreement by the parties thereto, except to the extent any such
representation and warranty specifically

 

67



--------------------------------------------------------------------------------

refers to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects (except that any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of such earlier date and (4) as of the date
of the borrowing of such Acquisition-Related Incremental Term Loans, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Lenders providing such
Acquisition-Related Incremental Term Loans) shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) immediately prior to, and immediately after giving effect to, the
incurrence of such Acquisition-Related Incremental Term Loans, except to the
extent any such representation and warranty specifically refers to an earlier
date, in which case such representation and warranty shall be true and correct
in all material respects (except that any representation and warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) as of such earlier date and (y) clause (i)(B) of this sentence
shall be deemed to have been satisfied so long as the Company shall be in
compliance (on a pro forma basis) with the covenants contained in Section 6.05
as of the date of execution of the related Limited Conditionality Acquisition
Agreement by the parties thereto. On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the applicable
Borrower, or the Company on behalf of the applicable Borrower, in accordance
with the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods. The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date) and (c) shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans. Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the relevant Issuing Bank (if such Credit Event is a Letter of Credit) or
the Required Lenders make it impracticable for the Eurocurrency

 

68



--------------------------------------------------------------------------------

Borrowings or Letters of Credit comprising such Credit Event to be denominated
in the Agreed Currency specified by the applicable Borrower or (ii) a Dollar
Amount of such currency is not readily calculable, then the Administrative Agent
shall forthwith give notice thereof to such Borrower, the Lenders and, if such
Credit Event is a Letter of Credit, the relevant Issuing Bank, and such Credit
Events shall not be denominated in such Agreed Currency but shall, except as
otherwise set forth in Section 2.07, be made on the date of such Credit Event in
Dollars, (a) if such Credit Event is a Borrowing, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related request for a Credit Event or Interest Election Request, as the case
may be, as ABR Loans, unless such Borrower notifies the Administrative Agent
prior to the occurrence of such Credit Event that (i) it elects not to borrow on
such date or (ii) it elects to borrow on such date in a different Agreed
Currency, as the case may be, in which the denomination of such Loans would in
the reasonable opinion of the Administrative Agent and the Required Lenders be
practicable and in an aggregate principal amount equal to the Dollar Amount of
the aggregate principal amount specified in the related request for a Credit
Event or Interest Election Request, as the case may be or (b) if such Credit
Event is a Letter of Credit, in a face amount equal to the Dollar Amount of the
face amount specified in the related request or application for such Letter of
Credit, unless such Borrower notifies the Administrative Agent prior to the
occurrence of such Credit Event that (i) it elects not to request the issuance
of such Letter of Credit on such date or (ii) it elects to have such Letter of
Credit issued on such date in a different Agreed Currency, as the case may be,
in which the denomination of such Letter of Credit would in the reasonable
opinion of the Issuing Bank which has issued such Letter of Credit, the
Administrative Agent and the Required Lenders be practicable and in face amount
equal to the Dollar Amount of the face amount specified in the related request
or application for such Letter of Credit, as the case may be.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Subsidiary Borrowers. The Company may at any time
and from time to time designate any Eligible Subsidiary as a Subsidiary Borrower
by delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a

 

69



--------------------------------------------------------------------------------

Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Subsidiary Borrower at a time when
any principal of or interest on any Loan to such Borrower shall be outstanding
hereunder, provided that such Borrowing Subsidiary Termination shall be
effective to terminate the right of such Subsidiary Borrower to make further
Borrowings under this Agreement. As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender. Notwithstanding any provision of this Agreement to the
contrary, in order to accommodate the addition of an Eligible Subsidiary that is
not a Domestic Subsidiary or a Foreign Subsidiary organized in an Approved
Jurisdiction as a Subsidiary Borrower or the addition of a Foreign Currency as
an Agreed Currency, in each case, where one or more Lenders are legally able and
willing to lend Loans to, and participate in Letters of Credit issued for the
account of, such Eligible Subsidiary or in such Foreign Currency, but other
Lenders are not so able or willing, the Administrative Agent shall be permitted,
with the consent of the Company, to effect such changes to the provisions of
this Agreement (and not, for the avoidance of doubt, any change specified in
clauses (i) through (vi) of Section 9.02(b) hereof, unless otherwise approved in
accordance with Section 9.02(b)) as it reasonably believes are appropriate in
order for such provisions to operate in a customary and usual manner for
multiple foreign borrower syndicated lending agreements to a corporation and
certain of its foreign subsidiaries, all with the intention of providing
procedures for the Lenders who are so able and willing to extend credit to such
Eligible Subsidiaries and in such Foreign Currencies and for the other Lenders
not to be required to do so (it being understood and agreed that the Lenders who
are not so able and willing to extend credit to such Eligible Subsidiaries
and/or in such Foreign Currencies shall not be obligated to do so). Prior to
effecting any such changes, the Administrative Agent shall give all Lenders at
least five (5) Business Days’ notice thereof.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be reasonably determined by the
Administrative Agent (but as promptly as commercially practicable) as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank or Swingline
Lender hereunder; third, to cash collateralize the Issuing Banks’ LC Exposure
with respect to such Defaulting Lender in accordance with this Section; fourth,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as reasonably
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment

 

70



--------------------------------------------------------------------------------

of a court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (c) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

71



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Swingline Lenders shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(d), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(d)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lenders or the Issuing Banks, as the case may be, shall have
entered into arrangements with the Company or such Lender, satisfactory to the
Swingline Lenders or the Issuing Banks, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, each Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.25. Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) during the Extension Availability
Period, request that each Lender extend such Lender’s Maturity Date to a date
(the “Extended Maturity Date”) that does not cause the tenor of any Lender’s
Commitment to exceed five (5) years from the date upon which the conditions
precedent to the effectiveness of such extension of the Maturity Date set forth
in clause (f) below have been satisfied (an “Extension Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent (which shall be
irrevocable unless the Company otherwise consents in writing in its sole
discretion) given not later than the date that is 15 days after the date on
which the Administrative Agent received the Company’s extension request (the
“Lender Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender that determines to so extend its
Maturity Date, an “Extending Lender”). Each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly

 

72



--------------------------------------------------------------------------------

after such determination (but in any event no later than the Lender Notice
Date), and any Lender that does not so advise the Administrative Agent on or
before the Lender Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree, and it is understood and agreed that no Lender shall have
any obligation whatsoever to agree to any request made by the Company for
extension of the Maturity Date.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section promptly after the
Administrative Agent’s receipt thereof and, in any event, no later than the date
that is 15 days prior to the applicable Extension Date (or, if such date is not
a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Issuing Banks, the Swingline Lenders and
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed) in accordance with the procedures provided in Section 2.19(b), each
of which Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Company (which notice shall set forth such Lender’s
new Maturity Date), to become an Extending Lender, provided that the Company
consents thereto in writing in its sole discretion. The Administrative Agent may
effect such amendments to this Agreement as are reasonably necessary to provide
for any such extensions with the consent of the Company but without the consent
of any other Lenders.

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed to extend their Maturity Date and the new or
increased Commitments of any Additional Commitment Lenders is more than 50% of
the aggregate amount of the Commitments in effect immediately prior to the
applicable Extension Date, then, effective as of the applicable Extension Date,
the Maturity Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the Extended Maturity Date (except that, if such
date is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement and shall be bound by the
provisions of this Agreement as a Lender hereunder and shall have the
obligations of a Lender hereunder.

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of the Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Extending Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Borrowers set forth in this
Agreement (other than the representations contained in Sections 3.05 and 3.06)
shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by

 

73



--------------------------------------------------------------------------------

materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the applicable Extension Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

(iii) the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions adopted by each Borrower approving or consenting to such extension.

(g) Maturity Date for Non-Extending Lenders. On the Maturity Date of each
Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Company shall repay such Non-Extending
Lender in accordance with Section 2.10 (and shall pay to such Non-Extending
Lender all of the other Obligations due and owing to it under this Agreement)
and after giving effect thereto shall prepay any Revolving Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 2.16) to
the extent necessary to keep outstanding Revolving Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date, and the Administrative Agent shall administer any necessary reallocation
of the Revolving Credit Exposures (without regard to any minimum borrowing, pro
rata borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.

SECTION 2.26. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Company
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans in Agreed Currencies;
provided that, subject to Section 2.04, the Dollar Amount of the Total Revolving
Credit Exposure plus the aggregate principal amount of outstanding Competitive
Loans at any time shall not exceed the total Commitments. To request Competitive
Bids, such Borrower shall notify the Administrative Agent of such request by
telephone, in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York
City time, one Business Day before the date of the proposed Borrowing; provided
that the Company may submit up to (but not more than) two (2) Competitive Bid
Requests on the same day, but a Competitive Bid Request shall not be made within
five Business Days after the date of any previous Competitive Bid Request,
unless any and all such previous Competitive Bid Requests shall have been
withdrawn or all Competitive Bids received in response thereto rejected. Each
such Competitive Bid Request shall be submitted in a form approved by the
Administrative Agent and signed by the Company. Each such Competitive Bid
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount and Agreed Currency of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

74



--------------------------------------------------------------------------------

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy or email, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Company in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy or email in
accordance with Section 9.01, in the case of a Eurocurrency Competitive
Borrowing, not later than 9:30 a.m., New York City time, three Business Days
before the proposed date of such Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on the
proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Lender as promptly as practicable. Each Competitive Bid shall
specify (i) the principal amount (which shall be a minimum of $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency) and an integral multiple of $1,000,000 (or, if such Borrowing is
denominated in a Foreign Currency, 1,000,000 units of such currency) and which
may equal the entire principal amount of the Competitive Borrowing requested by
the Company) of the Competitive Loan or Loans that the Lender is willing to
make, (ii) the Competitive Bid Rate or Competitive Bid Rates at which the Lender
is prepared to make such Loan or Loans (expressed as a percentage rate per annum
in the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Company by telecopy or
email in accordance with Section 9.01 of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Company may accept or
reject any Competitive Bid. The Company shall notify the Administrative Agent by
telephone, confirmed by telecopy or email in accordance with Section 9.01 in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Eurocurrency
Competitive Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Company to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Company shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Company rejects a Competitive Bid in
respect of the same Competitive Bid Request made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the Company
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the Company may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency, 5,000,000 units of
such currency) and an integral multiple of $1,000,000 (or, if such Borrowing is
denominated in a Foreign Currency, 1,000,000 units of such currency); provided
further that if a Competitive Loan must be in an amount less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency, 5,000,000 units of
such currency) because of the provisions of clause (iv) above, such Competitive
Loan may be for a minimum of $1,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 1,000,000 units of such currency) or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be

 

75



--------------------------------------------------------------------------------

rounded to integral multiples of $1,000,000 (or, if such Borrowing is
denominated in a Foreign Currency, 1,000,000 units of such currency) in a manner
determined by the Company. A notice given by the Company pursuant to this
paragraph shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy or email in accordance with Section 9.01 whether or not its Competitive
Bid has been accepted (and, if so, the amount and Competitive Bid Rate so
accepted), and each successful bidder will thereupon become bound, subject to
the terms and conditions hereof, to make the Competitive Loan in respect of
which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Company at least one quarter of an hour earlier than the time by which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (b) of this Section.

SECTION 2.26. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be available (and the Borrowers agree that they shall use such
proceeds) solely to finance the working capital needs and for general corporate
purposes (including, to the extent not prohibited hereunder, Acquisitions, share
repurchases, capital expenditures and repayment of indebtedness) of each
Borrower and its Subsidiaries and so long as any Borrower is a UK Borrower will
not be used for any purpose that would constitute unlawful financial assistance
within the meaning of sections 678 or 679 of the UK Companies Act.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01.     Existence, etc. Each Borrower is duly organized, validly
existing and, to the extent applicable in the jurisdiction of organization of
the respective Borrower, in good standing under the laws of the jurisdiction of
its formation.

SECTION 3.02.     Power and Authority. The execution, delivery and performance
by each Borrower of this Agreement and the Notes to be delivered by it, and the
consummation of the transactions contemplated hereby, are within such Borrower’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other legal entity action, and do not contravene (i) such
Borrower’s charter or by-laws or other organizational documents or (ii) law or
any material contractual restriction binding on such Borrower.

SECTION 3.03.     No Contravention. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required as a condition to the due execution,
delivery and performance by such Borrower of this Agreement or the Notes to be
delivered by it.

SECTION 3.04.     Execution, Delivery and Enforceability. This Agreement has
been, and each of the Notes to be delivered by it when delivered hereunder will
have been, duly executed and delivered by each Borrower. This Agreement is, and
each of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of each Borrower enforceable against such Borrower in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors rights
generally, by any mandatory applicable provisions of Luxembourg law of general
application or by equitable principles.

 

76



--------------------------------------------------------------------------------

SECTION 3.05.     Financial Statements. The Consolidated balance sheet of the
Company and its Subsidiaries as at December 29, 2018, and the related
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of
Deloitte & Touche LLP, independent public accountants, and the Consolidated
balance sheets of the Company and its Subsidiaries as at March 30, 2019 and
June 29, 2019, and the related Consolidated statements of income and cash flows
of the Company and its Subsidiaries for the three months and six months,
respectively, then ended, duly certified by the chief financial officer of the
Company, fairly present in all material respects, subject, in the case of said
balance sheet as at March 30, 2019 and June 29, 2019, and said statements of
income and cash flows for the periods then ended, to the absence of footnotes
and to year-end audit adjustments, the Consolidated financial condition of the
Company and its Subsidiaries as at such dates and the Consolidated results of
the operations of the Company and its Subsidiaries for the periods ended on such
dates, all in accordance with generally accepted accounting principles
consistently applied. Since December 29, 2018, there has been no Material
Adverse Change.

SECTION 3.06.     Litigation. There is no pending or threatened (in writing)
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, against the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) would
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note or
the consummation of the transactions contemplated hereby.

SECTION 3.07.     Margin Stock. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock in violation of
Regulation U.

SECTION 3.08.     Investment Company. No Borrower is an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 3.09.     Anti-Corruption Laws and Sanctions. (a) The Company and, to
its knowledge, its controlled affiliated companies and their respective
directors, officers, employees, and agents are conducting their business in
compliance in all material respects with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws in all material respects.

(b) None of the Company or its Subsidiaries or, to its knowledge, their
respective directors, officers, employees or agents acting or directly
benefiting in any capacity in connection with the Credit Events:

(i) is a Designated Person;

(ii) is a Person that is 50% or greater owned or is controlled by a Designated
Person or by a Sanctioned Country;

(iii) is organized or resident in a Sanctioned Country, in each case in
violation of Sanctions; or

 

77



--------------------------------------------------------------------------------

(iv) is (or, except as disclosed in writing to the Administrative Agent prior to
the Effective Date, has, to the Company’s knowledge, within the year preceding
the Effective Date) directly or, to the Company’s knowledge, indirectly engaged
in, any dealings or transactions, in each case in violation of any Sanctions,
(1) with any Designated Person or (2) in any Sanctioned Country to the extent
that after giving effect to such dealings or transactions the Company and its
Subsidiaries have more than 5% of their consolidated assets in Sanctioned
Countries or derive more than 5% of their consolidated revenues from investments
in, or transactions with, Sanctioned Countries.

(c) The representations and warranties in this Section 3.09 shall not be made by
nor apply to any German Borrower insofar as they would violate or expose any
German Borrower or any of its Subsidiaries or any director, officer or employee
thereof to any liability under any anti-boycott or blocking law, regulation or
statute that is in force from time to time and applicable to such entity
(including without limitation EU Regulation (EC) 2271/96 and Section 7 of the
German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)) (the “Blocking
Regulation”).

(d) The representations and warranties in this Section 3.09 given by any
Borrower shall only apply for the benefit of a Lender to the extent that it
would not result in any breach and/or violation of any Blocking Regulation for
that Lender.

SECTION 3.10. Dutch Fiscal Unity; Works Council. There is no Works Council with
jurisdiction over the transaction as envisaged by any Loan Document to which a
Dutch Borrower is a party and there is no obligation for a Dutch Borrower to
establish a Works Council pursuant to the Dutch Works Council Act (Wet op de
Ondernemingsraden), or, if a Works Council is established, such Dutch Borrower
(or the Company on its behalf) has delivered to the Administrative Agent a
confirmation that all consultation obligations in respect of such Works Council
have been complied with and that positive unconditional advice has been
obtained, attaching a copy of such advice and a copy of the request for such
advice. Any fiscal unity (fiscale eenheid) for Dutch corporate income tax
(vennootschapsbelasting) or Dutch VAT (omzetbelasting) purposes in which a Loan
Party is included, if any, shall consist of Loan Parties only, unless with the
prior written consent of the Administrative Agent.

SECTION 3.11. Domiciliation; Centre of Main Interests. In the case of a
Subsidiary Borrower organized under the laws of Luxembourg, (i) it complies in
all material respects with all legal requirements of the Luxembourg law of
31 May 1999, as amended, regarding the domiciliation of companies and (ii) the
head office (administration centrale) and the place of effective management
(siège de direction effective) are located at the place of their registered
office (siège statutaire) in Luxembourg and, for the purposes of Council
Regulation (EC) No 1346/2000 of 29 May 2000 on insolvency proceedings, the
centre of main interests (centre des intérêts principaux) is located at the
place of its registered office (siège statutaire) in Luxembourg. In the case of
a Subsidiary Borrower organized under the laws of Germany, it maintains its
centre of main interests (as defined in Council Regulation (EC) No 1346/2000 of
29 May 2000 on insolvency proceedings (as amended or superseded from time to
time, e.g., pursuant to Regulation (EU) No 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings)) in Germany. Each
UK Loan Party represents and warrants to the Lenders that its centre of main
interest (as that term is used in Article 3(1) of the Insolvency Regulation) is
in England and Wales and it has no establishment (as that term is used in
Article 2(10) of the Insolvency Regulation) in any other jurisdiction.

SECTION 3.12. EEA Financial Institution. No Borrower is an EEA Financial
Institution.

SECTION 3.13. Beneficial Ownership Certifications. As of the Effective Date, to
the best knowledge of the Company, the information included in the Beneficial
Ownership Certifications provided on or prior to the Effective Date to any
Lender in connection with this Agreement is true and correct in all material
respects.

 

78



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Foley & Lardner LLP, special counsel for the Company and
(ii) Richard T. Miller, General Counsel of the Company, substantially in the
form of Exhibits B-1 and B-2, respectively, and covering such other matters
relating to the Company, this Agreement or the Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsels to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company, the authorization
of the Transactions and any other legal matters relating to the Company, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02 and (ii) that since December 29, 2018,
there has been no material adverse change in the financial condition,
operations, business or assets of the Company and its Subsidiaries on a
Consolidated basis (except for specific events (and not general economic or
industry conditions) specifically applicable to the Company and/or its
Subsidiaries as disclosed in the Company’s reports on Form 10-K, 10-Q or 8-K
filed with the SEC prior to the Effective Date).

(e) (i) The Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Company requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Company at least ten (10) days prior to the
Effective Date and (ii) to the extent the Company qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Company at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Company shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (e) shall be deemed to be satisfied).

(f) The Administrative Agent shall have received all fees (including all upfront
fees due and payable to the Lenders) and other amounts due and payable on or
prior to the Effective Date, including, to

 

79



--------------------------------------------------------------------------------

the extent invoiced (in reasonable detail) at least one (1) Business Day prior
to the Effective Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan,
and of the Issuing Banks to issue, increase or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than the representations contained in Sections 3.05 and 3.06)
shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Loan (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date) or the date of
issuance, amendment to increase or extension of such Letter of Credit, as
applicable.

(b) At the time of and immediately after giving effect to such Loan or the
issuance, amendment to increase or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Loan and each issuance, amendment to increase or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the conditions
precedent that:

(a) The Company or such proposed Subsidiary Borrower shall have furnished or
caused to be furnished to the Administrative Agent:

(i) subject to clauses (c) and (d) below, copies, certified by the Secretary or
Assistant Secretary (or other appropriate officer, manager or director) of such
Subsidiary, of its board of directors’ (or other applicable governing body’s)
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent) approving the Borrowing Subsidiary
Agreement and any other Loan Documents to which such Subsidiary is becoming a
party and such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of such Subsidiary;

(ii) an incumbency certificate, executed by the Secretary or Assistant Secretary
(or other appropriate officer, manager or director) of such Subsidiary, which
shall identify by name and title and bear the signature of the officers or other
representatives of such Subsidiary authorized to request Borrowings hereunder
and sign the Borrowing Subsidiary Agreement and the other Loan Documents to
which such Subsidiary is becoming a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Company or such Subsidiary;

(iii) opinions of counsel to such Subsidiary (which may include inside counsel
to such Subsidiary for certain matters), in form and substance reasonably
satisfactory to the

 

80



--------------------------------------------------------------------------------

Administrative Agent and its counsel, with respect to the laws of its
jurisdiction of organization and such other matters as are reasonably requested
by counsel to the Administrative Agent and addressed to the Administrative Agent
and the Lenders; and

(iv) any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent or any Lender
(including in connection with the Patriot Act and the Beneficial Ownership
Regulation);

(b) The Administrative Agent shall have received evidence satisfactory to it
that all of such Subsidiary Borrower’s then existing credit facilities shall
have been cancelled and terminated and all indebtedness thereunder shall have
been fully repaid (except to the extent being so repaid with the initial
Revolving Loans to such Borrower or otherwise permitted to be outstanding
pursuant to this Agreement);

(c) In the event a Subsidiary Borrower is organized under the laws of
Luxembourg, (i) an excerpt (extrait) issued by the Luxembourg Trade and
Companies Register dated as of the date of its designation, (ii) a
non-registration certificate (certificate de non-enregistrement) issued by the
Luxembourg Trade and Companies Register regarding the absence of judicial
proceedings dated as of the date of its designation and (iii) in the event such
Subsidiary Borrower has established its offices at the premises of a Luxembourg
domiciliation agent, a domiciliation certificate dated as of the date of its
designation; and

(d) In the event a Subsidiary Borrower is organized under the laws of Germany,
(i) the following constitutional documents of such Subsidiary Borrower (and, if
applicable, its general partner): an electronic commercial register excerpt (not
older than two (2) Business Days), articles of association (certified by the
competent commercial register), shareholders’ list (certified by the competent
commercial register) and any by-laws, if applicable and (ii) a copy of a
resolution of the shareholders’/partners’ and/or, if required by law or
customary for such Subsidiary Borrower, resolutions of the management and/or
supervisory board of such Subsidiary Borrower, partner’s/other competent
corporate body’s (as applicable) meeting of each such Subsidiary Borrower
approving the terms of, and the transactions contemplated by, the Borrowing
Subsidiary Agreement, this Agreement and any other Loan Documents to which such
Subsidiary Borrower is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request and resolving
that such Subsidiary executes any such documents to which it is a party.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated, been
collateralized or otherwise been covered by a letter of credit as permitted
herein and all LC Disbursements shall have been reimbursed, each Borrower
covenants and agrees with the Lenders that such Borrower will:

SECTION 5.01. Compliance with Laws, Etc. Comply, and cause each of its Material
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, to the extent applicable,
compliance with (i) ERISA, (ii) with respect to each Canadian Pension Plan, the
requirements of the Income Tax Act (Canada) and all applicable pension standards
legislations, and (iii) Environmental Laws, in each case, the violation of which
would have a Material Adverse Effect.

SECTION 5.02.     Payment of Taxes, Etc. Pay and discharge, and cause each of
its Material Subsidiaries to pay and discharge, before the same shall become
delinquent, all material taxes,

 

81



--------------------------------------------------------------------------------

assessments and governmental charges or levies imposed upon it or upon its
property; provided, however, that neither the Company nor any of its Material
Subsidiaries shall be required to pay or discharge any such tax, assessment or
charge (i) that is being contested in good faith and by appropriate action and
as to which appropriate reserves in accordance with GAAP are being maintained
and/or (ii) if the failure to so pay or discharge could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03.     Maintenance of Insurance. In the case of the Company and each
Material Subsidiary, keep its insurable properties insured at all times in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations (including without
limitation by the maintenance of self-insurance to the extent consistent with
industry practice); maintain such other insurance, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies in the same or similar businesses, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it, except, in all of the foregoing
cases, where the failure to maintain such insurance could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.04.     Preservation of Corporate Existence, Etc. Preserve and
maintain, and cause each of its Material Subsidiaries to preserve and maintain,
its corporate or other legal entity existence, rights (charter and statutory)
and franchises; provided, however, that the Company and such Subsidiaries may
consummate any transaction permitted under Section 6.02 and provided further
that neither the Company nor any of its Material Subsidiaries shall be required
to preserve any right or franchise if the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.05.     Visitation Rights. At any reasonable time and from time to
time (but no more frequently than once per calendar year so long as no Event of
Default exists) and, so long as no Default has occurred and is continuing, upon
reasonable notice, permit the Administrative Agent or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Material Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and any of its Material Subsidiaries with any of its
officers or directors and, with one or more representatives of the Company
present if requested by the Company, with their independent certified public
accountants, in each case at the Company’s expense during the continuance of an
Event of Default and otherwise at the expense of the Administrative Agent (it
being understood and agreed that neither the Company nor any of its Subsidiaries
shall be required to disclose or discuss, or permit the inspection, examination
or making of extracts of, any records, books, information or account or other
matter (1) in respect of which disclosure to the Administrative Agent, any
Lender or their representatives is then prohibited by applicable law or any
agreement binding on the Company or its Subsidiaries, (2) that is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege or (3) constitutes non-financial trade secrets or non-financial
proprietary information).

SECTION 5.06.     Keeping of Books. Keep, and cause each of its Material
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each such Subsidiary sufficient to enable financial
statements to be prepared in accordance with generally accepted accounting
principles in effect from time to time.

SECTION 5.07.     Maintenance of Properties, Etc. Maintain and preserve, and
cause each of its Material Subsidiaries to maintain and preserve, all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to so maintain and preserve could not reasonably be expected to have a
Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

SECTION 5.08.     Reporting Requirements. Furnish to the Administrative Agent:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to the absence
of footnotes and to year-end audit adjustments) by the chief financial officer
or treasurer of the Company as having been prepared in accordance with generally
accepted accounting principles and certificates of the chief financial officer
or treasurer of the Company as to compliance (or non-compliance) with the terms
of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance (or non-compliance) with Section 6.05,
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 6.05, a statement of reconciliation
conforming such financial statements to GAAP;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Subsidiaries, containing the Consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
Deloitte & Touche LLP or other nationally recognized independent public
accountants and certificates of the chief financial officer or treasurer of the
Company as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance (or
non-compliance) with Section 6.05, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Company shall
also provide, if necessary for the determination of compliance with
Section 6.05, a statement of reconciliation conforming such financial statements
to GAAP;

(iii) as soon as possible and in any event within five Business Days after an
executive officer of the Company knows or should have known of the occurrence of
each Default continuing on the date of such statement, a statement of the chief
financial officer or treasurer of the Company setting forth details of such
Default and the action that the Company has taken and proposes to take with
respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Company sends to its security holders generally as such, and copies of all
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and registration
statements (other than the exhibits thereto) that the Company or any Subsidiary
files with the SEC or any national securities exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator against the
Company or any of its Subsidiaries of the type described in Section 3.06, to the
extent disclosure is not prohibited by applicable law;

(vi) promptly after the occurrence thereof, notice to the applicable Lender of
any change in the information provided in the Beneficial Ownership Certification
delivered to such Lender that would result in a change to the list of beneficial
owners identified in such certification; and

(vii) such other information (including non-financial information, such as
information required under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation) respecting the Company or any of its

 

83



--------------------------------------------------------------------------------

Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request, subject to Section 9.12, that does not conflict with
the terms of this Agreement (it being understood and agreed, for the avoidance
of doubt, that, other than in respect of information required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation, neither the Company nor
any of its Subsidiaries shall be required to disclose or discuss, or permit the
inspection, examination or making of extracts of, any records, books,
information or account or other matter (1) in respect of which disclosure to the
Administrative Agent, any Lender or their representatives is then prohibited by
applicable law or any agreement binding on the Company or its Subsidiaries;
(2) that is protected from disclosure by the attorney-client privilege or the
attorney work product privilege or (3) constitutes non-financial trade secrets
or non-financial proprietary information).

Documents required to be delivered pursuant to Section 5.08(i), (ii) or (iv) (1)
will be deemed to have been delivered hereunder upon the Company filing such
documents with the SEC via the EDGAR filing system (or any successor system) to
the extent such documents are publicly available and (2) otherwise may be
delivered electronically and, if so otherwise delivered electronically, shall be
deemed to have been delivered on the date (A) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet;
or (B) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which the Lenders and the Administrative Agent
have access (whether a commercial, third-party website or sponsored by the
Administrative Agent); provided that the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent (which shall notify each
Lender) of the posting of any such document pursuant to clause (2) and, promptly
upon request by the Administrative Agent, provide to the Administrative Agent by
electronic mail an electronic version (i.e., a soft copy) of any such document
posted pursuant to clause (2) specifically requested by the Administrative
Agent. Notwithstanding the above, if any report, certificate or other
information required under this Section 5.08 or elsewhere herein is due on a day
that is not a Business Day, then such report, certificate or other information
shall be required to be delivered on the first day after such day that is a
Business Day. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

SECTION 5.09. Dutch Fiscal Unity. The Company shall ensure that any fiscal unity
(fiscale eenheid) for Dutch corporate income tax (vennootschapsbelasting) or
Dutch VAT (omzetbelasting) purposes in which a Loan Party is included, if any,
shall consist of Loan Parties only, unless with the prior written consent of the
Administrative Agent.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated, been collateralized or otherwise
been covered by a letter of credit as permitted herein and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Liens, Etc. It will not create or suffer to exist, or permit any
of its Material Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign for security purposes, or permit any of its Material Subsidiaries to
assign for security purposes, any right to receive income, other than:

(i)    Permitted Liens;

 

84



--------------------------------------------------------------------------------

(ii)    purchase money Liens upon or in any property acquired or held by the
Company or any Material Subsidiary in the ordinary course of business to secure
the purchase price of such property or to secure Debt incurred or guaranteed
solely for the purpose of financing the acquisition of such property, or Liens
existing on such property at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the property being acquired (and related property and
proceeds thereof), except that separate financing provided by one Person and its
affiliates may be cross-collateralized so long as all such financings are
permitted hereunder (it being understood that a Lien covering all assets of a
particular type, such as “all inventory” may cover additional assets of the
relevant type), and no such extension, renewal or replacement shall extend to or
cover any properties not theretofore subject to the Lien being extended, renewed
or replaced (except to the extent permitted above), provided further that the
aggregate principal amount of the indebtedness secured by the Liens referred to
in this clause (ii) shall not exceed, at the time of incurrence, the greater of
(A) $150,000,000 and (B) 3.0% of the Company’s consolidated total assets
determined as of the date of the most recently delivered financial statements
pursuant to Section 5.08;

(iii)    the Liens existing on the Effective Date as described on Schedule 6.01
hereto;

(iv)    Liens on (or assignments of) property of a Person existing at the time
such Person is merged into or amalgamated or consolidated with the Company or
any Material Subsidiary of the Company or becomes a Material Subsidiary of the
Company; provided that such Liens or assignments were not created in
contemplation of such merger, amalgamation, consolidation or acquisition and do
not extend to any assets other than those of the Person so merged into or
amalgamated or consolidated with the Company or such Subsidiary or acquired by
the Company or such Subsidiary;

(v)    other Liens or assignments securing Debt and other obligations in an
aggregate principal amount not to exceed, at the time of incurrence, the greater
of (A) $300,000,000 and (B) 5.0% of the Company’s consolidated total assets
determined as of the date of the most recently delivered financial statements
pursuant to Section 5.08;

(vi)    Liens or assignments arising in connection with a Permitted Receivables
Financing;

(vii)    leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business, and other similar Liens that, in the aggregate, do
not materially detract from the value of the same or interfere with the ordinary
conduct of the business of the Company or its Material Subsidiaries;

(viii)    Liens (x) arising solely by virtue of any statutory or common law
provision or, in the case of German bank accounts maintained in the ordinary
course of business, pursuant to the general terms and conditions of banks,
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by the Company or a Subsidiary in excess of those set forth by
regulations promulgated by the Board, and (ii) such account is not intended by
the Company or any Subsidiary to provide collateral to the depository
institution, (y) in the ordinary course of business in connection with
intercompany cash pooling, interest set-off and/or sweeping arrangements and
(z) of a collecting bank arising under Section 4-210 of the Uniform Commercial
Code on items in the course of collection;

 

85



--------------------------------------------------------------------------------

(ix)    Liens on the property of the Company or any Material Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, and statutory obligations, (ii) contingent obligations
on surety, performance and appeal bonds, and (iii) other non-delinquent
obligations of a like nature; in each case, incurred in the ordinary course of
business and treating as non-delinquent any delinquency which is being contested
in good faith and by appropriate action, which action has the effect of
preventing the forfeiture or sale of the property subject thereto;

(x)    Liens securing reimbursement obligations incurred in the ordinary course
of business for letters of credit, which Liens encumber only goods, or documents
of title covering goods, which are purchased in transactions for which such
letters of credit are issued;

(xi)    Liens securing obligations in respect of capital leases, in each case on
assets subject to such leases and documents directly related thereto, provided
that such leases are otherwise permitted hereunder;

(xii)    any extension, refinancing, renewal, substitution or replacement of or
for any of the foregoing Liens to the extent that the aggregate principal amount
of the indebtedness or other obligation or liability secured by the applicable
Lien shall not be increased; provided that the Lien securing such indebtedness
or other obligation or liability shall not extend to or cover additional assets
(it being understood that a Lien covering all assets of a particular type, such
as “all inventory”, may cover additional assets of the relevant type);

(xiii)    attachments, appeal bonds, judgments and other similar Liens arising
in connection with court proceedings that do not constitute an Event of Default;

(xiv)    Liens arising under or pursuant to any Loan Document;

(xv)    Liens on assets pledged in respect of defeased and/or discharged
indebtedness; and

(xvi)    Liens on proceeds of any of the assets permitted to be the subject of
any Lien or assignment permitted by this Section 6.01.

SECTION 6.02.     Mergers, Etc. It will not merge, amalgamate or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
the assets of the Company and its Subsidiaries taken as a whole (excluding for
the avoidance of doubt (i) any transfer of cash, cash equivalents or marketable
securities in the ordinary course of business, (ii) any issuance by a Person of
its own equity interests, (iii) any transfer for security purposes that is
permitted by Section 6.01 and (iv) any casualty loss, governmental taking or
similar disposition) (whether now owned or hereafter acquired) to, any Person,
or permit any of its Material Subsidiaries to do so, except that (i) any
Material Subsidiary of the Company may merge, amalgamate or consolidate with or
into, or transfer, convey, lease or dispose of assets to, any other Person (so
long as such merger, amalgamation, consolidation, transfer, conveyance, lease or
disposition does not effectuate a disposition of all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole), (ii) any Material
Subsidiary of the Company may merge into, amalgamate with, or transfer, lease,
convey or dispose of assets to the Company, (iii) the Company may merge into or
amalgamated with a wholly owned Subsidiary of the Company that has no material
assets or liabilities for the sole purpose of changing the state of
incorporation of the Company if the surviving Person shall expressly assume the
liabilities of the Company under this Agreement and the Notes, (iv) the Company
may merge, amalgamate or consolidate with any Person so long as the Company is
the surviving or continuing Person and (v) subject to clause (iv) above, any
Material Subsidiary may merge or amalgamate with any Person so long as such
Material Subsidiary is the surviving or continuing Person, provided, in each
case, that no Default shall have

 

86



--------------------------------------------------------------------------------

occurred and be continuing at the time of such proposed transaction or would
result therefrom and provided, further, that the foregoing shall not restrict
(A) the Company or its Material Subsidiaries in respect of conveyances,
transfers, leases or other dispositions (i) of inventory, or obsolete, used or
surplus property in the ordinary course of business or (ii) in respect of any
Permitted Receivables Financing or (B) the sale of all or any portion of the
equity interest in, or all or any portion of the assets of, Snap-on Credit LLC
or any of its Subsidiaries, so long as such sale is conducted in an arm’s length
transaction and the Company (or a Subsidiary of the Company) shall receive all
of the net proceeds from any such sale.

SECTION 6.03.     Accounting Changes. It will not make or permit, or permit any
of its Material Subsidiaries to make or permit, any change in accounting
policies or reporting practices, except as required or permitted by generally
accepted accounting principles.

SECTION 6.04.     [Intentionally Omitted].

SECTION 6.05. Financial Covenants. So long as any Loan shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will either:

(a) Leverage Ratio. Maintain, as at the end of each fiscal quarter, a Leverage
Ratio of not greater than 0.60 to 1.00, provided, that (i) the Company may, by
written notice to the Administrative Agent for distribution to the Lenders and
not more than two times during any five consecutive year term of this Agreement,
elect to increase the maximum Leverage Ratio permitted under this
Section 6.05(a) to 0.65 to 1.00 as of the end of a Specified Quarter and the
three (3) consecutive fiscal quarters ending immediately following such
Specified Quarter (each such period of four (4) consecutive fiscal quarters, an
“Adjusted Covenant Period”) and (ii) notwithstanding the foregoing clause (i),
the Company may not elect an Adjusted Covenant Period for at least two fiscal
quarters following the end of an Adjusted Covenant Period before a new Adjusted
Covenant Period is available again pursuant to the foregoing clause (i) (it
being understood and agreed that at the end of an Adjusted Covenant Period, the
maximum Leverage Ratio permitted under this Section 6.05(a) shall revert to 0.60
to 1.00 as of the end of each subsequent fiscal quarter unless and until another
Adjusted Covenant Period is elected pursuant to the terms and conditions
described above)); or

(b) Consolidated Net Debt to EBITDA Ratio. Maintain, as at the end of each
fiscal quarter, a ratio of Consolidated Net Debt to EBITDA (the “Consolidated
Net Debt to EBITDA Ratio”) for the four fiscal quarters then ended of not
greater than 3.50 to 1.00, provided, that (i) the Company may, by written notice
to the Administrative Agent for distribution to the Lenders and not more than
two times during any five consecutive year term of this Agreement, elect to
increase the maximum Consolidated Net Debt to EBITDA Ratio permitted under this
Section 6.05(b) to 4.00 to 1.00 as of the end of a Specified Quarter and the
three (3) consecutive fiscal quarters ending immediately following such
Specified Quarter and (ii) notwithstanding the foregoing clause (i), the Company
may not elect an Adjusted Covenant Period for at least two fiscal quarters
following the end of an Adjusted Covenant Period before a new Adjusted Covenant
Period is available again pursuant to the foregoing clause (i) (it being
understood and agreed that at the end of an Adjusted Covenant Period, the
maximum Consolidated Net Debt to EBITDA Ratio permitted under this
Section 6.05(b) shall revert to 3.50 to 1.00 as of the end of each subsequent
fiscal quarter unless and until another Adjusted Covenant Period is elected
pursuant to the terms and conditions described above)).

 

87



--------------------------------------------------------------------------------

SECTION 6.06. OFAC and Anti-Corruption Laws.

(a) The Company shall not, and shall ensure that none of its controlled
affiliated companies will, directly or, to the Company’s knowledge, indirectly
use the proceeds of Credit Events hereunder:

(i) to fund or finance any activities, business or transaction of or with any
Designated Person or in any Sanctioned Country, in either case, to the extent
such activities, business or transaction would violate Sanctions or anti-money
laundering laws and regulations; or

(ii) in any other manner that will result in liability to the Administrative
Agent or any Lender under any applicable Sanctions or a breach by the
Administrative Agent or any Lenders of any Sanctions or anti-money laundering
laws and regulations.

(b) The Company shall not, and shall ensure that none of its controlled
affiliated companies will, use funds or assets obtained directly or, to the
Company’s knowledge, indirectly from transactions with or from (i) Designated
Persons or (ii) any Sanctioned Country, in either case, in violation of
Sanctions (assuming, for purposes of this covenant only, that each Foreign
Subsidiary Borrower were a Domestic Subsidiary for purposes of determining its
compliance with Sanctions), to pay or repay any amount owing to the
Administrative Agent or any Lender under any Loan Document.

(c) The Company shall, and shall ensure that each of its controlled affiliated
companies will:

(i) conduct its business in compliance with Anti-Corruption Laws in all material
respects;

(ii) maintain policies and procedures designed to promote and achieve compliance
in all material respects with Anti-Corruption Laws; and

(iii) have reasonable controls and safeguards in place designed to prevent any
proceeds of any Credit Events hereunder from being used contrary to the
representations and undertakings set forth herein.

(d) The negative covenants in this Section 6.06 shall not be made by nor apply
to any German Borrower insofar as they would violate or expose any German
Borrower or any of its Subsidiaries or any director, officer or employee thereof
to any liability under any anti-boycott or blocking law, regulation or statute
that is in force from time to time and applicable to such entity (including
without limitation EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)).

(e) The negative covenants in this Section 6.06 given by any Borrower to any
Lender that qualifies as a resident party domiciled in Germany (Inländer) within
the meaning of Section 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
undertakings pursuant to EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV).

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or any Borrower shall fail to pay any interest on any
Loan or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

 

88



--------------------------------------------------------------------------------

(b) any representation or warranty made by any Borrower herein or in any written
document furnished pursuant hereto shall prove to have been incorrect in any
material respect when made; or

(c) (i) any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.04, Section 5.05, Section 5.08 or Article VI,
or (ii) any Borrower shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to such Borrower by the Administrative Agent or any
Lender; or

(d) the Company or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt (other than Debt owed to the Company or any of
its Subsidiaries) that is outstanding in a principal or net amount of at least
$150,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt (other than by a regularly scheduled required
prepayment or redemption); or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; provided that there shall be
excluded from this clause (d):    (i) change of control offers made within 60
days after an acquisition with respect to, and effectuated pursuant to, Debt of
an acquired Person or Debt assumed by the Company or a Subsidiary pursuant to a
mandatory successor obligor clause under such Debt in connection with the
acquisition of all or substantially all of the assets of a Person, (ii) any
default under Debt of an acquired business if such default is cured, or such
Debt is repaid, within 60 days after the acquisition of such business so long as
no other creditor accelerates or commences any kind of enforcement action in
respect of such Debt, (iii) mandatory prepayment requirements arising from the
receipt of net cash proceeds from indebtedness, dispositions (including casualty
losses, governmental takings and other involuntary dispositions), equity
issuances or excess cash flow, in each case pursuant to any such Debt of an
acquired Person or so assumed in connection with such an acquisition, (iv) any
secured Debt becoming due as a result of the voluntary sale or transfer of the
property or assets securing such Debt or a casualty or similar event,
(v) prepayments required by the terms of Debt as a result of customary
provisions in respect of illegality, replacement of lenders and gross-up
provisions for Taxes, increased costs, capital adequacy and other similar
customary requirements and (vi) any voluntary prepayment, redemption or other
satisfaction of Debt that becomes mandatory in accordance with the terms of such
Debt solely as the result of the Company or any Subsidiary delivering a
prepayment, redemption or similar notice with respect to such prepayment,
redemption or other satisfaction; or

(e) (i) the Company or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors
(including any applicable corporations legislation to the extent the relief
sought under such corporations legislation relates to or involves the
compromise, settlement, adjustment or arrangement of debts generally and, in the
case of

 

89



--------------------------------------------------------------------------------

any Luxembourg Borrower, any Luxembourg Relief), or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
except if a bankruptcy is declared (faillissement is uitgesproken) under the
Dutch Bankruptcy Act (Faillissementswet), either such proceeding shall remain
undismissed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e), (ii)
with respect to a Subsidiary Borrower or a Material Subsidiary, in each case
having its center of main interest (in the meaning of section 3 of the German
Insolvency Code (Insolvenzordnung) or article 3 para. 1 of Council Regulation
(EC) No. 1346/2000 of May 29, 2000 (as amended or superseded from time to time,
e.g., pursuant to Regulation (EU) No 2015/848 of the European Parliament and of
the Council of 20 May 2015 on insolvency proceedings))) in Germany, also (i) a
Person making an application for the opening of insolvency proceedings for the
reasons set out in sections 17 to 19 of the German Insolvency Code
(Insolvenzordnung) (Antrag auf Eröffnung eines Insolvenzverfahrens) or any
competent court taking actions pursuant to section 21 of the German Insolvency
Code (Insolvenzordnung) (Anordnung von Sicherungsmaßnahmen) unless, in case of
an application for the opening of insolvency proceedings by any Person (other
than the Company or any of its Subsidiaries or the Company’s direct or indirect
shareholders), such application is dismissed by the competent court (for any
reason other than for lack of assets (mangels Masse)) or successfully withdrawn
by such Person, in each case within 21 days after such application; (ii) such
Subsidiary Borrower or Material Subsidiary is unable to pay its debts as they
fall due (Zahlungsunfähigkeit), or is over indebted (Überschuldung), or is
threatened with insolvency (drohende Zahlungsunfähigkeit) within the meaning of
Sections 17 to 19 (inclusive) of the German Insolvency Code (Insolvenzordnung)
or (iii) a UK Bankruptcy Event occurs with respect to any UK Relevant Entity; or

(f) judgments or orders for the payment of money in excess of $150,000,000 in
the aggregate shall be rendered against the Company or any of its Material
Subsidiaries with respect to which (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or orders or (ii) there shall be
any period of 10 consecutive days during which a stay of enforcement of such
judgments or orders, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default or included in the calculation of the aggregate amount of judgments
or orders under this clause (f) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance between
the defendant and the insurer covering payment thereof and (ii) such insurer,
which shall be rated at least “A” by A.M. Best Company, has been notified of,
and has not disputed the claim made for payment of, the amount of such judgment
or order; or

(g) any non-monetary judgment or order shall be rendered against the Company or
any of its Subsidiaries that would be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(h) (i) any Person or two or more Persons acting in concert (other than any
Related Party) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing 30% or more of the combined voting power of all
Voting Stock of the Company; or (ii) during any period of up to 12 consecutive
calendar months, commencing after the date of this Agreement, individuals who at
the beginning of such period were directors of the Company shall cease for any
reason to constitute a majority of the board of directors of the Company (except
to the extent that individuals who at the beginning of such period were replaced
by individuals

 

90



--------------------------------------------------------------------------------

(x) elected by a majority of the remaining members of the board of directors of
the Company, (y) nominated for election by a majority of the remaining members
of the board of directors of the Company and thereafter elected as directors by
the shareholders of the Company or (z) approved by a majority of the remaining
members of the board of directors); or (iii) the Company ceasing to own,
directly or indirectly 100% of the equity interests of each Subsidiary Borrower;

(i) the Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability that could reasonably be expected to have
a Material Adverse Effect as a result of one or more of the following (other
than to the extent being contested in good faith and by appropriate action and
as to which appropriate reserves in accordance with GAAP are being maintained):
(i) the occurrence of any ERISA Event; (ii) the partial or complete withdrawal
of the Company or any of its ERISA Affiliates from a Multiemployer Plan; or
(iii) the reorganization, insolvency or termination of a Multiemployer Plan; or

(j) any Canadian Borrower shall incur, or shall be reasonably likely to incur,
liability that could reasonably be expected to have a Material Adverse Effect as
a result of the occurrence of a Canadian Pension Event (other than to the extent
being contested in good faith and by appropriate action and as to which
appropriate reserves in accordance with GAAP are being maintained);

then, and in every such event (other than an event with respect to any Borrower
not incorporated in England and Wales described in clause (e) of this Article
VII), and at any time thereafter during the continuance of such event, the
Administrative Agent may with the consent of the Required Lenders, and shall at
the request of the Required Lenders, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j); and in case of any event with
respect to any Borrower not incorporated in England and Wales described in
clause (e) of this Article VII, the Commitments shall automatically terminate
and the principal of the Loans then outstanding and cash collateral for the LC
Exposure, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and

 

91



--------------------------------------------------------------------------------

deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent reasonably and in
good faith believes exposes it to liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders and the Issuing
Banks with respect to such action or (ii) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any Affiliate of any of the foregoing
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. Nothing in this Agreement shall
require the Administrative Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other Obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

(ii) to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000

 

92



--------------------------------------------------------------------------------

of the United Kingdom and the provisions of this Agreement or such Loan
Document, the provisions of this Agreement shall, to the extent permitted by
applicable law, prevail and, in the case of any inconsistency with the Trustee
Act 2000 of the United Kingdom, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act; and

(iii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent reasonably and in
good faith; provided, no such delegation shall serve as a release of the
Administrative Agent or waiver by any Borrower of any rights hereunder. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties selected reasonably and in good faith; provided, no such
delegation shall serve as a release of the Administrative Agent or waiver by any
Borrower of any rights hereunder. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Lenders acknowledge that the
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.

(e) None of any Syndication Agent, any Documentation Agent or any Arranger shall
have obligations or duties whatsoever in such capacity under this Agreement or
any other Loan Document (excluding, for the avoidance of doubt, any commitment
and fee letters) and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or

 

93



--------------------------------------------------------------------------------

consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.

(g) The provisions of this Article VIII are solely for the benefit of and
binding upon the Administrative Agent, the Lenders and the Issuing Banks, and,
except solely to the extent of the Company’s rights to consent pursuant to and
subject to the conditions set forth in this Article VIII and as otherwise
provided in Section 8.01(d) hereof, none of the Company or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each party that is a holder of
Obligations, whether or not a party hereto, will be deemed to have agreed to the
provisions of this Article VIII.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable to any Lender for any action taken or omitted to be taken by it under
or in connection with this Agreement or the other Loan Documents (x) with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall reasonably believe in good faith to be necessary, under the circumstances
as provided in the Loan Documents) or (y) in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it in good faith and in its commercially reasonable
judgment, and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts, (iv) makes no warranty or representation to any Lender or Issuing Bank
and shall not be responsible to any Lender or Issuing Bank for any statements,
warranties or representations made by or on behalf of any Loan

 

94



--------------------------------------------------------------------------------

Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and reasonably and in good faith believed by it to be genuine and
signed or sent or otherwise authenticated by the proper party or parties
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the maker thereof).

SECTION 8.03. Posting of Communications.

(a) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other similar electronic platform chosen by the Administrative
Agent reasonably and in good faith to be its electronic transmission system and
used by it for such purpose with respect to its credit facilities generally (the
“Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Company acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Banks and the Company hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution, other than risks arising from the gross negligence, bad
faith or willful misconduct of any of the foregoing parties (as determined by a
court of competent jurisdiction by a final and nonappealable judgment).

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY
SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR

 

95



--------------------------------------------------------------------------------

OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM, OTHER THAN DIRECT ACTUAL DAMAGES ARISING FROM THE GROSS NEGLIGENCE,
BAD FAITH OR WILLFUL MISCONDUCT OF ANY APPLICABLE PARTY (AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT).

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e) Each of the Lenders, each of the Issuing Banks and the Company agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, an Issuing Bank or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Company, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.

SECTION 8.05. Successor Administrative Agent.

(a) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 8.05, the Administrative Agent may resign at
any time by giving 30 days’ prior written notice thereof to the Lenders, the
Issuing Banks and the Company, whether or not a successor Administrative Agent
has been appointed. Upon any such resignation, the Required Lenders shall have
the right, in consultation with (and, so long as no Default shall then exist,
the consent of) the Company, to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring
Administrative Agent. Upon the acceptance of appointment as Administrative Agent
by a successor

 

96



--------------------------------------------------------------------------------

Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
The fees payable by any Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between
such Borrower and such successor Administrative Agent. After any Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

 

97



--------------------------------------------------------------------------------

SECTION 8.07. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Syndication Agents, the
Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Administrative Agent, or the Arrangers, the Syndication
Agents, the Documentation Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments, this Agreement and any other

 

98



--------------------------------------------------------------------------------

Loan Documents, (ii) may recognize a gain if it extended the Loans, the Letters
of Credit or the Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Commitments by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a)    Except in the case of notices and other
communications expressly permitted to be given by telephone or other means
permitted hereunder (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to any Borrower, to it c/o Snap-on Incorporated, 2801 80th Street,
Kenosha, Wisconsin 53141, Attention: Jeffrey F. Kostrzewa, Vice President &
Treasurer (Telecopy No. (262) 656-5353; Telephone No. (262) 656-5677), with a
copy to, in the case of any notice of Default or Event of Default, Snap-on
Incorporated, 2801 80th Street, Kenosha, Wisconsin 53141, Attention: Richard T.
Miller, General Counsel (Telecopy No. (262) 656-5127; Telephone No. (262)
656-7926);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars (other than Designated Loans), to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Leonida Mishcke (Email
jpm.agency.servicing.1@jpmorgan.com), (B) in the case of Borrowings denominated
in Foreign Currencies and Designated Loans, to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy No. 44 207 777 2360), and in each case of the
foregoing clauses (A) and (B), with a copy to JPMorgan Chase Bank, N.A., 10
South Dearborn, 9th Floor, Chicago, Illinois 60603, Attention of Christopher
Salek, Telecopy No. (312) 377-0185 and (C) in the case of a notification of the
DQ List, to JPMDQ_Contact@jpmorgan.com;

(iii) if to an Issuing Bank, to it at (a) in the case of JPMorgan Chase Bank,
N.A., 10 South Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Leonida
Mischke (Email jpm.agency.servicing.1@jpmorgan.com) or (b) in the case of any
other Issuing Bank, to it at the address and telecopy number specified from time
to time by such Issuing Bank to the Company and the Administrative Agent;

(iv) if to JPMorgan in its capacity as a Swingline Lender, to it at (a) JPMorgan
Chase Bank, N.A., 10 South Dearborn, Floor L2, Chicago, Illinois 60603,
Attention of Leonida Mischke (Email jpm.agency.servicing.1@jpmorgan.com) or
(b) in the case of any other Swingline Lender, to it at the address and telecopy
number specified from time to time by such Swingline Lender to the Company and
the Administrative Agent; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

99



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a)    No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.25 with respect to the extension of the
Maturity Date, or as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment or as provided in Section 2.14(c) or as provided in
Section 9.02(e), neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (provided that an amendment, modification, waiver
or consent with respect to any condition precedent, covenant, mandatory
prepayment pursuant to Section 2.11.2, Event of Default or Default shall not
constitute an increase in the Commitment of any Lender), (ii) reduce the

 

100



--------------------------------------------------------------------------------

principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon (other than waivers or amendments with respect to the application of a
default rate of interest pursuant to Section 2.13(b)), or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that any amendment or modification of the financial covenants or
ratios in this Agreement (or defined terms used in the financial covenants or
ratios in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected thereby
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.11.2, in each case which
shall only require the approval of the Required Lenders, and it being understood
that an amendment, modification, waiver or consent with respect to any condition
precedent, covenant, mandatory prepayment pursuant to Section 2.11.2, Event of
Default or Default shall not constitute a postponement of the scheduled date of
expiration of the Commitment of any Lender), (iv) change Section 2.09(d) or
Section 2.18(b) or (c) in a manner that would alter the ratable reduction of
Commitments or pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change the payment waterfall provisions of
Section 2.24(b) without the written consent of each Lender, (vi) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender directly
affected thereby (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date) or (vii) release the Company
from its obligations under Article X (other than with respect to any Borrower
ceasing to be a Borrower in accordance with this Agreement) without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or any Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or such Swingline Lender, as the
case may be (it being understood that any change to Section 2.24 shall require
the consent of the Administrative Agent, the Issuing Banks and the Swingline
Lenders). Notwithstanding the foregoing, (A) no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly and adversely affected by such amendment, waiver or other modification,
and (B) as to any amendment, amendment and restatement or other modification
otherwise approved in accordance with this Section, it shall not be necessary to
obtain the consent or approval of any Lender that, upon giving effect to such
amendment, amendment and restatement or other modification, would have no
Commitment or outstanding Loans, so long as such Lender receives payment in full
of the principal of and interest on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, amendment and
restatement or other modification becomes effective.

(c) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all

 

101



--------------------------------------------------------------------------------

purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, (ii) each Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by such Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender and (iii) such Non-Consenting
Lender shall have received the outstanding principal amount of its Loans and
participations in LC Disbursements. Each party hereto agrees that (1) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (2) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

(d) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(e) If the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a)    The Company shall pay
(i) all reasonable, documented and invoiced out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable,
documented and invoiced fees, charges and disbursements of one primary counsel
(and one additional local counsel in each applicable jurisdiction) for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated); provided that, in advance of contacting outside counsel of the
Administrative Agent regarding matters concerning the administration of this
Agreement in respect of which the Administrative Agent will expect to be
reimbursed by the Company, the Administrative Agent will notify the Company of
its intent to contact such outside counsel, (ii) all reasonable, documented and
invoiced out-of-pocket expenses incurred by any Issuing Bank in connection with
the issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable, documented and invoiced
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank

 

102



--------------------------------------------------------------------------------

or any Lender, including the reasonable fees, charges and disbursements of one
primary counsel (and one local counsel in each applicable jurisdiction) for the
Administrative Agent and one additional counsel for all of the Lenders and
additional counsel as the Administrative Agent or any Lender or group of Lenders
reasonably determines are necessary to avoid actual or potential conflicts of
interest or the availability of different claims or defenses (solely to the
extent the Company is informed in writing of such conflict or different claim or
defense in advance of hiring additional counsel), in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document at any time during a Default, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations during an Event of Default in respect of
such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
penalties and related reasonable and documented costs and expenses, including
the reasonable fees, charges and disbursements of one primary counsel (and one
local counsel in each applicable jurisdiction) for the Indemnitees taken as a
whole and additional counsel as any Indemnitee or group of Indemnitees
reasonably determines are necessary to avoid actual or potential conflicts of
interest or the availability of different claims or defenses (solely to the
extent the Company is informed in writing of such conflict or different claim or
defense in advance of hiring additional counsel), as and when incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, or the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, arbitration or
proceeding is brought by the Company or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (a) the
gross negligence, bad faith, material breach of the Loan Documents or willful
misconduct of such Indemnitee or any of its Affiliates, (b) a dispute among the
Indemnitees not arising from a Default (other than a dispute involving a claim
against an Indemnitee for its acts or omissions in its capacity as an arranger,
bookrunner, agent or similar role in respect of the credit facility evidenced by
this Agreement, except, with respect to this clause (b), to the extent such acts
or omissions are determined by a court of competent jurisdiction by final and
non-appealable judgment to have constituted the gross negligence, bad faith,
material breach of the Loan Documents or willful misconduct of such Indemnitee
in such capacity) or (c) such Indemnitee’s or any of its Affiliates’ material
breach of the Loan Documents. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or any Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or such Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being

 

103



--------------------------------------------------------------------------------

understood that the Company’s failure to pay any such amount shall not relieve
the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or such Swingline Lender, each in their
capacity as such.

(d) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee, (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), other than for direct or actual damages determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan, any Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor accompanied by a reasonably detailed calculation
of the amount demanded.

SECTION 9.04. Successors and Assigns. (a)    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed, it being understood that in
the case of any assignment that requires the Company’s consent, without limiting
any other factors that may be reasonable, it shall be reasonable for the Company
to consider (x) a proposed assignee’s right to require reimbursement for
increased costs when determining whether to consent to such an assignment and
(y) whether the proposed assignee is an EEA Financial Institution) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), provided that no consent of the Company shall be required (but notice
to the Company, either prior to or promptly after such assignment, shall be
required) for an assignment to (1) a Lender, an Affiliate of a Lender or an
Approved Fund (provided further, notwithstanding the preceding clause (1), the
consent of the Company shall be required if, after giving effect to such
assignment, the assignee, collectively with its affiliated Lenders and
affiliated Approved Funds, would, as a result of such assignment, hold more than
fifteen percent (15%) of the aggregate amounts of Loans and unused Commitments),
or, (2) if an Event of Default under clause (a) or (e) of Article VII has
occurred and is continuing, any assignee; and

 

104



--------------------------------------------------------------------------------

(B) the Administrative Agent;

(C) the Issuing Banks; and

(D) the Swingline Lenders.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default under clause (a) or (e) of Article VII has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the Company
described in Section 108(e)(4) of the Code;

(F) the assignee shall not be the Company or any Subsidiary or Affiliate of the
Company; and

 

105



--------------------------------------------------------------------------------

(G) any assignment or transfer to or assumption by any Person of all or a
portion of a Lender’s rights and obligations under this Agreement (including all
or a portion of its Commitments or Loans) with respect to a Dutch Borrower shall
only be permitted if such Person is a Dutch Non-Public Lender.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no

 

106



--------------------------------------------------------------------------------

obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Company, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) without the prior written consent of the Administrative Agent, no
participation shall be` sold to a prospective participant that bears a
relationship to the Company described in Section 108(e)(4) of the Code. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) or in clause (i) of Section 9.04(a) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Treasury Regulations Section 5f.103-1(c)
and Proposed Treasury Regulations Section 1.163-5(b) (or any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(d) and
(g) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply `to any
such

 

107



--------------------------------------------------------------------------------

pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Disqualified Institutions.`

(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from being a Lender or Participant and
(y) the execution by the Company of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

(ii)    If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders (or any of them) and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Institution does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e)

 

108



--------------------------------------------------------------------------------

of the Bankruptcy Code (or any similar provision in any other applicable laws),
and such vote shall not be counted in determining whether the applicable class
has accepted or rejected such plan of reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
applicable laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

(iv)    The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Lenders and/or (B) provide the DQ List to each Lender or
potential Lender requesting the same.

(v)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, by any other
Person to any Disqualified Institution.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect in accordance with their terms as long
as the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17,
9.03 and 9.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces

 

109



--------------------------------------------------------------------------------

an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding
deposits held in a trustee, fiduciary, agency or similar capacity or otherwise
for the benefit of a third party) at any time held, and other obligations at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of any Borrower against any and all of the Obligations
of such Borrower now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of such Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York, excluding conflict of law principles providing for
the application of the laws of any other jurisdiction.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

 

110



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to only the jurisdiction of (i) the United States District Court
for the Southern District of New York sitting in the Borough of Manhattan (or if
such court lacks subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan) and (ii) any U.S. federal or
Illinois state court sitting in Chicago, Illinois, and in each case any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may (and any such
claims, cross-claims or third party claims brought against the Administrative
Agent or any of its Related Parties may only) be heard and determined in such
Federal (to the extent permitted by law) or New York State or Illinois state
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

(d) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (c) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(c) in any federal, New York State or Illinois State court
sitting in New York City or Chicago. The Company hereby represents, warrants and
confirms that the Company has agreed to accept such appointment. Said
designation and appointment shall be irrevocable by each such Foreign Subsidiary
Borrower until all Loans, all reimbursement obligations, interest thereon and
all other amounts payable by such Foreign Subsidiary Borrower hereunder and
under the other Loan Documents shall have been paid in full in accordance with
the provisions hereof and thereof and such Foreign Subsidiary Borrower shall
have been terminated as a Borrower hereunder pursuant to Section 2.23. Each
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(c) in any
federal, New York State or Illinois State court sitting in New York City or
Chicago by service of process upon the Company as provided in this
Section 9.09(e); provided that, to the extent lawful and possible, notice of
said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

111



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Swingline
Lenders, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors on a
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential to the same extent as if they
were parties hereto and the disclosing Administrative Agent, Swingline Lender,
Issuing Bank or Lender shall be responsible for any violation of the provisions
of this Section 9.12 by any such Person), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required
(i) by applicable laws or regulations or (ii) by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on and subject to the terms of
this clause (f)(i)) or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) on a confidential basis to (A) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
for herein or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the prior written consent of the
Company or (i) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company or any of its Subsidiaries that the
Administrative Agent, such Issuing Bank or such Lender, as applicable,
reasonably believes is not prohibited from disclosing such information to such
party in violation of a duty or contractual obligation of confidentiality to the
Company or any of its Subsidiaries. In the event of disclosure pursuant to
clause (c)(i) or (ii) above, the applicable disclosing Person shall, (x) to the
extent not prohibited by applicable law, rule or regulation, as promptly as
practicable notify the Company in writing of such required disclosure and if
possible, prior to any such required disclosure, so as to provide the Company,
at its sole

 

112



--------------------------------------------------------------------------------

expense, the reasonable opportunity to obtain a protective order or other
comparable relief regarding such disclosure, (y) if the Company is unable to
successfully obtain a protective order or other comparable relief, so furnish
only that portion of the Information which such disclosing Person reasonably
determines (which may be in reliance on the advice of legal counsel) it is
legally required to disclose and (z) use commercially reasonable efforts to
ensure that any such Information so disclosed is accorded confidential
treatment. For the purposes of this Section, “Information” means all information
which is received from or on behalf of the Company relating to the Company, its
Subsidiaries or Affiliates or their respective business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry, after the Company has publicly disclosed this
Agreement in a filing with the SEC (it being understood and agreed that the
Company shall so disclose this Agreement in such a filing as and when required
by applicable law). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but in no event less than a
reasonable degree of care.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW AND AGREES TO
UPDATE SUCH CREDIT CONTACT BY NOTICE TO THE COMPANY AND THE ADMINISTRATIVE AGENT
FROM TIME TO TIME AS NECESSARY TO CAUSE THE FOREGOING REPRESENTATION TO BE TRUE
AT ALL TIMES.

SECTION 9.13. USA PATRIOT Act; Beneficial Ownership Regulation. Each Lender that
is subject to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”) and the
requirements of the Beneficial Ownership Regulation hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name, address
and tax identification number of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Patriot Act
and the Beneficial Ownership Regulation. Each Borrower acknowledges that,
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other applicable Canadian anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws, the Lenders

 

113



--------------------------------------------------------------------------------

and the Administrative Agent may be required to obtain, verify and record
information regarding such Borrower, its directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of such Borrower,
and the transactions contemplated hereby.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.15. No Advisory or Fiduciary Responsibility.

(a) Each Loan Party acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to such Loan Party with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, such Loan Party or any other person. Each Loan
Party agrees that it will not assert any claim against any Credit Party based on
an alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, each Loan
Party acknowledges and agrees that no Credit Party is advising such Loan Party
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction in connection with this Agreement, the other Loan Documents and
the credit facilities evidenced hereby. Each Loan Party shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Loan Party with respect thereto.

(b) Each Loan Party further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Loan Party, its Subsidiaries and other companies with
which such Loan Party or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c) In addition, each Loan Party acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Loan Party or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use Information obtained
from the Loan Party by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Loan Party in

 

114



--------------------------------------------------------------------------------

connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such Information to other
companies. Each Loan Party also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Loan Party or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify the Company and the Administrative Agent if it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action may occur).

SECTION 9.17. Attorney Representation. If a Dutch Borrower is represented by an
attorney in connection with the signing and/or execution of the Agreement and/or
any other Loan Document it is hereby expressly acknowledged and accepted by the
parties to the Agreement and/or any other Loan Document that the existence and
extent of the attorney’s authority and the effects of the attorney’s exercise or
purported exercise of his or her authority shall be governed by the laws of the
Netherlands.

SECTION 9.18. Acknowledgement Regarding Any Supported OFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

115



--------------------------------------------------------------------------------

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

Company Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due, subject
to the notice provisions contained in this Article X, of the Obligations of such
other Borrowers. The Company further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives, other than as set forth in
this Article X, notice of acceptance of its obligations and notice of protest
for nonpayment. The obligations of the Company under this Article X shall not be
affected by: (a) the failure of the Administrative Agent, any Issuing Bank or
any Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement (other than to the extent provided for in any express, written
release, amendment, modification or waiver with respect to any of this Article X
made in accordance with Section 9.02); (d) any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations; (e) the
failure of the Administrative Agent to take any steps to perfect and maintain
any security interest in, or to preserve any rights to, any security or
collateral for the Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Borrower or any
other guarantor of any of the Obligations; (g) the enforceability or validity of
the Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Borrower or any other guarantor of
any of the Obligations, for any reason related to this Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Company to
subrogation.

 

116



--------------------------------------------------------------------------------

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Borrower or
any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, any Issuing
Bank or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
holder of Obligations in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, promptly but in any event within two (2) Business
Days following receipt of written demand by the Administrative Agent, any
Issuing Bank or any Lender, forthwith pay, or cause to be paid, to the
Administrative Agent, any Issuing Bank or any Lender in cash an amount equal
to the unpaid principal amount of such Obligations then due, together
with accrued and unpaid interest thereon. The Company further agrees that if
payment in respect of any Obligation shall be due in a currency other than
Dollars and/or at a place of payment other than New York, Chicago or any other
Eurocurrency Payment Office and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
similar event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the Dollar Amount thereof in effect on the
date of payment) and/or in New York, Chicago or such other Eurocurrency Payment
Office as is designated by the Administrative Agent and, as a separate and
independent obligation, shall indemnify the Administrative Agent, any Issuing
Bank and any Lender against any losses or reasonable out-of-pocket expenses that
it shall sustain as a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Banks
and the Lenders.

Any obligation of the Borrowers under Section 2.17 to pay any additional amounts
to, or indemnify, any Lender or Issuing Bank for any taxes that are required to
be withheld or deducted from payments made to any Lender or to pay for, or
indemnify any Lender for, any stamp and other similar taxes, shall apply mutatis
mutandis (and without duplication and subject to the requirements thereof and
the qualifications and exceptions therein) to the Company with respect to this
Article X and payments made hereunder.

 

117



--------------------------------------------------------------------------------

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.

[Signature Pages Follow]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

SNAP-ON INCORPORATED, as the Company By  

/s/ Jeffrey F. Kostrzewa

  Name: Jeffrey F. Kostrzewa   Title: Vice President and Treasurer

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as a Swingline Lender, as
an Issuing Bank and as Administrative Agent By  

/s/ Christopher A. Salek

  Name: Christopher A. Salek   Title: Vice President Jurisdiction of tax
residence: USA

Treaty Passport scheme reference number:

13/M/268710/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender, as a Swingline Lender, as an Issuing
Bank and as Syndication Agent By  

/s/ Susan Olsen

  Name: Susan Olsen   Title: Vice President Jurisdiction of tax residence: USA

Treaty Passport scheme reference number:

13/C/62301/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender, as a Swingline Lender,
as an Issuing Bank and as Syndication Agent By  

/s/ Jerrod Clements

  Name: Jerrod Clements   Title: Vice President Jurisdiction of tax residence:
USA

Treaty Passport scheme reference number:

13/U/62184/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, individually as a Lender By  

/s/ ALEXANDROS VRIZAS

  Name: ALEXANDROS VRIZAS   Title: DEBT FINANCE EXECUTION Jurisdiction of tax
residence: UNITED KINGDOM Treaty Passport scheme reference number:N/A

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., individually as a Lender and as Documentation Agent By  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Executive Director Jurisdiction of tax
residence: Japan

Treaty Passport scheme reference number:

43/M/274822/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Documentation Agent By  

/s/ Greg Strauss

  Name: Greg Strauss   Title: Director Jurisdiction of tax residence: United
States

Treaty Passport scheme reference number:

013/W/61173/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender By  

/s/ Brian Crowley

  Name: Brian Crowley   Title: Managing Director By  

/s/ Luis Ruigomez

  Name: Luis Ruigomez   Title: Executive Director Jurisdiction of tax residence:
Spain

Treaty Passport scheme reference number:

9/B/75354/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By  

/s/ Steven K. Kessler

  Name: Steven K. Kessler   Title: Senior Vice President Jurisdiction of tax
residence: U.S.A.

Treaty Passport scheme reference number:

13/B/7418/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

BANK OF CHINA – CHICAGO BRANCH,

as a Lender

By  

/s/ Kai Wu

  Name: Kai Wu   Title: Senior Vice President Jurisdiction of tax residence:
China

Treaty Passport scheme reference number:

23/B/368424/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN AB (publ), New York Branch, as a Lender By  

/s/ Mark Emmett

  Name: Mark Emmett   Title: Vice President By  

/s/ Fredrik Gabrielson

  Name: Fredrik Gabrielson   Title: Vice President Jurisdiction of tax
residence: USA

Treaty Passport scheme reference number:

73/S/60560

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By  

/s/ Jason Lamain

  22581   Name: Jason Lamain   Title: Assistant Vice President Jurisdiction of
tax residence: United States

Treaty Passport scheme reference number:

13/H/314375/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By  

/s/ Lisa DeCristofaro

  Name: Lisa DeCristofaro   Title: SVP Jurisdiction of tax residence: United
States

Treaty Passport scheme reference number:

13/N/60122/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH, as a Lender By  

/s/ John W. Deegan

  Name: John W. Deegan   Title: Director By  

/s/ Bianca Notari

  Name: Bianca Notari   Title: Vice President Jurisdiction of tax residence:
Germany

Treaty Passport scheme reference number:

7/C/25382/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as a Lender By  

/s/ Manuela Insana

  Name: Manuela Insana   Title: VP & Relationship Manager By  

/s/ Francesco Calcara

  Name: Francesco Calcara   Title: VP – Senior Relationship Manager

 

  •  

UK Qualifying Lender: we have no Passport Treaty and we would fund borrowing of
a UK Borrower out of our London Branch..

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION,

as a Lender

By  

/s/ Richard Yarnold

  Name: Richard Yarnold   Title: Senior Relationship Manager
Corporate & Institutional Banking Jurisdiction of tax residence: Australia

Treaty Passport scheme reference number:

2/W/313837/DTTP

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.05
expressly applicable to it. ROYAL BANK OF CANADA, as Departing Lender By  

/s/ Brian Hueter

  Name: Brian Hueter   Title: Authorized Signatory

 

Signature Page to Third Amended and Restated Five Year Credit Agreement

Snap-on Incorporated



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 92,500,000  

CITIBANK, N.A.

   $ 92,500,000  

U.S. BANK NATIONAL ASSOCIATION

   $ 92,500,000  

BARCLAYS BANK PLC

   $ 67,500,000  

MIZUHO BANK, LTD.

   $ 67,500,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 67,500,000  

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

   $ 42,500,000  

BANK OF AMERICA, N.A.

   $ 42,500,000  

BANK OF CHINA - CHICAGO BRANCH

   $ 42,500,000  

SVENSKA HANDELSBANKEN AB (publ), NEW YORK BRANCH

   $ 42,500,000  

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 40,000,000  

THE NORTHERN TRUST COMPANY

   $ 35,000,000  

COMMERZBANK AG, NEW YORK BRANCH

   $ 25,000,000  

INTESA SANPAOLO S.P.A., NEW YORK BRANCH

   $ 25,000,000  

WESTPAC BANKING CORPORATION

   $ 25,000,000  

AGGREGATE COMMITMENT

   $ 800,000,000  



--------------------------------------------------------------------------------

SCHEDULE 2.05

SWINGLINE SUBLIMITS

 

LENDER

   SWINGLINE
SUBLIMIT  

JPMORGAN CHASE BANK, N.A.

   $ 25,000,000  

CITIBANK, N.A.

   $ 25,000,000  

U.S. BANK NATIONAL ASSOCIATION

   $ 25,000,000  



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING LIENS

SNAP-ON INCORPORATED

 

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL

FILINGS

Delaware

  Dell Financial Services L.L.C.   20042324004   08/17/04   Certain computer
equipment.  

Continuation #20092632583 filed on 08/17/09

Amendment #20092741939 filed on 08/26/09 changing secured party name

Continuation #20142849560 filed on 07/17/14

Continuation #20193713968 filed on 05/29/19

Delaware

  Earle M. Jorgensen Company   20083262076   09/25/08   Certain equipment.  

Continuation #20132075530 filed on 05/31/13

Continuation #20184685018 filed on 07/09/18

Delaware

  The Fifth Third Leasing Company   20093068837   09/25/2009   Certain
equipment.  

Amendment deleting collateral

#20100369698 filed on 02/02/10

Continuation #20141371970 filed on 04/08/14

 

1



--------------------------------------------------------------------------------

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL FILINGS

Delaware

  RBS Asset Finance, Inc.   20100425979   02/08/10   Certain equipment.  
Continuation #20150464866 filed on 02/03/15

Delaware

  RBS Asset Finance, Inc.   20100827901   03/11/10   Certain equipment.  
Continuation #20150834555 filed on 02/27/15

Delaware

  U.S. Bancorp Equipment Finance, Inc.   20101109895   03/31/10   Certain
equipment.   Continuation #20144539250 filed on 11/11/14

Delaware

  Chesapeake Funding LLC   20110986870   03/17/11   Certain leased equipment.  

Amendment adding collateral #20111663940 filed on 05/04/11

Amendment adding collateral #20112183591 filed on 06/08/11

Continuation #20160742161 filed on 02/08/16

Delaware

  U.S. Bank Equipment Finance, a Division of U.S. Bank National Association  
20132522101   07/01/13   Certain equipment.   Continuation #20183181258 filed on
05/10/18

Delaware

  Toshiba Financial Services   20132918242   07/26/13   Certain leased
equipment.   Continuation #20182444152 filed on 04/10/18

 

2



--------------------------------------------------------------------------------

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL FILINGS

Delaware

  Raymond Leasing Corporation   20134173283   10/24/13   Certain leased
equipment.   Continuation #20187138676 filed on 10/15/18

Delaware

  U.S. Bank Equipment Finance, a Division of U.S. Bank National Association  
20134674355   11/26/13   Certain equipment.   Continuation #20186188151 filed on
09/07/18

Delaware

  U.S. Bank Equipment Finance, a Division of U.S. Bank National Association  
20142389112   06/18/14   Certain equipment.   Continuation #20192146236 filed on
03/28/19

Delaware

  U.S. Bank Equipment Finance, a Division of U.S. Bank National Association  
20144806907   11/28/14   Certain equipment.  

Delaware

  GFC Leasing a Division of Gordon Flesch Co Inc   20150129022   01/12/15  
Certain leased copy equipment.  

Delaware

  Wells Fargo Bank, N.A.   20150658855   02/16/15   Certain equipment.  

Delaware

  Wells Fargo Bank, N.A.   20151143873   03/18/15   Certain equipment.  

Delaware

  Wells Fargo Equipment Finance, Inc.   20151335131   03/30/15   Certain leased
equipment.  

Delaware

  Wells Fargo Equipment Finance, Inc.   20152920022   07/07/15   Certain leased
equipment.  

Delaware

  GFC Leasing a Division of Gordon Flesch Co Inc   20154522461   10/06/15  
Certain leased copy equipment.  

 

3



--------------------------------------------------------------------------------

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL FILINGS

Delaware

  Ellison Technologies Incorporated   20161470168   03/07/16  

Certain equipment.

(Note: Debtor is listed as Snap On Incorporated)

 

Delaware

  Ellison Technologies Incorporated   20161470192   03/07/16  

Certain equipment.

(Note: Debtor is listed as Snap On Incorporated)

 

Delaware

  Wells Fargo Equipment Finance, Inc.   20164390991   07/20/16   Certain leased
equipment.  

Delaware

  Wells Fargo Bank, N.A.   20164571905   07/28/16   Certain leased equipment.  

Delaware

  GreatAmerica Financial Services Corporation   20171339842   02/28/17   Certain
leased equipment.  

Delaware

  Ellison Technologies Inc.   20173030589   05/08/17   Certain equipment.  

Amendment adding collateral

#20173057814 filed on 05/09/17

Delaware

  Ellison Technologies Inc.   20173030860   05/08/17   Certain equipment.  

Delaware

  Ellison Technologies Inc.   20173089130   05/10/17   Certain equipment.  

Delaware

  Ellison Technologies Inc.   20173089833   05/10/17   Certain equipment.  

Delaware

  Wells Fargo Vendor Financial Services, LLC   20174246440   06/27/17   Certain
leased equipment.  

Delaware

  Ellison Technologies Inc   20175137309   08/03/17  

Certain equipment.

(Note: Debtor is listed as Snap On Incorporated)

 

 

4



--------------------------------------------------------------------------------

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL FILINGS

Delaware

  Ellison Technologies Inc   20175137556   08/03/17  

Certain equipment.

(Note: Debtor is listed as Snap On Incorporated)

 

Delaware

  Ellison Technologies Inc   20175713828   08/28/17  

Certain equipment.

(Note: Debtor is listed as Snap On Incorporated)

 

Delaware

  Ellison Technologies Inc   20175714057   08/28/17  

Certain equipment.

(Note: Debtor is listed as Snap On Incorporated)

 

Delaware

  Ellison Technologies Inc   20175714198   08/28/17  

Certain equipment.

(Note: Debtor is listed as Snap On Incorporated)

 

Delaware

  PNC Equipment Finance, LLC   20176041617   09/12/17   Certain leased
equipment.  

Delaware

  Wells Fargo Vendor Financial Services, LLC   20177446570   11/09/17   Certain
equipment.  

Delaware

  GFC Leasing, a Division of Gordon Flesch Co Inc   20180184040   01/09/18  
Certain leased equipment.  

Delaware

  U.S. Bank Equipment Finance   20183104144   05/07/18   Certain equipment.  

Delaware

  Ellison Technologies Inc   20193822777   06/03/19   Certain equipment.  

Delaware

  GreatAmerica Financial Services Corporation   20195958819   08/27/19   Certain
leased equipment.  

 

5



--------------------------------------------------------------------------------

SNAP-ON TOOLS COMPANY LLC

 

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL FILINGS

Delaware

  HYG Financial Services, Inc.   20081426384   04/24/08   Certain leased
equipment.  

Amendment secured party address #20130660911 filed 02/20/13

Continuation #2013066929 filed 02/20/2013

Amendment secured party name #20180086088 filed 01/04/18

Continuation #20180088639 filed 01/04/18

Delaware

  HYG Financial Services, Inc.   20134778156   12/04/13   Certain leased
equipment.  

Amendment secured party name #20185297094 filed 08/01/18

Continuation #20185345190 filed 08/03/18

Delaware

  Raymond Leasing Corporation   20143561370   09/05/14   Certain leased
equipment.   Continuation #20196105220 filed 09/03/19

Delaware

  Bank of the West   20150781046   02/24/15   Certain leased equipment.  

Delaware

  Nissan Motor Acceptance Corporation   20152936762   07/08/15   Certain
equipment.  

 

6



--------------------------------------------------------------------------------

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL FILINGS

Delaware

  Ellison Technologies Inc.   20174741713   07/18/17  

Certain equipment.

(Note: Debtor is listed as Snap on Tools Inc.)

 

Delaware

  Ellison Technologies Inc.   20174742174   07/18/17  

Certain equipment.

(Note: Debtor is listed as Snap on Tools Inc.)

 

 

7



--------------------------------------------------------------------------------

SNAP-ON CREDIT LLC

 

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL FILINGS

Delaware

  U.S. Bancorp Equipment Finance, Inc.   20104648766   12/30/10   Certain leased
equipment.   Continuation #20156225691 filed 12/22/15

Delaware

  U.S. Bancorp Equipment Finance, Inc.   20110199623   01/19/11   Certain leased
equipment.   Continuation #20160157279 filed 01/08/16

Delaware

  Well Fargo Equipment Finance, Inc.   20124997583   12/21/12   Certain leased
equipment.   Continuation #20177894142 filed 11/29/17

Delaware

  Well Fargo Equipment Finance, Inc.   20130556770   02/12/13   Certain leased
equipment.   Continuation #20180729794 filed 01/31/18

Delaware

  Well Fargo Equipment Finance, Inc.   20130624461   02/15/13   Certain leased
equipment.   Continuation #20180729760 filed 01/31/18

Delaware

  Well Fargo Equipment Finance, Inc.   20130652793   02/19/13   Certain leased
equipment.   Continuation #20180729752 filed 01/31/18

Delaware

  Well Fargo Equipment Finance, Inc.   20130834318   03/04/13   Certain leased
equipment.   Continuation #20181189550 filed 02/20/18

Delaware

  Well Fargo Equipment Finance, Inc.   20130985599   03/14/13   Certain leased
equipment.   Continuation #20178589964 filed 12/27/17

 

8



--------------------------------------------------------------------------------

IDSC HOLDINGS LLC

 

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

FILING
DATE

 

SUMMARY COLLATERAL
DESCRIPTION

 

ADDITIONAL FILINGS

Wisconsin

  Snap-on Credit LLC   160015229726   11/22/16   All of Debtor/Seller’s right,
title and interest in and to all lease contracts, installment sales contracts,
chattel paper or similar payment agreements, any underlying goods, equipment or
other collateral and any other assets or interests in property (and all related
rights in and proceeds of the foregoing) that are sold and/or assigned to
Snap-on Credit LLC by Debtor/Seller from time to time pursuant to that certain
Amended and Restated Lease and Credit Sale Contract Purchase Agreement effective
as of November 1, 1999, between Debtor/Seller and Snap-on Credit LLC, as
amended, restated, supplemented, replaced or otherwise modified from time to
time.  

 

9



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Third Amended and Restated Five Year Credit
Agreement identified below (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

  

Assignor:

                                                            

2.

  

Assignee:

                                                                       [and is
an Affiliate/Approved Fund of [identify Lender]1]

3.

  

Borrowers:

   Snap-on Incorporated and certain Subsidiary Borrowers            

4.

  

Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.

  

Credit Agreement:

   The Third Amended and Restated Five Year Credit Agreement dated as of
September 16, 2019 among Snap-on Incorporated, the Subsidiary Borrowers from
time to time parties thereto, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

   Amount of
Commitment/
Loans Assigned    Percentage Assigned
of
Commitment/Loans2  

$            

   $                           % 

$            

   $                           % 

$            

   $                           % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and/or their
Related Parties and/or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
[and an Issuing Bank and a Swingline Lender] By:  

 

  Title: [Consented to:]3

 

2 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Issuing Banks and the Swingline Lenders
is required by the terms of the Credit Agreement.



 

2



--------------------------------------------------------------------------------

[OTHER ISSUING BANKS AND SWINGLINE LENDERS] [Consented to:]4 SNAP-ON
INCORPORATED

By:  

 

  Title:

 

4 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.08 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arranger of the credit facilities evidenced by the Credit Agreement or any other
Lender and their respective Related Parties, (vi) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(vii) it meets all the requirements to be an assignee under Section 9.04 of the
Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any arranger of the credit facilities
evidenced by the Credit Agreement, the Assignor or any other Lender and their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

[4. The Assignee confirms, for the benefit of the Administrative Agent and the
Loan Parties, that it is [not a UK Qualifying Lender] [a UK Qualifying Lender
(other than a UK Treaty Lender)] [(a UK Treaty Lender]].1

5. [The Assignee confirms that the person beneficially entitled to interest
payable to that Assignee in respect of an advance under a Loan Document is
either (a) a company resident in the United Kingdom for United Kingdom tax
purposes or (b) a partnership each member of which is (i) a company so resident
in the United Kingdom or (ii) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the UK CTA 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
UK CTA 2009 or (c) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the UK CTA 2009) of that
company.]2

6. [The Assignee confirms that it holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme (reference number [        ]) and is tax
resident in [        ]3, so that interest payable to it by borrowers is
generally subject to full exemption from United Kingdom withholding tax and
requests that the Company notify:

(i)    each UK Borrower which is a party to the Credit Agreement as a Borrower
as at the date of this Assignment and Assumption; and

(ii)    each UK Borrower which becomes a Borrower after the date of this
Assignment and Assumption,

that it wishes that scheme to apply to the Credit Agreement.]4

 

1 

Delete as applicable – each Assignee is required to confirm which of these three
categories it falls within.

2 

Insert if comes within clause (a)(ii) of the definition of UK Qualifying Lender.

3 

Insert jurisdiction of tax residence.

4 

Include if the Assignee holds a passport under the HM Revenue and Customs DT
Treaty Passport scheme and wishes that scheme to apply to the Credit Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF OPINION OF FOLEY & LARDNER LLP

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF OPINION OF GENERAL COUNSEL OF THE COMPANY

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Third Amended and Restated Five
Year Credit Agreement, dated as of September 16, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Snap-on Incorporated (the “Company”), the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[        ], thereby making the aggregate
amount of its total Commitments equal to $[        ]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to $[        ]
with respect thereto].

[[    ]. The undersigned Increasing Lender confirms, for the benefit of the
Administrative Agent and the Loan Parties, that it is [not a UK Qualifying
Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)] [(a UK Treaty
Lender].]9

[[    ]. The undersigned Increasing Lender confirms that the person beneficially
entitled to interest payable to that Increasing Lender in respect of an advance
under a Loan Document is either (a) a company resident in the United Kingdom for
United Kingdom tax purposes or (b) a partnership each member of which is (i) a
company so resident in the United Kingdom or (ii) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]10

 

9 

Delete as applicable – each Increasing Lender is required to confirm which of
these three categories it falls within.

10 

Insert if comes within clause (a)(ii) of the definition of UK Qualifying Lender.



--------------------------------------------------------------------------------

[[    ]. The undersigned Increasing Lender confirms that it holds a passport
under the HM Revenue and Customs DT Treaty Passport scheme (reference number
[        ]) and is tax resident in [        ]11, so that interest payable to it
by borrowers is generally subject to full exemption from United Kingdom
withholding tax and requests that the Company notify:

(i)    each UK Borrower which is a party to the Credit Agreement as a Borrower
as at the date of this Supplement; and

(ii)    each UK Borrower which becomes a Borrower after the date of this
Supplement,

that it wishes that scheme to apply to the Credit Agreement.]12

2.    The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

By:  

 

Name:

Title:

Accepted and agreed to as of the date first written above:

SNAP-ON INCORPORATED

 

11 

Insert jurisdiction of tax residence.

12 

Include if the Increasing Lender holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme and wishes that scheme to apply to the Credit
Agreement.



 

2



--------------------------------------------------------------------------------

By:  

 

Name:

Title:

[OTHER BORROWERS]

By:  

 

Name:

Title:

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name:

Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Third Amended and Restated Five
Year Credit Agreement, dated as of September 16, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Snap-on Incorporated (the “Company”), the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[            ]] [and] [a commitment with respect to Incremental Term
Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.08 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]

 



--------------------------------------------------------------------------------

[[    ]. The undersigned Augmenting Lender confirms, for the benefit of the
Administrative Agent and the Loan Parties, that it is [not a UK Qualifying
Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)] [(a UK Treaty
Lender].]1

[[    ]. The undersigned Augmenting Lender confirms that the person beneficially
entitled to interest payable to that Augmenting Lender in respect of an advance
under a Loan Document is either (a) a company resident in the United Kingdom for
United Kingdom tax purposes or (b) a partnership each member of which is (i) a
company so resident in the United Kingdom or (ii) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]2

[[    ]. The undersigned Augmenting Lender confirms that it holds a passport
under the HM Revenue and Customs DT Treaty Passport scheme (reference number
[            ]) and is tax resident in [            ]3, so that interest payable
to it by borrowers is generally subject to full exemption from United Kingdom
withholding tax and requests that the Company notify:

(i)    each UK Borrower which is a party to the Credit Agreement as a Borrower
as at the date of this Supplement; and

(ii)    each UK Borrower which becomes a Borrower after the date of this
Supplement,

that it wishes that scheme to apply to the Credit Agreement.]4

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

 

1 

Delete as applicable – each Augmenting Lender is required to confirm which of
these three categories it falls within.

2 

Insert if comes within clause (a)(ii) of the definition of UK Qualifying Lender.

3 

Insert jurisdiction of tax residence.

4 

Include if the Augmenting Lender holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme and wishes that scheme to apply to the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:  

 

Name:

Title:

Accepted and agreed to as of the date first written above:

 

SNAP-ON INCORPORATED

By:  

 

Name: Title: [OTHER BORROWERS]

By:  

 

Name: Title: Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name: Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

COMPETITIVE BID NOTE

 

[insert principal amount]   Dated:             , 20    

FOR VALUE RECEIVED, the undersigned, SNAP-ON INCORPORATED, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to [LENDER] (the “Lender”)
for the account of its applicable lending office, pursuant to that certain Third
Amended and Restated Five Year Credit Agreement dated as of September 16, 2019
among the Borrower, the Lender and certain other lenders parties thereto, and
JPMorgan Chase Bank, N.A., as administrative agent for the Lender and such other
lenders (as amended or modified from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), on             ,
20    , the principal amount of [            ] [for a Competitive Loan in a
Foreign Currency, list currency and amount of such Loan].

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest rate:     % per annum (calculated on the basis of a year of
             days for the actual number of days elapsed).

Both principal and interest are payable in lawful money of             .

This promissory note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

Except as specifically otherwise provided in the Credit Agreement, the Company
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Competitive
Bid Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

SNAP-ON INCORPORATED

By  

 

Title:



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

REVOLVING CREDIT NOTE

[            ], 2019

FOR VALUE RECEIVED, the undersigned, SNAP-ON INCORPORATED, INC., a Delaware
corporation (the “Company”), HEREBY PROMISES TO PAY to [LENDER] (the “Lender”)
the outstanding principal balance of the Lender’s Loans, together with interest
thereon, at the rate or rates, in the amounts and at the time or times set forth
in the Third Amended and Restated Five Year Credit Agreement (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of September 16, 2019, by and among the Company, the
Subsidiary Borrowers party thereto, the Lenders party thereto, the Documentation
Agents, the Syndication Agents and JPMorgan Chase Bank, N.A., as the
Administrative Agent, in each case at such place as the Administrative Agent may
specify from time to time, in lawful money of the United States of America in
immediately available funds.

Capitalized terms used herein which are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

The Loans evidenced by this Note are prepayable in the amounts, and on the
dates, set forth in the Credit Agreement. This Note is one of the Notes under,
and as such term is defined in, the Credit Agreement, and is subject to, and
should be construed in accordance with, the provisions thereof, and is entitled
to the benefits set forth in the Loan Documents.

The Lender is hereby authorized to record on the schedule annexed hereto and any
continuation sheets which the Lender may attach thereto (a) the date and amount
of each Loan made by such Lender, (b) the character of each Loan as one or more
ABR Borrowings, one or more Eurocurrency Borrowings, or a combination thereof,
(c) the Interest Period and Adjusted LIBO Rate applicable to each Eurocurrency
Borrowing, and (d) the date and amount of each conversion of, and each payment
or prepayment of principal of, each Loan. No failure to so record or any error
in so recording shall affect the obligation of the Company to repay the Loans,
together with interest thereon, as provided in the Credit Agreement, and the
outstanding principal balance of the Loans as set forth in such schedule shall
be presumed to be correct absent manifest error.

Except as specifically otherwise provided in the Credit Agreement, the Company
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

SNAP-ON INCORPORATED

By:

 

 

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

  

Amount of Loan

  

Type of

Loan Currency

  

Interest Period/Rate

  

Amount of Principal
Paid or Prepaid

  

Unpaid Principal
Balance

  

Notation Made By

                                                                                
                                                                                
                                                                                
                                                              



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

SNAP-ON INCORPORATED

CERTAIN SUBSIDIARY BORROWERS

CREDIT FACILITIES

September 16, 2019

LIST OF CLOSING DOCUMENTS1

A.    LOAN DOCUMENTS

 

1.

Third Amended and Restated Five Year Credit Agreement (the “Credit Agreement”)
by and among Snap-on Incorporated, a Delaware corporation (the “Company”), the
Subsidiary Borrowers from time to time parties thereto (collectively with the
Company, the “Borrowers”), the institutions from time to time parties thereto as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrowers from the
Lenders in an initial aggregate principal amount of $800,000,000.

SCHEDULES

 

Schedule 2.01    —    Commitments Schedule 2.05    —    Swingline Sublimits
Schedule 6.01    —    List of Existing Liens EXHIBITS Exhibit A    —    Form of
Assignment and Assumption Exhibit B-1    —    Form of Opinion of Foley & Lardner
LLP Exhibit B-2    —    Form of Opinion of General Counsel of the Company
Exhibit C-1    —    Form of Increasing Lender Supplement Exhibit C-2    —   
Form of Augmenting Lender Supplement Exhibit D-1    —    Form of Competitive Bid
Note Exhibit D-2    —    Form of Revolving Credit Note Exhibit E    —    List of
Closing Documents Exhibit F-1    —    Form of Borrowing Subsidiary Agreement
Exhibit F-2    —    Form of Borrowing Subsidiary Termination Exhibit G-1    —   
Form of Borrowing Request Exhibit G-2    —    Form of Interest Election Request
Exhibits H-1-4    —    Form of U.S. Tax Certificates

 

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel



--------------------------------------------------------------------------------

2.

Notes executed by the Company in favor of each of the Lenders, if any, which has
requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B.    CORPORATE DOCUMENTS

 

3.

Certificate of the Secretary or an Assistant Secretary of the Company certifying
(i) that there have been no changes in the Certificate of Incorporation or other
charter document of the Company, as attached thereto and as certified as of a
recent date by the Secretary of State (or other applicable governmental
authority) of the jurisdiction of its organization, since the date of the
certification thereof by such secretary of state (or other authority), (ii) the
By-Laws or other applicable organizational document, as attached thereto, of the
Company as in effect on the date of such certification, (iii) resolutions of the
Board of Directors or other governing body of the Company authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of the
Company authorized to sign the Loan Documents to which it is a party, and
authorized to request Borrowings and/or the issuance of a Letter of Credit under
the Credit Agreement.

 

4.

Good Standing Certificate for the Company from the Secretary of State (or other
applicable governmental authority) of the jurisdiction of its organization.

C.    OPINIONS

 

5.

Opinion of Foley & Lardner LLP, counsel for the Company.

 

6.

Opinion of Richard T. Miller, General Counsel of the Company.

D.    CLOSING CERTIFICATES AND MISCELLANEOUS

 

7.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
and (ii) no Default has occurred and is then continuing.



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among Snap-on
Incorporated, a Delaware corporation (the “Company”), [Name of Subsidiary
Borrower], a [            ] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Third Amended and Restated Five Year Credit
Agreement dated as of September 16, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Under the Credit
Agreement, the Lenders have agreed, upon the terms and subject to the conditions
therein set forth, to make Loans to certain Subsidiary Borrowers (collectively
with the Company, the “Borrowers”), and the Company and the New Borrowing
Subsidiary desire that the New Borrowing Subsidiary become a Subsidiary
Borrower. In addition, the New Borrowing Subsidiary hereby authorizes the
Company to act on its behalf as and to the extent provided for in Article II of
the Credit Agreement. [Notwithstanding the preceding sentence, the New Borrowing
Subsidiary hereby designates the following officers as being authorized to
request Borrowings under the Credit Agreement on behalf of the New Subsidiary
Borrower and sign this Borrowing Subsidiary Agreement and the other Loan
Documents to which the New Borrowing Subsidiary is, or may from time to time
become, a party: [            ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement (other than the
representations contained in Sections 3.05 and 3.06) are true and correct in all
material respects (provided that any representation or warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) on and as of the date hereof, other than representations given as
of a particular date, in which case they shall be true and correct in all
material respects (provided that any representation or warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) as of that date. [INSERT OTHER PROVISIONS REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the guarantee of
the Company contained in the Credit Agreement will apply to the Obligations of
the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

SNAP-ON INCORPORATED

By:  

 

 

Name:

Title:

[NAME OF NEW BORROWING SUBSIDIARY]

By:  

 

 

Name:

Title:

JPMORGAN CHASE BANK, N.A. as Administrative Agent

By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

[            ]

[            ]

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, Snap-on Incorporated (the “Company”), refers to the Third
Amended and Restated Five Year Credit Agreement dated as of September 16, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiary Borrowers from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable by the Terminated Borrowing Subsidiary under the Credit Agreement)
pursuant to the Credit Agreement shall have been paid in full, provided that the
Terminated Borrowing Subsidiary shall not have the right to make further
Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, SNAP-ON INCORPORATED

By:  

 

  Name:   Title:

Copy to: JPMorgan Chase Bank, N.A.

                10 South Dearborn Street

                Chicago, Illinois 60603



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: [                    ]]18

With a copy to:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

 

  Re:

Snap-on Incorporated

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Five Year Credit
Agreement dated as of September 16, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Revolving Borrowing
under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] specifies the following
information with respect to such Revolving Borrowing requested hereby:

 

1.

Name of Borrower:                     

 

2.

Aggregate principal amount of Borrowing:19                     

 

3.

Date of Borrowing (which shall be a Business Day):                     

 

4.

Type of Borrowing (ABR or Eurocurrency):                     

 

18 

If request is in respect of Revolving Loans in a Foreign Currency or a
Designated Loan, please replace this address with the London address from
Section 9.01(a)(ii).

19 

Not less than applicable amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):20
                    

 

6.

Agreed Currency:                     

 

7.

Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:                     

[Signature Page Follows]

 

20 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

-2-



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

[SNAP-ON INCORPORATED,

as the Company]

[SUBSIDIARY BORROWER,

as a Borrower]

By:  

 

Name: Title:

 

1 

To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: ([    ]) [    ]-[            ]]1

 

  Re:

Snap-on Incorporated

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Five Year Credit
Agreement dated as of September 16, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to convert an existing
Revolving Borrowing under the Credit Agreement, and in that connection the
[undersigned Borrower][Company, on behalf of [Subsidiary Borrower],] specifies
the following information with respect to such conversion requested hereby:

 

1.

List Borrower, date, Type, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing:                     

 

2.

Aggregate principal amount of resulting Borrowing:                     

 

3.

Effective date of interest election (which shall be a Business Day):
                    

 

4.

Type of Borrowing (ABR or Eurocurrency):                     

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
                    

 

6.

Agreed Currency:                     

[Signature Page Follows]

 

1 

If request is in respect of Revolving Loans in a Foreign Currency or a
Designated Loan, please replace this address with the London address from
Section 9.01(a)(ii).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours,

[SNAP-ON INCORPORATED,

as the Company]

[SUBSIDIARY BORROWER,

as a Borrower]

By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For A Foreign Lender That, For U.S. Federal Income Tax Purposes, Is Neither
Treated As A Partnership Nor Treated As A Disregarded Entity That Is Owned By A
Partnership)

Reference is hereby made to the Third Amended and Restated Five Year Credit
Agreement dated as of September 16, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it (or, in the event that it is a
Disregarded Entity, the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) is (a) not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of any applicable Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (c) not a controlled foreign corporation
related to any applicable Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and applicable Borrower
with a certificate of the non-U.S. person status of the undersigned (or, in the
event that the undersigned is a Disregarded Entity, the Person that is treated
for U.S. federal income tax purposes as being the sole owner of the undersigned)
on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                          
                                Name: Title: Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For A Foreign Participant That, For U.S. Federal Income Tax Purposes, Is
Neither Treated As A Partnership Nor Treated As A Disregarded Entity That Is
Owned By A Partnership)

Reference is hereby made to the Third Amended and Restated Five Year Credit
Agreement dated as of September 16, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it (or, in the event that it is a Disregarded Entity, the Person that is
treated for U.S. federal income tax purposes as being the sole owner of the
undersigned) is (a) not a bank within the meaning of Section 881(c)(3)(A) of the
Code, (b) not a ten percent shareholder of any applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (c) not a controlled foreign
corporation related to any applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of the
non-U.S. person status of the undersigned (or, in the event that the undersigned
is a Disregarded Entity, the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                          
                                Name: Title: Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For A Foreign Participant That, For U.S. Federal Income Tax Purposes, Is Either
Treated As A Partnership Or Treated As A Disregarded Entity That Is Owned By A
Partnership)

Reference is hereby made to the Third Amended and Restated Five Year Credit
Agreement dated as of September 16, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) it is
the sole beneficial owner of such participation for purposes other than U.S.
federal income tax purposes, (iii) it (or, in the event that it is a Disregarded
Entity, the Person that is treated for U.S. federal income tax purposes as being
the sole owner of the undersigned) is not a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, and (iv) none of the
members of the undersigned (or, in the event that the undersigned is a
Disregarded Entity, none of the members of the Person that is treated for U.S.
federal income tax purposes as being the sole owner of the undersigned) is (a) a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (b) a ten percent shareholder of any applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or (c) a controlled foreign
corporation related to any applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of the members of the
undersigned (or, in the event that the undersigned is a Disregarded Entity, from
each of the members of the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of
such member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                          
                                Name: Title: Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For A Foreign Lender That, For U.S. Federal Income Tax Purposes, Is Either
Treated As A Partnership Or Treated As A Disregarded Entity That Is Owned By A
Partnership)

Reference is hereby made to the Third Amended and Restated Five Year Credit
Agreement dated as of September 16, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) it is the sole beneficial owner of such Loan(s)
(as well as any Note(s) evidencing such Loan(s)) for purposes other than U.S.
federal income tax purposes, (iii) it (or, in the event that the undersigned is
a Disregarded Entity, the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) is not a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, and
(iv) none of the members of the undersigned (or, in the event that the
undersigned is a Disregarded Entity, none of the members of the Person that is
treated for U.S. federal income tax purposes as being the sole owner of the
undersigned) is (a) a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (b) a ten percent shareholder of any such
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or (c) a
controlled foreign corporation related to any applicable Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of the members of the undersigned (or, in the event that the undersigned is
a Disregarded Entity, from each of the members of the Person that is treated for
U.S. federal income tax purposes as being the sole owner of the undersigned)
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                          
                                Name: Title: Date:             , 20[    ]